Exhibit 10.1

TRANSITIONAL SERVICES AGREEMENT

by and among

GENERAL ELECTRIC CAPITAL CORPORATION

(“GECC”),

SYNCHRONY FINANCIAL

(the “Company”)

and

RETAIL FINANCE INTERNATIONAL HOLDINGS, INC.

(“RFIH”)

DATED AUGUST 5, 2014



--------------------------------------------------------------------------------

Details

 

Parties   GECC, the Company, and RFIH each as described below. GECC   GENERAL
ELECTRIC CAPITAL CORPORATION, a Delaware corporation. Company   SYNCHRONY
FINANCIAL, a Delaware corporation. RFIH   RETAIL FINANCE INTERNATIONAL HOLDINGS,
INC., a Delaware corporation. Recitals   1.    GE Consumer Finance, Inc., is a
Delaware corporation and a wholly-owned subsidiary of GECC and is the legal and
beneficial owner of the issued shares in the capital of the Company;   2.    The
Company’s business activities include providing financial services to consumers
and retailers and offering a range of private-label credit cards, dual (or
co-branded) credit cards and other revolving credit accounts to finance the
purchase of consumer goods and services (collectively, the “Company Business”);
  3.    The board of directors of the Company has determined that it is in the
best interests of the Company to make an initial public offering (the “IPO”) of
shares of Company common stock, par value $0.001 per share;   4.    GECC and the
Company entered into a Master Agreement, dated as of the date hereof (the
“Master Agreement”);   5.    As a result of the IPO and future contemplated
transactions (collectively, the “Transaction”), (i) the Company and RFIH may in
the future no longer be considered to be Affiliates of GECC or its parent
General Electric Company (“GE”) for purposes of certain entitlements to GE, GECC
or third party provided services and/or access rights and (ii) GECC may in the
future no longer be considered to be an Affiliate of the Company or RFIH for
purposes of certain entitlements to the Company or third party-provided services
and/or access rights; and   6.    GECC, the Company and RFIH have each agreed to
provide certain transitional arrangements to the Recipients, from the date of
the IPO and for the relevant Transition Period thereafter in accordance with and
subject to the terms of this Agreement. Governing law   New York Date   See
signing page



--------------------------------------------------------------------------------

General terms

 

1. Transitional Arrangements

 

1.1 GECC Transitional Arrangements

Subject to Clause 1.4, GECC will provide (or procure the provision of) to the
Company and/or RFIH, as applicable (either for direct use and enjoyment or for
providing services to the Bank and Affiliates of the Company):

 

  (a) each GECC IT Access Right;

 

  (b) each GECC IT Application Service;

 

  (c) each GECC IT Support Service; and

 

  (d) each GECC Non-IT Support Service,

as such services are described in more detail herein or in Schedule 1 (each, a
“GECC Transitional Arrangement”), each at the latest starting from the IPO Date
and for the Transition Period that applies to that GECC Transitional
Arrangement.

 

1.2 Company Transitional Arrangements

Subject to Clause 1.4, the Company and RFIH, as applicable, will provide (or
procure the provision of) to GECC (either for direct use and enjoyment or for
on-servicing to Affiliates of GECC) the services described in Schedule 2 (each,
a “Company Transitional Arrangement”), each for the Transition Period that
applies to that Company Transitional Arrangement.

 

1.3 Supplier and Recipient roles

In relation to:

 

  (a) each GECC Transitional Arrangement, GECC is the “Supplier” and, subject to
Clause 2.11 the Company, RFIH, the Bank or another Affiliate of the Company, as
applicable, is the “Recipient”;

 

  (b) each Company Transitional Arrangement, the Company or RFIH, as applicable,
is the “Supplier” and GECC or its Affiliates, as applicable, is the “Recipient”;
and

 

  (c) actions or Notices by or on behalf of RFIH as a Party hereunder, GECC may
fully rely on actions or Notices by Company as actions or Notices also by RFIH.

 

1.4 Pre-Existing Agreements

 

  (a) Except as set forth in Section 2.4(b) of the Master Agreement, any
intra-group arrangements or agreements that the Company had prior to the
applicable Transition Period for those services or access rights that become a
GECC Transitional Arrangement (each, a “Pre-Existing Agreement”) shall

 

  (i) if GECC is the counterparty of the Company to such Pre-Existing Agreement,
automatically terminate on the IPO Date; and



--------------------------------------------------------------------------------

  (ii) if an Affiliate of GECC is the counterparty of the Company to such
Pre-Existing Agreement, as among the Parties, be deemed to be automatically
terminated on the IPO Date. GECC will provide and care for the actual
termination of such Pre-Existing Agreements with effect on the IPO Date and the
Company will, to the extent reasonably requested by GECC, provide GECC the
required assistance, if any, in order to render such terminations effective.

 

  (b) It is understood by the Parties that (i) the Company shall not incur any
charges or other financial responsibilities in connection with such
terminations, and (ii) the Company shall not be obliged to make any payments
under such Pre-Existing Agreements that would be for periods after the IPO Date.

 

  (c) For purposes of this Agreement, the agreements set forth in Schedule
2.4(b)(ii) of the Master Agreement shall not be deemed to be Pre-Existing
Agreements hereunder, and thus such agreements are understood by the Parties to
continue in force after the IPO Date according to their respective terms.

 

2. Obligations of the Suppliers and the Recipients

 

2.1 Limitation on the obligations of the Suppliers

 

  (a) Each Party’s obligations to supply each Transitional Arrangement for which
it is the Supplier, under Clause 1, are limited to, an obligation:

 

  (i) to provide each Transitional Arrangement in accordance with the
description set out in Schedule 1 or Schedule 2 (as applicable);

 

  (ii) unless agreed otherwise herein, to provide each Transitional Arrangement:

 

  (A) in the Pre-IPO Form, subject to Clause 2.2(a);

 

  (B) at the higher of the Pre-IPO Standard and the Non-Discriminatory Standard,
and in the case of GECC Transitional Arrangements so identified in Schedule 1,
in accordance with the applicable Service Levels set forth in Schedule 7; and

 

  (C) up to no more than the Pre-IPO Volume;

 

  (iii) to provide each Transitional Arrangement with due care and skill; and

 

  (iv) to comply with all Applicable Laws in providing each Transitional
Arrangement and performing its obligations under this Agreement.

 

  (b) Clause 2.1(a) will be deemed incorporated into the description set out in
Schedule 1 or Schedule 2 (as applicable) for each Transitional Arrangement
except to the extent that it is inconsistent with the express description of
that Transitional Arrangement in that Schedule.

 

  (c) Notwithstanding anything to the contrary contained in this Agreement or in
any Schedule hereto, no Party nor any of its Affiliates or their respective
Representatives shall be obliged to provide, or shall be deemed to be providing,
any legal, financial, accounting or tax advice to any other Party or any of its
Affiliates or their respective Representatives under this Agreement, in
connection with the Transitional Arrangements or otherwise.



--------------------------------------------------------------------------------

  (d) Subject to Clause 5.2(a), if a service or arrangement is not included in
Schedule 1 or Schedule 2 (as applicable) as a Transitional Arrangement and is
not otherwise expressly provided for in Section 7.3 of the Master Agreement,
Section 12 of the Tax Sharing and Separation Agreement, the Transitional
Trademark License Agreement, Intellectual Property Cross License Agreement or
MNT Subservicing Agreement:

 

  (i) no Party nor any of their respective Affiliates or Representatives have an
obligation to provide it; and

 

  (ii) each Party will cease having any rights and will stop using, and will
ensure its Affiliates and Representatives stop using, any such service or
arrangement that was made available to such Party by the other Parties prior to
the IPO Date.

 

  (e) The Supplier of a Transitional Arrangement is not obliged to disclose to
the Recipient any contracts by which the Supplier or any of its Affiliates
acquires from third parties components or inputs to that Transitional
Arrangement.

 

  (f) Without limiting the generality of Clause 2.1(d), except as expressly
provided in this Agreement or required in connection with the performance of or
delivery of a Transitional Arrangement, after the IPO Date, each Party and its
Affiliates and Representatives (i) will cease to use and shall have no further
access to the intranet and owned or licensed computer software, networks,
hardware or technology of any other Party, and (ii) will have no access to
computer-based resources (including e-mail and access to computer networks and
databases) of any other Party which require a password or are available on a
secured access basis.

 

2.2 Changes to Pre-IPO Form

 

  (a) During the Transition Period, the Supplier may make changes to the Pre-IPO
Form that:

 

  (i) it considers to be reasonably necessary to effectively and efficiently
support its own or its Affiliates’ business; or

 

  (ii) are necessary to effectively separate the Recipient’s data from the
Supplier’s (or any of its Affiliates’) data or implement any other reasonable
security measure consistent with the Parties no longer being Affiliated;

provided, however, that the Supplier will take reasonable steps to (A) provide
the Recipient prior Notice of any such changes and (B) minimize the impact of
any such changes on the Recipient’s operation.

 

  (b) In relation to each change contemplated by Clause 2.2(a) to the Pre-IPO
Form:

 

  (i) the Supplier will explain to the Recipient the impact of the change on the
Recipient and the rationale for the change prior to its implementation (except
for urgent changes, of which the Supplier will give prior Notice to the extent
possible); and

 

  (ii) the Supplier will use commercially reasonable efforts to mitigate any
adverse effects on the Recipient of such change.

 

  (c) Alternatively, the Recipient may elect in response to a proposed change of
the type contemplated by Clause 2.2(a) to maintain the Pre-IPO Form for that
Transitional Arrangement, provided that Supplier may in such a case increase the
Charges for that Transitional Arrangement to reflect the increased cost, if any,
to the Supplier of maintaining that Pre-IPO Form in those circumstances.



--------------------------------------------------------------------------------

2.3 Dependencies

 

  (a) The following are dependencies for the purpose of this Clause 2.3 (each, a
“Dependency”) in relation to each Transitional Arrangement:

 

  (i) failure by the Recipient to comply with its obligations under this
Agreement;

 

  (ii) defects in the completeness, accuracy and quality of applicable
information provided by or on behalf of the Recipient;

 

  (iii) changes in the Applicable Laws (always subject to Clause 5.4);

 

  (iv) any other dependencies mutually agreed in writing by the Parties;

 

  (v) in relation to each GECC IT Application Service and GECC IT Support
Service and specific to the Company or RFIH, as applicable, which is the
Recipient of such GECC Transitional Arrangement:

 

  (A) any configurations of or modifications to the Underlying System that are
requested by the Company (for itself, or on behalf of RFIH, as applicable) from
time to time, other than pursuant to (i) a Variation as per Clause 5,
(ii) Clause 3.9(b), or (iii) the execution of an agreed Transition Plan;

 

  (B) deficiency in the suitability, quality and/or performance of software or
equipment provided by or on behalf of the Company or RFIH;

 

  (C) the presence of viruses, trojan horses, worms or other disabling features
in the Company’s or RFIH’s computing environment (other than any of the
foregoing introduced by GECC or GECC contract partners in performing any GECC IT
Application Service or GECC IT Support Service);

 

  (D) any defects in the completeness, accuracy and quality of network links
provided by third party vendors provided by or on behalf of the Company or RFIH;

 

  (E) any re-deployment of Company or RFIH resources connected with data
extraction or conversion requested by the Company or RFIH; or

 

  (F) any modification by the Company or RFIH of any of its processes or
information technology systems to the extent such modification impacts the
provision of any GECC IT Application Service or GECC IT Support Service;

 

  (vi) failure by the Recipient to provide the Supplier with access to its
applicable systems to the extent and for the duration that is reasonably
necessary to enable the Supplier to provide the relevant Transitional
Arrangement;

 

  (vii) if the Recipient enters into any agreement or arrangement that
contemplates a change of Control of the Recipient excepting the relevant terms
of the Transaction; and



--------------------------------------------------------------------------------

  (viii) any assignment by Company or RFIH pursuant to the second sentence of
Clause 17.2(a).

 

  (b) To the extent that the existence or occurrence of any such Dependency
adversely affects the provision of any Transitional Arrangement or the
performance of any obligation under the Transition Plan, the Supplier is
suspended from, or where such effect cannot be cured, relieved of, its
obligation to provide such affected Transitional Arrangement or perform such
obligation under the Transition Plan (as applicable) but only:

 

  (i) for that part of the Transitional Arrangement or Transition Plan (as
applicable) adversely affected by the Dependency, and insofar as such effect
prevents or limits the Supplier’s ability to provide the Transitional
Arrangement or Transition Plan;

 

  (ii) for the duration of that effect or until a suitable workaround has been
implemented; and

 

  (iii) to the extent that the Supplier uses commercially reasonable efforts to
mitigate the adverse effect, and gives the Recipient Notice of the adverse
effect reasonably promptly after becoming aware of the Dependency and its
adverse effect.

 

  (c) Following the cessation of the effect of the Dependency, the Supplier
shall as soon as practicable resume providing that part of the Transitional
Arrangement or Transition Plan which was affected by the Dependency. If the
applicable Dependency was the result of action or failure to take required
action of the Recipient, then the Recipient shall bear any incremental costs and
expenses of the Supplier arising from the resumption of provision of the
applicable Transitional Arrangement.

 

  (d) The Parties will propose and in good faith agree upon any steps to be
taken under or in accordance with this Agreement in order to address each
adverse effect of the type contemplated in Clause 2.3(b). In the event the
Parties cannot agree upon steps to address an adverse effect, such disagreement
shall be a Dispute subject to the dispute resolution procedures set forth in
Clause 15.

 

  (e) In the event the Recipient requests that the Supplier continue to provide
a Transitional Arrangement (or portion thereof) or to perform an obligation
under the Transition Plan that the Supplier is no longer obligated to provide or
perform pursuant to Clause 2.3(b), then such request shall be treated as a
proposal for a Variation under Clause 5.

 

2.4 General obligations of a Recipient

A Recipient must, in relation to a Transitional Arrangement:

 

  (a) comply with:

 

  (i) any express conditions or requirements imposed on it under this Agreement
in relation to each Transitional Arrangement or as specified in Schedule 1 or
Schedule 2 (as applicable);

 

  (ii) the reasonable directions of the Supplier as to the use of that
Transitional Arrangement; and

 

  (iii) all Applicable Laws in receiving each Transitional Arrangement and
performing its obligations under this Agreement.



--------------------------------------------------------------------------------

  (b) use each Transitional Arrangement in a reasonable and responsible manner;

 

  (c) use each Transitional Arrangement only for the benefit of the part of its
Relevant Business for which it was used prior to the IPO, unless otherwise
agreed by the Parties;

 

  (d) not use any Transitional Arrangement in a manner which materially and
adversely affects the use of the relevant Transitional Arrangement by the
Supplier and/or any of its Affiliates;

 

  (e) not use any Transitional Arrangement in breach of any Applicable Law;

 

  (f) in the case of any GECC IT Application Service and GECC IT Support
Service:

 

  (i) not architect its systems during the relevant Transition Period to be
incompatible with that GECC IT Application Service or that GECC IT Support
Service (as applicable); and

 

  (ii) not tamper with, hinder the operation of, or make unauthorized
modifications to, that GECC IT Application Service or that GECC IT Support
Service (as applicable); and

 

  (g) comply with the terms of any third party agreement, approval or consent
with or between the Supplier or its Affiliates and that third party under which
the Supplier provides that Transitional Arrangement, other than terms that
require the payment of fees, as if it was a party to that agreement but only if
the Recipient has been given Notice of those terms prior to the IPO.

 

2.5 Changes to systems of the Recipient that impact a Transitional Arrangement

If a Recipient proposes to modify any of its processes or information technology
systems and such modification impacts the provision of any Transitional
Arrangement by a Supplier, the Recipient must either:

 

  (a) accept that it may not receive the full benefit of any affected
Transitional Arrangement because of such modifications; or

 

  (b) seek a Variation to any relevant Transitional Arrangement under Clause 5.

 

2.6 Third party and Government Authority approvals

 

  (a) To the extent that the provision of any Transitional Arrangement is
expressly said in Schedule 1 or Schedule 2 (as applicable) to require the prior
agreement of any third party or to be “subject to third party consent” or
“subject to Government Authority approval”:

 

  (i) the Supplier’s obligation to provide that Transitional Arrangement is
conditional upon that agreement, approval or consent being given by the relevant
third party or Government Authority; and

 

  (ii) the Supplier will use commercially reasonable efforts to procure the
relevant agreement, approval or consent.

 

  (b) Should the relevant Supplier despite its commercially reasonable efforts
not obtain a third party’s or Government Authority’s agreement, approval or
consent contemplated in Clause 2.6(a):



--------------------------------------------------------------------------------

  (i) the Supplier’s obligation to provide and the Recipient’s obligation to pay
the Charges for that Transitional Arrangement will cease; and

 

  (ii) either the Supplier or the Recipient may refer the matter to the Steering
Committee for discussion.

 

  (c) “[C]ommercially reasonable efforts” in Clause 2.6(a)(ii) does not extend
to paying additional license fees or other amounts to procure the third party’s
or Government Authority’s agreement, consent or approval, except to the extent
the Recipient has agreed to cover such additional costs.

 

2.7 Special rules for Vision+

 

  (a) Notwithstanding any other provision of this Agreement, and without
limiting the generality of other provisions relating to software or GECC IT
Application Services:

 

  (i) the Company will neither access nor use nor purport to grant to any third
party any access or use of the source code for the “Vision+” software
application (including all associated modules);

 

  (ii) the Company has no right under this Agreement to use the “Vision+”
software application (including all associated modules) after the Transition
Period for the Vision+ IT Application Service ends; and

 

  (iii) the Company acknowledges and agrees that GECC is under no obligation
under this Agreement or otherwise to agree to a Variation that varies the
principles in (i) and (ii).

 

  (b) GECC will not be obliged under the Vision+ IT Application Service to
perform any development or modification to the Vision+ application or its
hosting environment which, in the reasonable opinion of GECC, would constitute a
breach of GECC’s agreement with First Data International (“Paysys”) in relation
to the “Vision+” software modules, or infringe the Intellectual Property rights
of any third party.

 

  (c) Each Recipient of a GECC IT Application Service agrees that:

 

  (i) it shall have no right to direct the manner in which or the standard to
which the source code of the “Vision+” software is to be modified in order to
effect any development and modification referred to in the Vision+ IT
Application Service description in Schedule 1; and

 

  (ii) all requests for modification to the source code or the “Vision+”
software made under the Vision+ IT Application Service (other than those Vision+
projects listed in the Service’s description in Schedule 1, which commenced
prior to the date hereof) will be submitted to GECC’s existing Vision+ Change
Control Board, which:

 

  (A) will use commercially reasonable efforts to keep the Recipient up-to-date
with the proposed timings for any operational releases of modifications or
developments to the “Vision+” software across GECC and GECC’s Affiliates;



--------------------------------------------------------------------------------

  (B) will review all developments and modifications to ensure compliance with
the standards adopted for developments and modifications to the “Vision+”
software across GECC and GECC’s Affiliates; and

 

  (C) will coordinate the timing of the operational release of any such
modifications with the release of modifications and developments to the
“Vision+” software across GECC and GECC’s Affiliates.

 

  (d) The Parties will cooperate and use good faith efforts to negotiate a
separate and direct arrangement between Company and Paysys (to be effective
prior to the expiration of the Transition Period applicable to the Vision + IT
Access Right) for Company to have broader rights with respect to the Vision+
software application than those provided herein. The provisions of this Clause
2.7 shall be subject to any such arrangement.

 

2.8 Rectification

Subject to the requirements of Schedule 7 for those Transitional Arrangements
expressly identified in Schedule 1, if a Supplier’s performance of a
Transitional Arrangement is not in compliance with the requirements of Clause
2.1 the Supplier shall as soon as (i) possible in case of non-compliances having
a material operational impact, and (ii) practicable in case of other
non-compliances, rectify the non-compliance and subsequently perform such
Transitional Arrangements to the requirements of Clause 2.1 at no extra charge
and shall be liable for any losses caused by the non-compliance, subject to the
exclusions and limitations set forth in Clause 12. A Supplier’s obligation to
rectify shall be suspended if, to the extent and as long as, caused by a
Dependency, as set out in more detail in Clause 2.3(b) and, for the avoidance of
doubt, subject also to Section 13.

 

2.9 Existing TSA Obligations

The Parties understand and agree that the Company has been performing, on behalf
of GECC under the Transition Services Agreement, dated as of March 28, 2008
between GECC and American Express Travel Related Services Company, as amended
pursuant to Amendment No. 3 to Transition Services Agreement, dated as of
September 22, 2009 (“Amendment No. 3” and together with the Transition Services
Agreement the “AMEX TSA”), the obligations with respect to transition service
#99 under Sections 3 through 8 of Amendment No. 3 (“#99 Service”). The Company
hereby agrees, as of the IPO Date, to (i) punctually perform and discharge in
accordance with the terms of the AMEX TSA, as a subcontractor of GECC and for
the benefit of American Express Travel Related Services Company, the obligations
of GECC under the AMEX TSA with respect to the #99 Service as set forth in the
AMEX TSA, provided that the Company shall be entitled to any and all rights and
payments in respect of the Company’s performance of such obligations under the
AMEX TSA, in each case, in accordance with the terms and conditions of the AMEX
TSA, and (ii) indemnify, defend and hold harmless GECC and its Affiliates and
their respective Representatives from and against any and all Losses (as defined
in the AMEX TSA) suffered by or Claims against GECC and its Affiliates and their
respective Representatives under the AMEX TSA in respect of the Company’s
performance or discharge of any such obligation.

 

2.10 Post-IPO Screening Tests

Each Party acknowledges and agrees that from and after the IPO Date, such Party
will continue to conduct its respective screening tests of employees in the
ordinary course of business consistent with such Party’s past practices,
including personnel providing Transitional Arrangements under this Agreement,
except for such additional screening tests as may be required by a Government
Authority with regulatory authority over the Party or to comply with Applicable
Law.



--------------------------------------------------------------------------------

2.11 Joint and Several Liability

Each Party acknowledges and agrees that the Company and RFIH shall be jointly
and severally liable for any and all obligations of such parties under this
Agreement.

 

3. Security, including access to systems

 

3.1 Applies to GECC Transitional Services

This Clause 3 applies to GECC Transitional Arrangements only.

 

3.2 General Obligations

The Parties shall be responsible for implementing, maintaining, verifying and
updating such technical and organizational measures as part of the Transitional
Arrangements agreed by the Parties in Schedule 1 and Schedule 2, respectively,
to prevent, promptly detect and promptly notify any other Party of and remedy
unwanted or unauthorized loss, access, corruption or processing of data and
interruption, loss or limitation of Transitional Arrangements, including regular
and tested backup procedures and measures utilizing proven current technology
agreed by the Parties for data security, disaster recovery and business
continuity. The Parties shall reasonably cooperate consistent with the
requirements of Clauses 6 and 7 so as to permit any other Party to be able to
itself (or via engaging a third party service provider subject to the provisions
of Clause 11) continue properly performing the functions outsourced to GECC, the
Company or RFIH, as applicable should GECC, the Company or RFIH, itself, no
longer provide some or all applicable Transitional Arrangements.

 

3.3 Access to systems

 

  (a) GECC must provide to the Company, and, under the Company’s supervision, to
RFIH and other Affiliates of the Company, and to any applicable Governmental
Authority that requires such access in connection with its regulatory or
supervisory oversight of the Company and its Affiliates, access to its
Underlying Systems solely, in the case of the Company and its Affiliates, to the
extent and for the duration that such access is reasonably necessary to enable
the Company, RFIH, or such other Affiliate to access and use the relevant GECC
IT Application Service or GECC IT Support Service, and subject to reasonable
access restrictions imposed by GECC that are consistent with the Company, RFIH,
and other Affiliates of Company, no longer being Affiliates of GECC (e.g., if
any Company IT person has root access to GECC devices prior to the IPO Date,
that access may be revoked after the IPO Date).

 

  (b) The Company and RFIH, as applicable, must provide to GECC and, under
GECC’s supervision, to Affiliates of GECC, and to any applicable Governmental
Authority that requires such access in connection with its regulatory or
supervisory oversight of GECC and its Affiliates, access to the Company’s
applicable systems solely, in the case of GECC and its Affiliates, to the extent
and for the duration that such access is reasonably necessary to enable GECC to
supply each GECC IT Application Service and GECC IT Support Service in
accordance with this Agreement. Any such access shall be subject to reasonable
access restrictions imposed by the Company that are consistent with the
Company’s security procedures and protocols and/or regulatory requirements.

 

  (c) GECC may, without breaching this Clause 3.3, require the Company and RFIH,
as applicable, to install, host and use security software (for example, VPN
software) to enable the access referred to in this Clause.



--------------------------------------------------------------------------------

  (d) GECC must provide the applicable Government Authority with supervised
read-only access to its Underlying Systems to the extent:

 

  (i) requested by such Governmental Authority;

 

  (ii) required by Applicable Law in connection with the provision of any GECC
Transitional Arrangement; and

 

  (iii) the Company has provided GECC Notice of such proposed inspection as soon
as practicable upon becoming aware of it to the extent permitted by Applicable
Law.

 

  (e) Furthermore:

 

  (i) the Company will give GECC Notice of any communications between the
Company or RFIH and a Government Authority relating to any such access in
respect of the relevant Transitional Arrangement; and

 

  (ii) the Company and RFIH will allow GECC to review and comment on any such
communications from the Company or RFIH before they are made (and the Company
and RFIH will consider in good faith all comments reasonably proposed by GECC),

in each case to the extent permitted by Applicable Law.

 

3.4 Security in general

Each Party must maintain security procedures and protocols designed to protect
its systems from unauthorized access by third parties:

 

  (a) subject to Clause 3.4(b), to the same extent and to the same level as were
generally in place for the relevant system immediately prior to the IPO taking
into account any changes in form due to this Agreement; and

 

  (b) as upgraded by or on behalf of a Party from time to time (provided that
such upgrade will not unreasonably interfere with the provision of any
Transitional Arrangement hereunder) and notified to any other Party.

 

3.5 Access Security

 

  (a) Subject to Schedule 1, the Party providing the access in the manner
contemplated by Clause 3.3 (“Access Provider”) will provide to any other Party,
or, through the Party, to an Affiliate of such Party, as applicable (“Accessing
Party”) such information, including network addresses, user logins, passwords,
alarm codes and access cards (“Access Codes”) as reasonably required to permit
the rights of access described in Clause 3.3 to those of the Accessing Party’s
employees who customarily had such access reasonably prior to the IPO, and may
alter any and all of the Access Codes by Notice where it considers that to be
reasonably necessary in the interests of security; provided that each of GECC
and the Company, as applicable, shall coordinate any such access for an
Accessing Party with the Access Provider.

 

  (b)

Each Accessing Party must take, and must ensure that its Representatives take,
all necessary precautions to keep the Access Codes confidential and must only
disclose the Access Codes to those of the Accessing Party’s Representatives who
need to know the Access Codes for the



--------------------------------------------------------------------------------

  purposes of their employment or engagement, or for the purposes of transition,
on a confidential basis, will, as promptly as reasonably practicable, terminate
such access upon termination of such employment or disengagement, and further
will store the Access Codes and any records of the Access Codes securely.

 

  (c) If an Accessing Party becomes aware, or reasonably suspects, that:

 

  (i) there has been a breach or potential breach of the security of any of the
information technology systems of an Access Provider;

 

  (ii) any access or Access Code granted by an Access Provider to the Accessing
Party under Clause 3.3 should be denied or revoked, including where any relevant
Representatives of the Accessing Party cease employment therewith; or

 

  (iii) any Access Codes have been inappropriately disclosed to a third party,

the Accessing Party must promptly give the Access Provider Notice of that fact
or suspicion, together with reasonable details thereof.

 

3.6 Compliance with directions, policies and procedures

Each Accessing Party must comply with, and ensure that its Representatives are
aware of and comply with, all reasonable directions, policies and procedures of
each Access Provider, provided that to the extent that the Access Provider
imposes any additional conditions on any Accessing Party which are not generally
applied by the Access Provider to its own Representatives in connection with
their access to such systems, such additional conditions must not materially
prejudice the ability of the Accessing Party to exercise its rights or perform
its obligations under this Agreement.

 

3.7 No damage to systems

The Accessing Party must not, and must ensure that its Representatives do not,
damage, interrupt or compromise the security, operation or integrity of, or
cause any deterioration other than normal wear and tear to, the systems which
are the subject of a right of access granted under Clause 3.3 or corrupt, damage
or lose any information stored thereon or transmitted thereby. Additionally,
each Accessing Party must take reasonable measures consistent with best
practices in the industry in which the Parties operate their respective
businesses, to prevent the introduction of any virus or malware into the Access
Provider’s systems.

 

3.8 Revocation of access

The Access Provider may, by Notice to any Accessing Party, deny or revoke access
granted under Clause 3.3 in respect of any Accessing Party’s Representative
where:

 

  (a) the Access Provider has reasonable grounds for denying or revoking such
access; and

 

  (b) the Access Provider gives the Accessing Party a reasonable period of
Notice before revoking that access, specifying those grounds, and the grounds
remain unresolved after that reasonable period (except if the potential threat
to Access Provider’s Underlying Systems is imminent or significant, in which
case the denial or revocation can be immediate).

Without limiting the foregoing, access may be denied to any Accessing Party or
to any one or more Representatives of any Accessing Party where that Accessing
Party and/or any of its Representatives have:



--------------------------------------------------------------------------------

  (i) breached the Accessing Party’s applicable obligations under this
Agreement, or otherwise committed, in connection with such access, a breach of
an Applicable Law or infringed the rights of a third party (including by way of
a breach of the underlying third party license or contract for the relevant GECC
Transitional Arrangement) provided that the Accessing Party has been given
Notice of the term or terms which it has infringed and failed to remedy the
infringement within a reasonable period as stated in the Notice, only insofar as
a period for remedy has been granted;

 

  (ii) failed to comply with any directions, policies and/or procedures of the
Access Provider pursuant to Clause 3.6 of this Agreement; or

 

  (iii) breached Clause 3.7 of this Agreement.

An Accessing Party must not, and must ensure that its Representatives do not,
allow any person access to the facilities, systems, environment or data of the
Access Provider if that person has been refused access by the Access Provider.

 

3.9 Data separation

 

  (a) GECC is under no obligation to separate or otherwise re-format any of the
Company’s or RFIH’s data that is stored or processed in connection with each
GECC IT Application Service and each GECC IT Support Service:

 

  (i) in a different software instance than that used by GECC; or

 

  (ii) on different hardware than that used by GECC,

except to the extent GECC is required by Clause 3.9(b), by Applicable Law or a
Government Authority having regulatory authority over the Company or RFIH. For
the avoidance of doubt, this does not limit the Company’s or RFIH’s rights under
Clause 7.5.

 

  (b) GECC shall use commercially reasonable efforts, pursuant to the Transition
Plan, to provide for the logical separation of the Company’s or RFIH’s data for
each GECC IT Application Service that is designated as such in Schedule 1. For
this purpose, “logical separation” means that:

 

  (i) the Company’s or RFIH’s data is logically separated from other legal
entities’ data (e.g., in different database tables or logical partitions or
marked with a corresponding identifier making it possible only for the Company
or RFIH, as applicable, to access it); and

 

  (ii) user access to the Company’s or RFIH’s data is restricted to the
Company’s or RFIH’s Representatives, as applicable, and to relevant support
persons from GECC, its Affiliates or their contractors.

 

  (c) Any request to separate or re-format, other than provided for in Clause
3.9(b) or required by Applicable Law or a Government Authority having regulatory
authority over the Company or RFIH, will constitute a proposal for a Variation
in Clause 5, and the provisions of Clause 5 of this Agreement shall apply
accordingly. For the avoidance of doubt, this does not limit the Company’s or
RFIH’s rights under Clause 7.5.



--------------------------------------------------------------------------------

3.10 General restrictions

Subject to the terms of this Agreement:

 

  (a) the Company and RFIH must not, and must ensure that their respective
Representatives do not, in respect of any GECC Transitional Arrangement, access,
alter or attempt to alter the data or the configuration of the relevant
Underlying Systems belonging to GECC or its Affiliates, or add new hardware or
computer software to those systems, unless GECC gives its prior written consent,
it being understood that such consent may not be unreasonably withheld and shall
be granted in each case if access, alteration or addition are required for
transition purposes or by Applicable Law;

 

  (b) GECC must not, and must ensure that its Representatives do not, access,
alter or attempt to alter the Company’s or RFIH’s data or the configuration of
the Company’s or RFIH’s systems or add new hardware or software to the Company’s
or RFIH’s systems except:

 

  (i) to the extent necessary to provide GECC Transitional Arrangements;

 

  (ii) as required by Applicable Law;

 

  (iii) as required by the terms of a relevant third party agreement, approval
or consent of which the Company is given reasonable prior Notice;

 

  (iv) as required by a Variation; or

 

  (v) to provide any data export procedures that may be agreed among the Parties
from time to time,

but in any event subject to the restrictions as per Clause 11.

 

4. Facilities

Solely to the extent not otherwise treated in the sublease as set forth on
Schedule 2.4(b)(ii) to the Master Agreement, the following provisions in this
Clause 4 shall apply.

 

4.1 Access

 

  (a) Each Party hereby grants to the other Parties a limited license to use and
access space at certain facilities and to continue to use certain equipment
located at such facilities for:

 

  (i) substantially the same purposes as used for that other Party’s Relevant
Business immediately prior to the IPO Date; and

 

  (ii) the purpose of providing the Transitional Arrangements of which it is the
Supplier.

 

  (b) The facilities and equipment referred to in Clause 4.1(a) to which:

 

  (i) GECC grants the Company, its Affiliates and RFIH a license are listed in
Schedule 3; and

 

  (ii) the Company grants GECC and its Affiliates a license are listed in
Schedule 4,

(each being the granting Party’s “Facilities”).



--------------------------------------------------------------------------------

  (c) The rights granted pursuant to this Clause 4.1 shall be in the nature of a
license for those areas of the Facilities used by GECC, the Company, their
Affiliates or RFIH, as applicable, prior to the date hereof and shall not create
a leasehold (or right to grant a sublicense or sub-leasehold to any unaffiliated
third party) or other estate or possessory rights in the Company, GECC or RFIH,
or their respective Affiliates, Representatives, contractors, invitees or
licensees, with respect to the applicable Facilities.

 

  (d) Each Party, or the landlord in respect of any third party lease, shall
have reasonable access to their respective Facilities which are used by any
other Party under this Clause 4.1, from time to time as reasonably necessary for
the security and maintenance thereof in accordance with past practice and the
terms of any third party lease agreement, if applicable.

 

  (e) The Supplier of a Transitional Arrangement shall afford the Recipient,
following not less than ten (10) Business Days’ prior Notice from the Recipient,
reasonable access during normal business hours to the facilities, information,
systems, infrastructure, and Representatives of the Supplier as reasonably
necessary for the Recipient to verify the adequacy of internal controls over
information technology, reporting of financial data and related processes
employed in connection with that Transitional Arrangement, including in
connection with verifying compliance with Section 404 of the Sarbanes-Oxley Act
of 2002; provided, however, such access shall not unreasonably interfere with
any of the business or operations of the Supplier or its Affiliates.

 

4.2 Ancillary services relating to Facilities

 

  (a) Each Party shall provide:

 

  (i) heating, cooling, electricity and other utility services; and

 

  (ii) other ancillary services such as reception, cleaning, maintenance,
security and telephony services, and access to photocopiers and restroom
facilities,

for their respective Facilities substantially consistent with levels provided
immediately prior to the IPO Date.

 

  (b) The ancillary services that each Party will provide under Clause 4.2(a) do
not extend to:

 

  (i) research and development services;

 

  (ii) medical services;

 

  (iii) in the case of security, security services in relation to the areas of
the relevant Facility that are specific to that other Party (e.g., security
passes that permit entrance to that Party-specific area); and

 

  (iv) in the case of maintenance services, those services historically provided
that are general in nature and within the scope of customary maintenance of
ordinary wear and tear

 

  (c) In the event that any Party wishes to use any utility or service, the cost
of which was not included in the base services provided by any Party immediately
prior to the IPO Date (e.g., HVAC use outside of the normal business hours), the
Party requesting such utility or service shall be solely responsible for the
cost therefor.



--------------------------------------------------------------------------------

4.3 Vacating Facilities

 

  (a) Each Party shall, and shall cause its respective Affiliates,
Representatives, contractors, invitees or licensees to, vacate any other Party’s
Facilities at or prior to the earlier of:

 

  (i) the expiration date relating to each Facility set forth in Schedule 3 and
Schedule 4; and

 

  (ii) the termination of this Agreement.

 

  (b) Such vacating Party shall deliver over to the other Parties or their
Affiliates, as applicable, the Facilities in the same repair and condition as
the same were in at the IPO Date, ordinary wear and tear excepted; provided,
however that in the event that the third party lease for a Facility specifies
otherwise, the Party vacating a Facility shall deliver over such Facility in
such repair and condition (taking into account the date that the Party began its
occupation of such Facility) as set forth in the third party lease.

 

  (c) Unless otherwise agreed by the Parties, notwithstanding the foregoing,
GECC may terminate this Transitional Arrangement with respect to the Facility
set forth on Schedule 5 at any time by providing the Company with ten (10) days
prior notice but in no event shall the term of this Transitional Arrangement
extend beyond December 31, 2014 with respect to the Facility set forth on
Schedule 5.

 

4.4 Insurance

 

  (a) Each Party will, in relation to any other Party’s Facilities that it uses
under this Clause 4.4, maintain commercially appropriate and customary levels
(in no event less than what is required by the landlord under the relevant lease
agreement) of property and liability insurance in respect of those Facilities
and that use.

 

4.5 Compliance

 

  (a) Each Party shall, and shall cause its Affiliates, Representatives,
contractors, invitees and licensees to:

 

  (i) comply with all Applicable Laws that relate to their use or occupation of
any other Party’s Facilities, including those relating to environmental and
workplace safety matters;

 

  (ii) comply with any other Party’s applicable site rules, regulations,
policies and procedures;

 

  (iii) comply with any applicable requirements of any third party lease
governing the relevant Facility; and

 

  (iv) not make any material alterations or improvements to any other Party’s
Facilities except with the prior written approval of such other Party.



--------------------------------------------------------------------------------

5. Variations

 

5.1 Variation Proposals

Any Party may propose, by Notice in substantially the same form as that set out
in Schedule 5, a variation to or addition of a Transitional Arrangement
(including changes to, or additions of, Service Levels, if applicable) (a
“Variation”).

 

5.2 Good faith consideration to proposals

 

  (a) Each Party will give any Variation proposed by any other Party good faith
consideration, and where applicable will use its commercially reasonable efforts
to reach an agreement in relation to it, including those necessary to
(A) accommodate a change in the Company’s business model, (B) support a
disposition of a business or (C) meet applicable regulatory requirements,
including changes in such requirements.

 

  (b) In any event, if the Company identifies a service after the IPO that:

 

  (i) was provided by GECC or its Affiliates to the Company or RFIH in the
twelve (12) months prior to the IPO,

 

  (ii) either was not identified in Schedule 1, or, where identified, not
identified in the form as it was originally provided by GECC or its Affiliates
to the Company or RFIH in the twelve (12) months prior to the IPO, and

 

  (iii) is not listed on Schedule 6 and is not, by its nature or the manner in
which it is provided, intended only for a Recipient which is still an Affiliate
of GECC,

then GECC will not refuse to agree to any corresponding Variation reasonably
proposed by the Company for GECC to supply that service as a Transitional
Arrangement, insofar as the provision of such service by GECC to the Company is
possible and the provision of such services is permitted under the agreements
GECC directly or indirectly maintains with third parties for the provision of
such service, as applicable, and the Company is willing to pay the resulting
costs or increase in costs as part of the Charges.

 

  (c) In any event, if GECC identifies a service after the IPO that:

 

  (i) was provided by the Company or its Affiliates to GECC in the twelve
(12) months prior to the IPO,

 

  (ii) either was not identified in Schedule 2, or, where identified, not
identified in the form as it was originally provided by the Company or its
Affiliates to GECC in the twelve (12) months prior to the IPO, and

 

  (iii) is not listed on Schedule 6 and is not, by its nature or the manner in
which it is provided, intended only for a Recipient which is still an Affiliate
of the Company,

then the Company and RFIH will not refuse to agree to any corresponding
Variation reasonably proposed by GECC for the Company or RFIH to supply that
service as a Transitional Arrangement, insofar as the provision of such service
by the Company or RFIH, as applicable, to GECC is possible and the provision of
such services is permitted under the agreements the Company or RFIH directly or
indirectly maintains with third parties for the provision of such service, as
applicable, and GECC is willing to pay the resulting costs or increase in costs
as part of the Charges.



--------------------------------------------------------------------------------

  (d) Subject to Clause 5.2(a), the Parties acknowledge that:

 

  (i) no Party is obliged to agree to a Variation proposed by any other Party
and, in particular, that each Party has no obligation to agree to a proposed
Variation by which that Party would be involved in a breach of a third party
contract; and

 

  (ii) where a Recipient proposes a Variation to any Transitional Arrangement,
the Supplier may make its agreement to the proposed Variation subject to a
reasonable increase in the applicable Charge for the affected Transitional
Arrangement (such reasonable increases will always include any charges imposed
on the Supplier by a third party in connection with the Variation).

 

5.3 Giving effect to a Variation

If the Parties agree in writing to a Variation proposal under Clause 5.1, the
relevant Schedule will be deemed to be amended accordingly. No Variations will
take effect unless and until they are agreed in writing among the Parties. Until
such time as a Variation is agreed in writing, the Supplier will continue to
perform the Transitional Arrangement and be paid as if such Variation had not
been recommended or requested.

 

5.4 Variations required by law

Where the Recipient gives the Supplier Notice that a Variation is required or
recommended by a Government Authority or required under Applicable Law
(“Regulatory Variation”), the provisions of Clause 5.2 shall apply with the
following modifications:

 

  (a) the Supplier shall be obliged to perform the Regulatory Variation for the
Recipient provided that the Recipient agrees to:

 

  (i) the Charges proposed by the Supplier, calculated by the Supplier in a
manner consistent with the principle in Clause 5.2(d)(ii); and

 

  (ii) the timeframe for completion proposed by the Supplier in respect of the
Regulatory Variation, calculated by the Supplier having regard to the timeframe
required by the relevant Government Authority or Applicable Law; and

 

  (b) if the Recipient does not agree to the Charges and the timeframe proposed
by the Supplier under Clause 5.4(a), then such disagreement will constitute a
Dependency that adversely affects the Transitional Arrangement that is affected
by the Regulatory Variation.

 

6. Governance Framework

 

6.1 Overview

The governance structure for the Transitional Arrangements and any issues
arising out of this Agreement is set out in this Clause 6, and GECC and the
Company will appoint representatives to give effect to that governance
structure.



--------------------------------------------------------------------------------

6.2 Services Managers

 

  (a) GECC will designate a dedicated services manager (the “GECC Services
Manager”) who will be directly responsible for coordinating and managing the
delivery of the GECC Transitional Arrangements and will have authority to act on
GECC’s behalf with respect to the Transitional Arrangements. The GECC Services
Manager will work with the Company Services Manager to address the Company’s
issues and the Parties’ relationship under this Agreement.

 

  (b) The Company (for itself and on behalf of RFIH) will designate a dedicated
services manager (the “Company Services Manager” and, with the GECC Services
Manager, the “Services Managers”) who will be directly responsible for
coordinating and managing the delivery of the Company Transitional Arrangements
by the Company and RFIH and will have authority to act on the Company’s and
RFIH’s behalf with respect to the Transitional Arrangements. The Company
Services Manager will work with the GECC Services Manager to address GECC’s
issues and the Parties’ relationship under this Agreement.

 

6.3 Steering Committee

Each of GECC and the Company will establish a steering committee (“Steering
Committee”), which will be made up of two (2) Representatives with
decision-making authority from the Company and two (2) Representatives with
decision-making authority from GECC, provided that the Services Managers shall
attend the Steering Committee meetings and shall advise the Steering Committee
regarding their ongoing coordination and management of the Transitional
Arrangements, as ex officio members of the Steering Committee. RFIH acknowledges
that appointments to the Steering Committee under this Clause 6.3 will be made
by Company in its discretion, and that such Company Steering Committee
Representatives will act in the interests of Company and RFIH. The Steering
Committee is responsible for:

 

  (a) monitoring and managing any issues arising from this Agreement and the
Transitional Arrangements;

 

  (b) overseeing the provision of the Transitional Arrangements, including the
Parties’ progress in relation to current projects and their respective
Transition Plans;

 

  (c) monitoring the performance of the Transitional Arrangements, including
reporting, monitoring and management of Service Levels set forth in Schedule 7;

 

  (d) monitoring the progress of Licensee’s cessation of use of the Licensed
Marks (as such terms are defined in the Transitional Trademark License
Agreement) pursuant to Section 4.A of the Transitional Trademark License
Agreement within the time periods set forth in Exhibit D thereof; and

 

  (e) to the extent not resolved through discussions between the GECC Services
Manager and the Company Services Manager, facilitating the resolution of
Disputes arising out of this Agreement in the manner contemplated by Clause
6.6(d).

 

6.4 Initial Representatives

Each of GECC and the Company will appoint its initial Representatives to the
Steering Committee within ten (10) days after the IPO Date. When GECC and the
Company have each made these initial appointments, the Steering Committee will
be formed.



--------------------------------------------------------------------------------

6.5 Replacement of a Steering Committee member

If GECC or the Company wishes to replace its Representative on the Steering
Committee or if such Party’s Representative on the Steering Committee is unable
to perform its duties for any prolonged period or if that Representative is no
longer employed by such Party, then such Party will:

 

  (a) replace that Representative with another suitably qualified and
experienced Representative as soon as practicable; and

 

  (b) give Notice of the details of the replacement Representative to the other
Parties within five (5) Business Days of that appointment.

 

6.6 Meetings of the Steering Committee

 

  (a) Meetings of the Steering Committee shall be conducted in person or through
telephone conference and, subject to Clause 6.6(b) below, shall take place at
least once in every thirty (30) days.

 

  (b) The first meeting of the Steering Committee shall take place no later than
forty-five (45) days after the IPO Date.

 

  (c) There will be a standing agenda for each Steering Committee meeting, which
will be updated from time to time.

 

  (d) The Steering Committee shall hold a meeting within five (5) Business Days
of receiving a request by either of the Parties or either of the Services
Managers to discuss a Dispute and shall use its commercially reasonable efforts
to bring about a resolution to the Dispute, including in relation to Disputed
invoices.

 

  (e) Any meeting at which at least one (1) of the Company’s Representatives and
one (1) of GECC’s Representatives are present shall constitute a meeting of the
Steering Committee for purposes of satisfying the meeting requirements of the
Steering Committee set forth herein.

 

6.7 Powers of the Steering Committee

The Steering Committee is a vehicle for discussion. Except as expressly set out
in Clauses 6.3 and 7, it has no legal powers or obligations. Accordingly, the
Steering Committee is not entitled to agree to a Variation, or otherwise agree
to a change to this Agreement. All such Variations or changes must be performed
in accordance with Clauses 5 and 17.5 (as appropriate).

 

6.8 Executive Sponsor

Each of GECC and the Company shall, within ten (10) days after the IPO Date,
appoint a person to be its executive sponsor (“Executive Sponsor”) and give the
other Party Notice of such appointment in accordance with Clause 14. The
Executive Sponsors shall be responsible for meeting to resolve escalated
Disputes under Clause 15.2, and for any other functions agreed between such
Parties from time to time.



--------------------------------------------------------------------------------

7. Transition Plan(s)

 

7.1 Each of GECC and the Company to prepare and share the Transition Plans

Within sixty (60) days after the Signing Date, each of GECC’s and the Company’s
Representatives on the Steering Committee shall deliver to the other applicable
Party’s Representatives on that committee a written plan (each a, “Transition
Plan”) setting out:

 

  (a) the steps that the first-mentioned Party will take to transfer each
Transitional Arrangement, of which it is the Recipient, to a Successor Provider;

 

  (b) any inter-dependency between those steps and the other Party’s supply
obligations in relation to those Transitional Arrangements, including any
projects added by way of Variation; and

 

  (c) any additional and reasonable Transition Assistance that the
first-mentioned Party requires from any other Party as per Clause 7.5.

 

7.2 Level of detail in Transition Plan

Each of GECC’s and the Company’s Transition Plan shall:

 

  (a) not be inconsistent with the terms of this Agreement (including the
description in the Schedule of the Transitional Arrangements of which it is the
Recipient);

 

  (b) be reasonably detailed; and

 

  (c) show the timetable and principal steps such Party will execute in order to
reduce and ultimately end such Party’s requirements for those Transitional
Arrangements.

 

7.3 Locking down the Transition Plan

Each of GECC and the Company shall review and evaluate the other Party’s
Transition Plan, and then in the course of Steering Committee meetings:

 

  (a) give the other Party any reasonable recommendations it has to smooth the
transition of the relevant Transitional Arrangements to the relevant Successor
Providers;

 

  (b) discuss in good faith those recommendations, and any Variations that are
required to give effect to them; and

 

  (c) act reasonably to reach an agreement with respect to the Transition Plans.

 

7.4 Executing the Transition Plan

Each of the Parties shall perform its agreed obligations under the Transition
Plans, subject to Clauses 7.5, 7.6 and 7.10.

 

7.5 Transition Assistance

 

  (a) Each Party shall, when agreeing on and implementing the Transition Plans,
use commercially reasonable efforts to provide any other Party with any
reasonably requested assistance with regard to such other Party’s efforts to
prepare and execute the transfer of the Transitional Arrangements (and related
data) to a Successor Provider, such as:

 

  (i) assistance in identifying any additional information and activities, other
than those listed in the Party’s Transition Plan, that are needed to smoothly
transfer the Transitional Arrangements to the relevant Successor Providers; and



--------------------------------------------------------------------------------

  (ii) the provision of data of any other Party and related information in such
form, frequency and quantity for conversion, migration and testing by such other
Party as shall be agreed upon by the Parties in one or more written statements
of work, taking into account the purpose of the Transitional Arrangement and the
Transition Plans,

but only to the extent the Party providing such assistance has the rights to
provide, and is compensated for, such assistance.

 

  (b) GECC shall further provide the Company and RFIH any assistance reasonably
requested by the Company in negotiating with the relevant third party providers
the transitioning out, termination or independent continuation of those
IT-services and other services that

 

  (i) the Company or RFIH, as applicable, as of the IPO Date procures or
receives from third party providers under local arrangements (such as, without
limitation, local services agreements, adoption agreements, joinder agreements,
local schedules) to a global agreement (such as, without limitation, master
agreements, umbrella agreements, global group agreements) that has been entered
into by GECC or an Affiliate of GECC and which local arrangement needs to be
amended or terminated as result of the Company or RFIH no longer being an
Affiliate of GECC; and

 

  (ii) are not part of the Transitional Arrangements,

it being understood that GECC shall be under no obligation to provide such
services, accept any disadvantages under its own agreements and licenses with
such third party providers or any liability or obligation vis-a-vis such third
party providers with regard to the Company or RFIH following the IPO Date.

 

  (a) and (b) together the “Transition Assistance”

 

  (c) Any Transition Assistance of a Party to any other Party shall:

 

  (i) be limited to assistance that is not reasonably available on the market
from other sources;

 

  (ii) be subject to any contractual or legal obligations and restrictions on
the part of the Party requested to provide such assistance (e.g., restrictions
under its own license contracts);

 

  (iii) not require a Party to change the manner in which it provides its
Transitional Arrangements, unless such change is agreed among the Parties; and

 

  (iv) be fully compensated by the Party requesting such assistance as per
Clause 8.1.

 

7.6 Adjusting the Transition Plan and Transition Periods

Each of GECC and the Company may, in the course of the Steering Committee
meetings, propose to adjust its Transition Plan from time to time. Any such
adjustment will be subject to GECC and the Company’s agreement, such agreement
not to be unreasonably withheld or delayed.

It is thereby understood among the Parties that if there are delays in the
implementation of the Transition Plans, the Transition Periods may need to be
extended for legal or operational reasons. GECC shall not refuse a reasonable
request for an extension by the Company, unless there are compelling reasons to
do so, such as that the extension is not permitted under the agreement GECC



--------------------------------------------------------------------------------

directly or indirectly maintains with third parties for the provision of the
service or access right at issue (in which case the Parties shall in good faith
cooperate to find, agree on and implement a workaround or alternative solution;
such cooperation shall include providing corresponding Transition Assistance).
The extension of a Transition Period shall be handled, and be subject to the
same governing provisions, as are adjustments of Transition Plans. The Company
shall pay as part of the Charges the resulting costs and increase in costs due
to an extension.

 

7.7 Monitoring the progress of the Transition Plan

At each meeting of the Steering Committee, the Steering Committee will discuss
the implementation of each Party’s Transition Plan. To the extent that a delay
occurs in the implementation of a Party’s Transition Plan, the members of the
Steering Committee shall discuss and agree in good faith and act reasonably with
respect to appropriate steps to be taken by the Parties to address the delay and
the responsibility for any related costs.

 

7.8 Failure to perform under GECC’s or the Company’s Transition Plan

To the extent that:

 

  (a) a Party fails to meet any of its obligations under any other Party’s
Transition Plan; and

 

  (b) that failure prevents the migration by any other Party of a Transitional
Arrangement by the end of the relevant Transition Period,

then:

 

  (c) such other Party will give the first-mentioned Party Notice as soon as
reasonably practicable of that failure, and of any potential delay to migration
that failure may cause and of which such other Party is then aware;

 

  (d) such other Party will use commercially reasonable efforts to mitigate any
such failure or make up time lost as a result; and

 

  (e) subject to Clause 2.8, the Transition Period for that Transitional
Arrangement shall be extended for a period such Parties agree, acting
reasonably, that is proportionate to the impact of the first-mentioned Party’s
failure.

 

7.9 Dispute in relation to extension

If the Parties cannot reach agreement as to whether and for how long a
Transition Period should be extended under Clause 7.8(e), the Parties may
initiate the Dispute resolution procedure set out in Clause 15.

 

7.10 Each of GECC’s and the Company’s Transition Plan is its own responsibility

Each Party acknowledges that its Transition Plan is its own responsibility,
notwithstanding any recommendations or agreement provided by or on behalf of any
other Party under this Clause 7 in relation to that Transition Plan.
Accordingly, in relation to each Party’s Transition Plan:

 

  (a) the other Parties will have no liability, and makes no warranties, in
relation to any recommendations that it gives in good faith in relation to that
Transition Plan; and



--------------------------------------------------------------------------------

  (b) the remedy set out in Clause 7.8 is a Party’s sole remedy in relation to a
failure by any other Party to comply with any obligation in such Transition Plan
that is not otherwise provided for in this Agreement.

 

8. Charges

 

8.1 General

 

  (a) The Company or RFIH, as applicable, must pay the Charges set out in
Schedule 1 for each GECC Transitional Arrangement and other charges agreed
herein, in particular as per Clause 2.6(c), as and when they fall due, subject
to any Service Level Credits which may be applicable pursuant to Schedule 7.
Additionally, the Company or RFIH, as applicable, shall pay GECC for any
Transition Assistance provided on such basis as may be agreed upon in the
relevant statement of work therefor.

 

  (b) GECC must pay the Charges set out in Schedule 2 for each Company
Transitional Arrangement as and when they fall due. Additionally, GECC shall pay
the Company for any Transition Assistance provided on such basis as may be
agreed upon in the relevant statement of work therefor.

 

8.2 Invoicing for and payment of Charges

Unless otherwise agreed in writing among the Parties, the Supplier of each
Transitional Arrangement:

 

  (a) may invoice (in one or more invoices) the Charges to which it is entitled
under this Clause 8 at the end of each Invoicing Period in arrears, subject to
any Service Level Credits which may be applicable pursuant to Schedule 7; and

 

  (b) a Recipient must pay the Charges which are properly chargeable and due
under this Agreement invoiced to it from time to time by the relevant Supplier
pursuant to Clause 8.2(a) above:

 

  (i) within thirty (30) days of receipt of the invoice;

 

  (ii) without set-off, subject to Clause 8.6;

 

  (iii) in U.S. Dollars; and

 

  (iv) by wire transfer of immediately available funds to the account or
accounts designated by the relevant Supplier in writing.

 

8.3 Default Interest

Default interest will be payable by the Recipient at a default interest rate of
two per cent per annum above the Interest Rate on any unpaid Charges for a
Transitional Arrangement provided to that Recipient from the date on which that
unpaid amount falls due until payment of that amount is made in full, except to
the extent the Recipient promptly raises a bona fide Dispute under Clause 15 in
relation to the amount of those Charges.



--------------------------------------------------------------------------------

8.4 Late invoicing

Any failure on the part of a Supplier or a relevant vendor to invoice a
Recipient for any Charges within the timeframe specified in this Agreement will
not release or qualify the obligation of the Recipient to pay those invoices
when they are issued.

 

8.5 Taxes

 

  (a) Sales tax or other transfer taxes

The Recipient shall bear any and all sales, use, transaction and transfer taxes
and other similar charges (and any related interest and penalties) imposed on,
or payable with respect to, any Charges, payable by the Recipient pursuant to
this Agreement.

 

  (b) Withholding tax or other similar taxes

If any withholding or deduction from any payment under this Agreement by a
Recipient in relation to any Transitional Arrangement is required in respect of
any taxes pursuant to any Applicable Law, the Recipient will:

 

  (i) gross up the amount payable such that the Supplier receives an amount
equal to the amount of the Charges in respect of that Transitional Arrangement,
net of the withholding or deduction;

 

  (ii) deduct such tax from the amount payable to the Supplier;

 

  (iii) pay the deducted amount referred to in Clause 8.5(b)(ii) above to the
relevant taxing authority; and

 

  (iv) promptly forward to the Supplier a withholding tax certificate evidencing
that payment.

 

  (c) Cooperation

The Recipient and the Supplier will take reasonable steps to cooperate to
minimize the imposition of and the amount of taxes described in this Clause 8.5.

 

8.6 Disputed invoices

In the event of a bona fide Dispute regarding any invoice or other request for
payment, the Recipient will immediately give the Supplier Notice in writing and
GECC and the Company will attempt to resolve promptly and in good faith any
Dispute regarding amounts owed in accordance with Clauses 6.6(d) and 15.
Disputed portions will be set aside until resolved in accordance with those
Clauses but undisputed amounts will be paid on or before the due date as set out
in Clause 8.2 above.

 

9. Agreement Term, Transition Period and Termination

 

9.1 Agreement Term

This Agreement:

 

  (a) shall become effective on the IPO Date; and



--------------------------------------------------------------------------------

  (b) continues until the termination or expiry of all Transitional
Arrangements, unless terminated earlier in accordance with the terms of this
Agreement (the “Agreement Term”); provided, however, that the Steering Committee
shall continue to meet under Clause 6 hereof until such time as its obligations
under Clause 6.3(d) hereof and Section 4.A of the Transitional Trademark License
Agreement have been satisfied.

 

9.2 Extension of Transition Period

 

  (a) Upon Notice from the Recipient to the Supplier at least sixty (60) days
prior to the expiry of the Transition Period for any Transitional Arrangement,
the Supplier shall meet with the Recipient in the Steering Committee or
otherwise to discuss and, if applicable, agree upon:

 

  (i) whether that Transition Period will be extended; and

 

  (ii) the terms of that extension, including the Charges during, and the period
of, that proposed extension.

 

  (b) References in this Agreement to a Transition Period are deemed to be
references to that Transition Period as it may be extended under this Clause
9.2.

 

  (c) No Party is obliged to agree to extend a Transition Period under Clause
9.2(a); provided, that subject to any third party consent rights or the terms of
any third-party agreements relied upon by the Supplier for the delivery of any
such Transitional Arrangement, the Recipient, at its sole expense, shall have
the right to extend the term of any Transitional Arrangement (i) for up to six
(6) months or (ii) solely as necessary to meet a regulatory requirement imposed
after the IPO Date by a Governmental Authority; provided, that no Transitional
Arrangements may exceed the latter of (i) thirty-six (36) months in duration as
measured from the IPO Date, or (ii) twenty-four (24) months in duration as
measured from the Trigger Date.

 

9.3 Right to terminate a Transitional Arrangement for convenience

A Recipient may terminate a relevant Transitional Arrangement for convenience
upon sixty (60) days’ Notice (or such other notice period applicable to such
Transitional Arrangement if specified in either Schedule 1 or Schedule 2, as
applicable) with no payment of fees and no payment of Charges, other than:

 

  (a) the payment of fees or Charges (each pro-rated as appropriate) for that
Transitional Arrangement already provided to the Recipient as of the date of
that termination; provided that fees that are prepaid by a Recipient shall not
be returned to the Recipient; and

 

  (b) amounts that accrue only upon a termination or expiration of that
Transitional Arrangement.

 

9.4 Right to terminate for breach

 

  (a) If a Party (“Breaching Party”) commits a material breach of this Agreement
which is not remedied within thirty (30) days of the Breaching Party being
issued a Notice by any other Party (“Innocent Party”):

 

  (i) detailing the breach; and

 

  (ii) expressly referencing this Clause 9.4,

then, subject to Clause 9.4(d), the Innocent Party may terminate:

 

  (iii) this Agreement;



--------------------------------------------------------------------------------

  (iv) one or more Transitional Arrangements that Clause 1 otherwise requires
the Innocent Party to provide to the Breaching Party, to the extent that the
delivery of such Transitional Arrangement is adversely affected by such material
breach; or

 

  (v) one or more Transitional Arrangements that Clause 1 otherwise requires the
Breaching Party to provide to the Innocent Party, to the extent that the
delivery of such Transitional Arrangement is adversely affected by such material
breach.

 

  (b) If GECC becomes Insolvent, Company and RFIH acting together may jointly
terminate this Agreement, but neither may severally terminate this Agreement; if
either the Company or RFIH becomes insolvent, GECC may terminate this Agreement.

 

  (c) Any termination under this Clause 9.4 will be effected by the terminating
Party delivering a Notice of termination to the other Parties. Such a Notice
will take effect immediately unless otherwise expressly provided in its terms.

 

  (d) If GECC commits a material breach of this Agreement under Clause 9.4(a),
Company and RFIH acting together may jointly terminate this Agreement, but
neither may severally terminate this Agreement; if either the Company or RFIH
commits a material breach of this Agreement under Clause 9.4(a), GECC may
terminate this Agreement.

 

9.5 Regulatory termination of this Agreement

 

  (a) Upon 90 days’ prior Notice or such shorter timeframe as required: (i) by a
Government Authority with regulatory authority over the Company, RFIH or any
Banking Recipient that is an Affiliate of the Company; or (ii) to comply with
Applicable Law, the Company shall have a right to terminate this Agreement or
any GECC Transitional Arrangement if directed in writing by a Government
Authority with regulatory authority over the Company, RFIH or any Banking
Recipient that is an Affiliate of the Company.

 

  (b) Upon 90 days’ prior Notice or such shorter timeframe as required: (i) by a
Government Authority with regulatory authority over GECC or any Banking
Recipient that is an Affiliate of GECC; or (ii) to comply with Applicable Law,
GECC shall have a right to terminate this Agreement or any Company Transitional
Arrangement if directed in writing by a Government Authority with regulatory
authority over GECC or any Banking Recipient that is an Affiliate GECC.

 

  (c) In the event of a termination pursuant to this Clause 9.5, the Parties
acknowledge and agree that the Transition Plans may not be fully implemented as
of such termination, and no Party will have any obligation to assist in the
execution of the other Parties’ Transition Plan after such termination.

 

9.6 Effect of termination of a Transitional Arrangement

If any Transitional Arrangement is terminated in accordance with Clauses
9.4(a)(iv) or 9.4(a)(v):

 

  (a) the Supplier of that Transitional Arrangement:

 

  (i) is not obliged to provide that Transitional Arrangement to the Recipient;
and

 

  (ii) is not entitled to invoice for that Transitional Arrangement, except in
relation to services provided prior to termination or otherwise in accordance
with Clause 9.3; and



--------------------------------------------------------------------------------

  (b) the Supplier responsible for the provision of each of the remaining
Transitional Arrangements that have not been terminated must continue to provide
those Transitional Arrangements in accordance with Clause 1, except to the
extent any such Transitional Arrangement’s applicable Transition Period
terminates, according to the relevant Schedule, upon the termination of the
first-mentioned Transitional Arrangement.

 

9.7 Effect of termination of the Agreement

If this Agreement expires or is terminated for any reason:

 

  (a) the Supplier’s obligations to provide any of the Transitional Arrangements
under Clause 1 terminates; and

 

  (b) the termination or expiry does not affect:

 

  (i) a Party’s accrued rights and obligations under this Agreement as at the
date of expiry or termination; or

 

  (ii) the continued operation of provisions which by their nature survive
termination or expiry, including but not limited to Clauses 9, 10, 11, 12, and
14 to 18, and this Clause 9.7.

 

10. Intellectual Property Rights, Ownership of Data

 

10.1 Post-IPO IP Rights

 

  (a) Ownership of any IP Right that is developed or generated: after the IPO
Date, by or on behalf of any Party; and in connection with any Transitional
Arrangement, will vest, as among the Parties, in the Supplier of that
Transitional Arrangement except for deliverables created (i) solely and
exclusively for, and delivered to, the Recipient but (ii) not to be used on
Underlying Systems and (iii) in the case of the Recipient being the Company or
RFIH not related to a GECC IT Access Right.

 

  (b) The ownership of any IP Right in deliverables created specifically for,
and delivered to, the Recipient that are used on Underlying Systems will be
licensed by the Supplier to the Company under the terms of the Intellectual
Property Cross License Agreement (including, for the avoidance of doubt, only to
the extent such intellectual property is used, held for use or contemplated to
be used as of the IPO Date), provided such license is permitted under the terms
of the applicable third party agreement(s). Such deliverables shall be listed on
a schedule to the Intellectual Property Cross License Agreement, as such
schedule may be amended from time to time in accordance with the Intellectual
Property Cross License Agreement.

 

10.2 Ownership of IP Rights not affected by license grants

The Recipient of a Transitional Arrangement:

 

  (a) acknowledges that the Supplier’s obligations under Clause 1 of this
Agreement to provide that Transitional Arrangement does not affect ownership in
any IP Rights used to provide such Transitional Arrangements; and

 

  (b) agrees that, in relation to each Transitional Arrangement of which it is
the Recipient, unless otherwise agreed in writing between the Supplier and the
Recipient:



--------------------------------------------------------------------------------

  (i) it will not delete any identifying marks, copyright or proprietary rights
notice from any copy of software that forms part of the relevant systems,
applications or software or from any associated materials (for example, the
Underlying System in the case of a GECC IT Application Service); and

 

  (ii) at the end of any Transitional Arrangement’s Transition Period, it will
promptly:

 

  (A) to the extent that IP Rights vest in the Supplier by virtue of Clause
10.1, provide the Supplier a copy of any tangible embodiment of that IP Rights
that is in the Recipient’s possession or control; and

 

  (B) thereafter delete or dispose of any software and material related to that
Transitional Arrangement (but not data) at the end of the relevant Transitional
Arrangement’s Transition Period, and if requested by the Supplier, certify to
the Supplier to that effect in writing.

 

10.3 Limited IP warranty and indemnity for the Recipient

 

  (a) The Supplier of each Transitional Arrangement represents and warrants to
the Recipient that, subject to Clause 2.6:

 

  (i) it is entitled to provide that Transitional Arrangement; and

 

  (ii) that provision, and the Recipient’s use of the Transitional Arrangement
in accordance with this Agreement, will not infringe the IP Rights of any of the
Supplier’s third party licensors (for example, in the case where GECC is the
Supplier, of the applicable Underlying Systems).

 

  (b) Subject to Clause 10.3(c), the Supplier of each Transitional Arrangement
indemnifies the Recipient, and each of the Recipient’s Affiliates who are so
affected (together, the “Recipient Indemnified Parties”), against and from each
Claim the Recipient Indemnified Parties may suffer or incur and reasonable costs
and expenses (e.g., license fees for replacement software) incurred by the
Recipient Indemnified Party, in each case, to the extent that each such Claim
arises out of or in connection with:

 

  (i) any alleged infringement by the Recipient Indemnified Parties of the IP
Rights of any of the Supplier’s third party licensors; and

 

  (ii) the Recipient’s use of the Transitional Arrangement.

 

  (c) The indemnity under Clause 10.3(b) will not apply unless:

 

  (i) the Recipient as soon as practicable gives the Supplier Notice upon
receipt of any such Claim;

 

  (ii) the relevant Recipient Indemnified Party irrevocably grants the Supplier
the right to conduct and/or defend the Claim as the Supplier in its absolute
discretion sees fit;

 

  (iii) the relevant Recipient Indemnified Party does not, without the prior
written consent of the Supplier, admit liability or do or cause to be done
anything which may prejudice or compromise the conduct or defence of the Claim
by the Supplier;



--------------------------------------------------------------------------------

  (iv) the relevant Recipient Indemnified Party gives the Supplier all
information and assistance the Supplier may reasonably require in relation to
the Claim;

 

  (v) the relevant Recipient Indemnified Party allows the Supplier, at the
Supplier’s option and expense, to obtain a license for or replace or modify the
allegedly infringing part of the relevant Transitional Arrangement to avoid such
Claim; provided, solely if such Transitional Arrangement is not the subject of
an agreement between the Supplier and an unaffiliated third party, that any such
replacement or modification does not materially adversely affect the
Transitional Arrangement or the Recipient Indemnified Party’s use thereof;

 

  (vi) the relevant Recipient Indemnified Party acts reasonably to mitigate any
losses arising from the Claim; and

 

  (vii) the alleged infringement does not arise out of:

 

  (A) the Recipient’s breach of this Agreement or Applicable Law; or

 

  (B) the Recipient’s use of the Transitional Arrangement in a manner that is
contrary to the Pre-IPO Form or beyond the Pre-IPO Volume.

 

10.4 Limited IP indemnity for the Supplier

 

  (a) Subject to Clause 10.4(b), the Recipient of each Transitional Arrangement
indemnifies the Supplier, and each of the Supplier’s Affiliates who are so
affected (together, the “Supplier Indemnified Parties”), against and from:

 

  (i) all Claims which the Supplier Indemnified Parties may suffer or incur; and

 

  (ii) reasonable costs and expenses (e.g., license fees for replacement
software) incurred by the Supplied Indemnified Parties,

to the extent that each such Claim or cost arises out or in connection with:

 

  (iii) a breach by the Recipient of its obligations under this Agreement,
including under Clause 2.4(g) of this Agreement; and

 

  (iv) an allegation by a third party licensor, that is caused by that
Recipient’s breach, that:

 

  (A) the Supplier Indemnified Party has breached the terms of a license granted
to that Supplier Indemnified Party; or

 

  (B) that third party licensor has otherwise suffered loss or finds its IP
Rights have been infringed.

 

  (b) The indemnity under Clause 10.4(a) will not apply unless:

 

  (i) the Supplier as soon as practicable gives the Recipient Notice upon
receipt of any such Claim; and

 

  (ii) the relevant Supplier Indemnified Party reasonably consults the Recipient
in relation to the conduct and/or defense of that Claim.



--------------------------------------------------------------------------------

10.5 Ownership of Data

Any data, documents and other records originally provided by the Recipient to
the Supplier, or obtained by the Supplier originally on behalf of the Recipient
and in connection with the performance of Transitional Arrangements, shall be
and remain the exclusive property of the Recipient (“Obtained Data”). Except as
set forth otherwise with respect to a Transitional Arrangement in Schedule 1 or
2, as applicable, and as limited by the terms of any and all relevant third
party agreements, approvals or consents, any data, documents, and other records
generated by the Supplier originally on behalf of the Recipient and in
connection with the performance of Transitional Arrangements shall be and
remain, as between the Supplier and Recipient, the exclusive property of the
Recipient (“Generated Data” and collectively with the Obtained Data, the
“Recipient Data”). The Recipient may at any time request that the Supplier:

 

  (a) delivers such Recipient Data to the Recipient without delay, in a standard
electronic format and with all information, codes and tools necessary to
reasonably process such data, documents and other records; or

 

  (b) deletes such Recipient Data permanently, except to the extent the Supplier
is required by Applicable Law to retain a copy for its records.

The costs shall be borne by the Recipient. Following the six (6) month
anniversary of termination of a Transitional Arrangement, the Supplier may, upon
60 days’ prior written notice, delete any Recipient Data related to such
Transitional Arrangement.

 

10.6 The provisions of this Clause 10 shall survive termination of the
Agreement.

 

11. Confidentiality and Data Protection

 

11.1 Restrictions on use or disclosure of Confidential Information

Each Party (“Receiving Party”) must not:

 

  (a) use the Confidential Information of (i) in the case of GECC, the Company
or RFIH or (ii) in the case of the Company and RFIH, GECC (“Disclosing Party”),
other than for the purposes of performing or giving effect to this Agreement; or

 

  (b) disclose the Disclosing Party’s Confidential Information except in
accordance with Clause 11.2.

 

11.2 Permitted Disclosure

The Receiving Party may disclose the Disclosing Party’s Confidential
Information:

 

  (a) during the Agreement Term, to each of its directors, officers, employees
or professional advisers, or those of its Affiliates (a “Specified Recipient”)
to the extent that such disclosure is necessary for the purposes of performing
the Receiving Party’s obligations under this Agreement;

 

  (b) at any time to a Specified Recipient to the extent that disclosure is
necessary for the Recipient to carry out its Relevant Business;



--------------------------------------------------------------------------------

  (c) to the extent required to be disclosed by Applicable Law or legal process
or under the terms of an order issued by:

 

  (i) a court of competent jurisdiction; or

 

  (ii) any Government Authority or a stock exchange having jurisdiction over the
Receiving Party;

 

  (d) pursuant to a request of a financial services related Governmental
Authority having jurisdiction over the Receiving Party, but only to the extent
the Receiving Party reasonably believes it is required to comply with such
request under Applicable Law; or

 

  (e) to the extent that the Disclosing Party has given prior written consent to
such disclosure,

provided that, in the case of Clause 11.2(c)(i) or (ii), or Clause 11.2(d), the
Receiving Party, to the extent that it is lawful for it to do so, provides
prompt Notice to the Disclosing Party of any such requirement, order or request,
discloses no more information than is so required and cooperates at the
Disclosing Party’s request and expense, with any attempts to obtain a protective
order or similar treatment.

 

11.3 Notification of Confidentiality

Before disclosure of Confidential Information to a Specified Recipient, the
Receiving Party will ensure that the Specified Recipient is made aware of and
complies with the Receiving Party’s obligations of confidentiality under this
Agreement as if the Specified Recipient was a party to this Agreement.

 

11.4 Protection of Confidential Information

The Receiving Party must treat the Disclosing Party’s Confidential Information
with no less than the degree of care, secrecy and protection as it treats the
Receiving Party’s own Confidential Information.

 

11.5 Allocation of Confidential Information

For the purpose of this Clause 11:

 

  (a) the following data is taken to be the “Confidential Information” of the
Parties:

 

  (i) the terms of this Agreement, except to the extent required to be publicly
disclosed in connection with the IPO;

 

  (ii) data about transactions to which both the Recipient and Supplier are
parties; and

 

  (iii) data that otherwise relates to both the Recipient and the Supplier; and

 

  (b) the following data is taken to be the “Confidential Information” of the
Recipient:

 

  (i) data about transactions to which the Recipient is a party but the Supplier
is not; and

 

  (ii) data that otherwise relates to the Recipient and does not also relate to
the Supplier (an example of which is data relating to the Company’s employees);
and



--------------------------------------------------------------------------------

  (iii) if the Company is the Recipient, the items described in Section 3.3(a)
of Schedule 7; and

 

  (c) the following data is taken to be the “Confidential Information” of the
Supplier:

 

  (i) data held by the systems provided by any GECC IT Application Service not
of a type referred to in Clauses 11.5(a) or 11.5(b) (an example of which is
pricing data for vendors of GECC and Affiliates of GECC); and

 

  (ii) the form, nature and standard of each Transitional Arrangement provided
by a Supplier,

in each case to the extent that that information does not fall within the
exceptions to the definition of “Confidential Information” in paragraphs (a),
(b) or (c) of that definition.

 

11.6 Data export

To avoid doubt, a Supplier’s obligations under Schedules 1 or 2 (as applicable)
to export or extract the Recipient’s “data” do not extend to data of the type
contemplated in Clause 11.5(c).

 

11.7 Delivery of materials

The Receiving Party must use its commercially reasonable efforts, upon the
reasonable request of the Disclosing Party, to deliver to the Disclosing Party
or otherwise destroy all documents or other materials containing or referring to
Confidential Information of the Disclosing Party which are:

 

  (a) in the Receiving Party’s possession, power or control; or

 

  (b) in the possession, power or control of Specified Recipients who have
received Confidential Information under Clauses 11.2(a) or 11.2(b),

except to the extent the Receiving Party is required by Applicable Law to retain
a copy for its records.

Any such request from a Recipient of a Transitional Arrangement will be taken to
be a Force Majeure Event if the relevant Supplier cannot reasonably supply that
Transitional Arrangement without that Confidential Information.

 

11.8 Data Protection

 

  (a) The Parties acknowledge that if any Recipient operates under the authority
of any financial services related Governmental Authority (the “Banking
Recipient”), it will be subject to the applicable rules and regulations of such
Governmental Authority. Any information related to identified or identifiable
clients of the Banking Recipient (“Client Data”) shall in any case be considered
Confidential Information of the Banking Recipient, and the Banking Recipient
may, notwithstanding any other provision of this Clause 11, share Confidential
Information with its regulators, auditors and competent public authorities,
provided it requests confidential treatment.

 

  (b) The Supplier of the Banking Recipient (the “Banking Supplier”)
acknowledges and accepts that with regard to Client Data of such Bank it is
subject to the same professional secrecy obligations as the Banking Recipient.
The Banking Supplier agrees to comply with such obligations and undertakes and
warrants that its employees, contractors and consultant third parties, who may
have access to such Client Data,



--------------------------------------------------------------------------------

  (i) will comply with such obligations and in particular maintain strict
confidence with regard to any Client Data, not to permit any unauthorized person
or system to access Client Data, and in particular comply with any security
standards required or recommended by a Government Authority or by Applicable
Law;

 

  (ii) will not transfer or make any Client Data available to any person or
system outside of the United States, or permit any person or system outside of
the United States to access any Client Data located in the United States, unless
expressly permitted by the Banking Recipient in writing in each case;

 

  (iii) sign a confidentiality and data protection declaration reasonably
requested by the Banking Recipient before being granted access to its Client
Data;

 

  (iv) will have successfully passed any background and security checks
reasonably requested by the Banking Recipient before being granted access to
Client Data and periodically thereafter; and

 

  (v) will be immediately refused access to Client Data or systems managing
Client Data upon the Banking Recipient’s request or if the Banking Supplier
concludes that they may not be complying with the foregoing professional secrecy
obligations.

The Banking Supplier will on an ongoing basis monitor compliance with the
foregoing, adequately log access to Client Data and provide the Banking
Recipient with any reasonably requested documentation or other proof related to
this clause.

 

  (c) The Parties to this Agreement undertake for themselves, their employees,
contractors and consulted third parties and their Affiliates to be in compliance
with Data Protection Legislation.

 

  (d) To the extent that the Supplier processes Personal Data of third parties
received from the Recipient in the context of Transitional Arrangements, such
Personal Data shall be considered Confidential Information of the applicable
Recipient and the Supplier undertakes and warrants that it, its employees and
contractors will:

 

  (i) process such Personal Data of the Recipient only for the purposes, and
only as set forth by this Agreement and as instructed by the Recipient;

 

  (ii) not export such Personal Data to, or permit access from, any country
other than the United States without prior written consent of the Recipient;

 

  (iii) delegate the processing of such Personal Data only with prior consent of
the Recipient;

 

  (iv) promptly, subject to any Government Authority, report to the Recipient
any breach or suspected data breach (including violation of this Clause 11) and
provide the Recipient any reasonably requested assistance in relation thereto;

 

  (v) upon termination of the Agreement or upon the Recipient’s request return
or delete any such Personal Data without keeping a copy; and

 

  (vi) provide any other assistance to the Recipient reasonably requested by the
Recipient for the purposes of data protection compliance, which may include the
execution of separate data protection agreements;



--------------------------------------------------------------------------------

  provided, that the handling of Personal Data in a manner consistent with the
Pre-IPO Form shall be deemed to satisfy the requirements of this Clause 11.8(d).

 

  (e) Should a Party receive any legal process or other request from a
regulator, prosecutor or other public authority to gain access to Personal Data
or other Confidential Information of any other Party, it will immediately notify
such other Party and permit such other Patty to defend against such legal
process or request (or, if not possible, defend against it in such other Party’s
best interest).

 

  (f) The Recipient may, from time to time, verify or have verified the
Supplier’s compliance with Clause 11.8(c) (including the Supplier’s technical
and organizational measures to prevent unauthorized processing of Personal Data)
by an independent, reputable professional bound by an adequate confidentiality
undertaking. Each Party shall bear its own costs in connection with such an
audit.

 

11.9 The rights of the Recipient and the Supplier under this Clause 11 may also
be enforced by recipients and suppliers not being Party to this Agreement that
are Affiliates to the Parties to this Agreement.

 

11.10 Each Party shall indemnify and hold harmless the other Parties in case of
any claim of third parties caused by a breach of this Clause 11 by the
indemnifying Party. The provisions of Clause 10.4 shall apply mutatis mutandis.
The liability limitations set forth in Clause 12 shall not apply.

 

11.11 No sunset

The provisions of this Clause 11 shall survive the termination of the Agreement.

 

11.12 Injunctive relief

Nothing in this Agreement shall prevent any Party from seeking injunctive relief
in respect of a breach by any other Party of its confidentiality obligations
under this Agreement.

 

12. Limitation of Liability

 

12.1 Liability caps

 

  (a) Subject to Clause 12.1(b) and Clause 11.10, the maximum aggregate
liability of a Supplier of a Transitional Arrangement arising out of or in
connection with:

 

  (i) that Transitional Arrangement, including any liability for that
Transitional Arrangement contemplated in Clause 12.1(a)(ii), shall be limited to
the aggregate of the Charges paid by the Recipient for that Transitional
Arrangement; and

 

  (ii) any part of that Transitional Arrangement added under Clause 5 shall be
limited to the aggregate of the Charges paid by the Recipient for that part.

 

  (b) The maximum aggregate liability of each Party arising out of or in
connection with this Agreement, including any liability of that Party
contemplated in Clause 12.1(a), shall be limited to the aggregate of the Charges
paid for all the Transitional Arrangements by such Party.

 

12.2 Liability exclusions

Notwithstanding any other provision of this Agreement no Party shall be liable:



--------------------------------------------------------------------------------

  (a) for any Claim arising out of or in connection with this Agreement, to the
extent such Claim relates to:

 

  (i) consequential, special, incidental, indirect or punitive damages;

 

  (ii) loss of profit (including loss of revenue, income or profits) or
diminution of value or loss of goodwill or potential business opportunity; or

 

  (iii) without prejudice to Clauses 12.2(a)(i) and 12.2(a)(ii) above, any
damages that do not have a reasonable causal relationship to the breach that
gave rise to that Claim; or

 

  (b) to the extent that any liability is caused by or is the result of the
claiming Party failing to perform any of its obligations under this Agreement.

 

12.3 Carve-outs for liability regime

Clauses 12.1(a) and (b) do not apply in relation to liability:

 

  (a) (i) for negligence, to the extent such Transitional Arrangement is not the
subject of an agreement between the Supplier and an unaffiliated third party,
and (ii) for willful breach or willful misconduct (except to the extent that the
applicable Transitional Arrangement is the subject of an agreement between the
Supplier or its Affiliate and an unaffiliated third party, in which case such
higher standard as is applicable under such agreement);

 

  (b) under the indemnity in Clause 10.4;

 

  (c) for breach of Clause 11;

 

  (d) that cannot be disclaimed under Applicable Law; or

 

  (e) for breach of Applicable Law in connection with the provision or receipt
of any Transitional Arrangement.

 

12.4 Liability

References to liability in this Clause 12 is to liability whether in contract,
in tort (including negligence) or equity, under statute or otherwise.

 

12.5 Failure to give Notice

If a Party does not give Notice of a Claim to any other Party:

 

  (a) within six (6) months after the termination or expiration of the last
Transitional Arrangement to terminate or expire;

 

  (b) within six (6) months after the termination of this Agreement; or

 

  (c) within six (6) months after when that Party becomes or ought to have
become aware of the facts giving rise to the Claim,

whichever is later, that Party shall be taken to have waived that Claim.



--------------------------------------------------------------------------------

12.6 Duty to mitigate

Each Party and its Affiliates will have a duty to use commercially reasonable
efforts to mitigate damages for which an other Party is responsible in
connection with this Agreement.

 

13. Force Majeure Events

 

13.1 No Party responsible for Force Majeure Events

A Party will not be liable to any other Party for any default or delay in the
performance of its obligations under this Agreement to the extent that such
default or delay is caused or contributed to by, directly or indirectly, a Force
Majeure Event.

 

13.2 Notice

A Party wishing to rely on a Force Majeure Event under Clause 13.1 must give the
other Parties Notice as soon as practicable of the occurrence of that Force
Majeure Event, giving reasonable details of the Force Majeure Event.

 

13.3 Liability to pay Charges

Where a Transitional Arrangement is suspended due to a Force Majeure Event, the
Recipient:

 

  (a) will not be liable for the Charges for that Transitional Arrangement
during the suspension; but

 

  (b) will remain liable for Charges:

 

  (i) for that Transitional Arrangement that accrued prior to, and that accrue
after, the suspension; and

 

  (ii) for other Transitional Arrangements provided by the Supplier that are not
suspended under this Clause 13.

 

14. Notices

 

14.1 Notices in writing

A notice under this Agreement (“Notice”) shall only be effective if it is in
writing. For the avoidance of doubt, email communications shall be deemed to be
“in writing” for purposes of this Clause 14.1.

 

14.2 Address

Subject to Clause 1.3(c), Notices, demands or other communications made under or
in connection with the matters contemplated by this Agreement shall be sent to a
Party at its address or number and for the attention of the individual set out
below:

 

Party and title of individual

  

Address

   Email

GECC

Attention: General Counsel

  

901 Main Avenue

Norwalk, CT 06851

   alex.dimitrief@ge.com   

with copy to:

Pat Beckwith

   pat.beckwith@ge.com



--------------------------------------------------------------------------------

Party and title of individual

  

Address

   Email   

Lead Executive Counsel – Operations, IT and Sourcing

William Bandon

   william.bandon@ge.com

Company or RFIH

Attention: General Counsel

  

777 Long Ridge Road

Stamford, CT 06902

   jonathan.mothner@ge.com   

with copy to:

Ricky Davis

   Ricky.Davis@ge.com

A Party named above may change its Notice details on giving Notice to the other
Parties named above of the change in accordance with this Clause 14. That Notice
shall only be effective on the third Business Day after the date Notice has been
received in accordance with Clause 14.3 or such later date as may be specified
in the Notice.

 

14.3 Duly given when

Any Notice shall, in the absence of earlier receipt, be deemed to have been duly
given as follows:

 

  (a) if delivered personally, on delivery;

 

  (b) if sent by courier, on delivery; or

 

  (c) if emailed:

 

  (i) when the sender receives an automated message confirming delivery; or

 

  (ii) four (4) hours after the time sent (as recorded on the device from which
the sender sent the email) unless the sender receives an automated message that
the email has not been delivered,

whichever happens first.

 

14.4 Outside Working Hours

Any Notice given outside Working Hours in the place to which it is addressed
shall be deemed not to have been given until the start of the next period of
Working Hours in such place.

 

14.5 Certain Notices not to be Emailed

Notwithstanding Clause 14.1, Notices under the following Clauses may not be
emailed: 7, 9 to 13, 15, 17.5 (other than changes by way of Variations under
Clause 5) and 17.6. Moreover, each such Notice is taken not to be given unless
it is sent to and by the Parties’ Representatives designated by Clause 14.2 and
otherwise in accordance with this Clause 14.



--------------------------------------------------------------------------------

15. Dispute Resolution

 

15.1 Commercially reasonable efforts

If any Dispute arises among the Parties, the Parties must act in good faith and
use commercially reasonable efforts to resolve the matter amicably, including
(i) first, through discussions between the GECC Services Manager and the Company
Services Manager and (ii) second, by holding a Steering Committee meeting in
accordance with Clause 6.6(d).

 

15.2 Escalation meeting

If any Party delivers a Notice to any other that a material Dispute has arisen
and the Parties are unable to resolve the Dispute within fifteen (15) days of
service of the Notice, whether or not the commercially reasonable efforts
contemplated by Clause 15.1 have been used, then a meeting must be held between
the Steering Committee and each of GECC’s and the Company’s Executive Sponsor.

If the Dispute has not been resolved within thirty (30) days of service of the
Notice, such Dispute shall be resolved in accordance with the provisions of
Article IX of the Master Agreement which shall apply hereto, mutatis mutandis.

 

16. Audit

 

16.1 The Banking Recipient’s internal and external auditors and any competent
Government Authority having jurisdiction over the Banking Recipient may at any
time audit and verify

 

  (a) the functions outsourced by the Banking Recipient to the Banking Supplier;

 

  (b) the Banking Supplier’s performance of obligations under the Agreement;

 

  (c) the Banking Supplier’s operations and the documentation, the data and the
systems used by the Banking Supplier for providing its Transitional
Arrangements;

 

  (d) to the extent consistent with the Banking Supplier’s contractual
obligations to the subcontractor, the performance of any subcontractor engaged
by the Banking Supplier pursuant to Clause 17.2(b) to provide all or part of its
Transitional Arrangements.

The Banking Supplier will assist in such audit, and provide any reasonably
requested and available access, documentation and information. An audit or
verification may not without good reason interfere with the operations of the
Banking Supplier or its subcontractor and interfere with third party data
protection, secrecy and intellectual property rights, shall be announced
reasonably in advance and coordinated with the Banking Supplier (this, however,
shall not operate to limit any Government Authority having jurisdiction over the
Banking Recipient in pursuing any audit rights it may have pursuant to
Applicable Law).

 

16.2 Any deficiencies rightfully determined by such an audit or verification
shall be remedied by the Banking Supplier within adequate time (depending on the
severity) in coordination with the Bank.

 

16.3 Each Party shall bear its own costs related to this Clause 16, with the
exception that costs of follow-up audits due to a breach of contract by the
Banking Supplier shall be borne by the Banking Supplier.



--------------------------------------------------------------------------------

16.4 Furthermore:

 

  (a) the Banking Recipient will give the Banking Supplier Notice of any
communications between the Banking Recipient and the Government Authority (or
the Banking Recipient’s internal or external auditors) relating to any such
Government Authority (or the Banking Recipient’s internal or external auditors)
audit or other access in respect of the relevant Transitional Arrangement; and

 

  (b) the Banking Recipient must allow the Banking Supplier to review and
comment on any such communications from the Banking Recipient before they are
made (and consider in good faith all comments reasonably proposed by the Banking
Supplier),

in each case to the extent permitted by Applicable Law.

 

16.5 Each Party shall be provided the audit reports generated by any other Party
or otherwise available to any other Party under arrangements with third parties
to the extent permitted under Applicable Law.

 

16.6 The provisions of this Clause 16 survive termination of this Agreement.

 

17. General

 

17.1 Entire Agreement

Except as otherwise expressly provided in this Agreement, this Agreement
supersedes all prior discussions and agreements (whether oral or written,
including all correspondence) if any, among the Parties with respect to the
subject matter of this Agreement, and this Agreement contains the entire
agreement among the Parties hereto with respect to the subject matter hereof.
Nothing in this Clause will, however, operate to limit or exclude any liability
for fraud or willful default.

 

17.2 Assignment and transfer

 

  (a) GECC may assign, transfer or otherwise deal with its rights under this
Agreement or allow any interest in them to be varied, whether in whole or in
part, to, or in favour of, any Affiliate without the consent of the Company or
RFIH. The Company or RFIH, as applicable, may assign, transfer or otherwise deal
with its rights under this Agreement or allow any interest in them to be varied,
whether in whole or in part, to, or in favor of, any Affiliate without the
consent of GECC; provided, that the Company or RFIH, as applicable, acknowledges
that any such assignment shall be a Dependency.

 

  (b) The Supplier of a Transitional Arrangement may sub-contract the
performance of any of its obligations under this Agreement by any third party,
subject to the following:

 

  (i) in the case of a sub-contract established following the IPO, the Recipient
shall provide its consent, which shall not be unreasonably withheld or delayed
(for the avoidance of doubt, in the case of third parties sub-contracted already
as of the IPO, such sub-contractors shall be considered approved by the
Recipient);

 

  (ii) the Supplier shall be responsible for conducting appropriate due
diligence and monitoring of its subcontractors, and shall remain responsible and
liable to the Recipient for all acts and omissions of its subcontractors as
fully as if they were the acts and omissions of the Supplier, and the
performance of the Supplier obligations under this Agreement by its
subcontractors shall be considered as if the Supplier itself had performed them;



--------------------------------------------------------------------------------

  (iii) the Supplier shall secure undertakings in writing from such
subcontractors on security, confidentiality, data protection and audit terms at
least substantially equivalent to those set out in Clauses 3, 10, 11 and 16 of
this Agreement. A copy of such undertakings shall be provided to the Recipient
upon request; and

 

  (iv) unless otherwise agreed in writing by the Recipient, the Supplier shall
be the Recipient’s only point of contact for the Transitional Arrangements.

 

17.3 Costs and expenses

Each Party shall bear its own legal, accounting, professional and advisory fees,
commissions and other costs and expenses incurred by it in connection with this
Agreement.

 

17.4 Counterparts

This Agreement may be executed in counterparts and by the Parties on separate
counterparts but shall not be effective until each Party has executed at least
one (1) counterpart. Each counterpart when executed shall be deemed an original
of this Agreement and all counterparts shall constitute one and the same
agreement.

 

17.5 Amendments

This Agreement may be amended, supplemented or modified by the mutual consent of
the Parties expressed in writing, but not otherwise.

 

17.6 Waivers

Subject to Clause 12.5, no waiver of any part of this Agreement (including any
Variation pursuant to Clause 5) or consent to any departure from it by any Party
shall be effective unless it is in writing. A waiver or consent shall be
effective only for the purpose for which it is given. No default or delay on the
part of any Party in exercising any rights, powers or privileges operates as a
waiver of any right, nor does a single or partial exercise of a right preclude
any exercise of other rights, powers or privileges.

 

17.7 Severability

Any provision of this Agreement which is invalid or unenforceable shall be
ineffective to the extent of such invalidity or unenforceability, without
affecting in any way the validity, legality and enforceability of the remaining
provisions hereof. Should any provision of this Agreement be or become
ineffective for reasons beyond the control of the Parties, the Parties shall use
commercially reasonable efforts to agree upon a new provision which shall as
nearly as possible have the same commercial effect as the ineffective provision.
This Clause has no effect if the severance of a provision of this Agreement (or
a portion thereof) alters the basic nature of this Agreement or is contrary to
public policy.

 

17.8 Relationship of the Parties

 

  (a) This Agreement does not create a relationship of employment, trust, agency
or partnership among the Parties. Nothing herein creates a right in the Company
or RFIH to view any contracts by which GECC or its Affiliates acquires from
third parties components or inputs to any GECC Transitional Arrangement.



--------------------------------------------------------------------------------

  (b) The Supplier, or its Affiliates, or other persons as the case may be, are
acting as independent contractors of the Recipient in performing the
Transitional Arrangements.

 

  (c) The Supplier does not undertake to perform any obligations of the
Recipient that are not set out in the description of a Transitional Arrangement,
whether that obligation is:

 

  (i) regulatory or contractual; and

 

  (ii) whether connected with a Transitional Arrangement or not.

Similarly, the Supplier does not assume any responsibility for:

 

  (iii) the management of the Recipient’s business;

 

  (iv) except as expressly agreed under this Agreement, for the Recipient’s
business continuity planning or for the disaster recovery of the Recipient’s
computing environment;

 

  (v) any Claim by the Recipient that the Supplier gave it legal, regulatory,
financial, accounting, commercial or tax advice in connection with any
Transitional Arrangement; or

 

  (vi) any decision to take or use the Transitional Arrangement.

 

17.9 Governing Law

This Agreement, any Disputes and any other Claims, controversy, causes of action
or disputes that may be based upon, arise out of or relate hereto, to the
transactions contemplated hereby, to the negotiation, execution or performance,
or the validity, interpretation, enforceability (e.g., that all or any part of
this Agreement is void or voidable), formation, breach or termination hereof, or
to the inducement of any Party to enter herein, whether for breach of contract,
tortious conduct or otherwise and whether predicated on common law, statute or
otherwise, including Claims seeking redress or asserting rights under any
Applicable Law, shall in all respects be governed by, and construed in
accordance with, the Laws of the State of New York in each case without
reference to any conflict of law rules that might lead to the application of the
Laws of any other jurisdiction. Each Party submits to the non-exclusive
jurisdiction of the courts of the State of New York sitting in the County of New
York or the United States District Court for the Southern District of New York
and the appellate courts having jurisdiction of appeals in such courts to
support and assist the arbitration process referred to in Clause 15, including
if necessary to grant interlocutory relief pending the outcome of that process.

 

17.10 Failure or delay in exercising rights

The failure to exercise or delay in exercising a right or remedy provided by
this Agreement or by law does not impair or constitute a waiver of the right or
remedy or an impairment of or a waiver of other rights or remedies. No single or
partial exercise of a right or remedy provided by this Agreement or by law
prevents further exercise of the right or remedy or the exercise of another
right or remedy.

 

17.11 Binding effect

This Agreement shall be binding upon the Parties and their respective successors
and assigns, and shall inure to the benefit of the Parties and their respective
permitted successors and permitted assigns.



--------------------------------------------------------------------------------

17.12 Remedies not exclusive

The Parties’ rights and remedies contained in this Agreement are cumulative and
not exclusive of rights or remedies provided by law, except as expressly set out
in this Agreement.

 

17.13 No rights of third parties

Except as provided in Clauses 10.3 and 10.4 with respect to the indemnified
parties and Clauses 11.9 and 17.15, and except for the Bank, RFIH and other
Affiliates of the Company, and GECC and its Affiliates, with respect to their
respective receipt of Transitional Arrangements, nothing in this Agreement,
express or implied, is intended to or shall confer upon any other person,
including any union or any employee or former employee of GECC or its Affiliates
or the Company or its Affiliates, any legal or equitable right, benefit or
remedy of any nature whatsoever, including any rights of employment for any
specified period, under or by reason of this Agreement.

 

17.14 Waiver of Jury Trial

EACH PARTY HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT TO ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS CLAUSE 17.14.

 

17.15 Non-Recourse

No past, present or future director, officer, employee, incorporator, member,
partner, stockholder, Affiliate, agent, attorney or representative of GECC or
its Affiliates shall have any liability for any obligations or liabilities of
GECC under this Agreement or for any Claim (whether in contract or in tort, in
law or in equity) based on, in respect of, or by reason of, the transactions
contemplated hereby and all of such parties are expressly intended as third
party beneficiaries of this provision of this Agreement.

 

17.16 No Reporting Obligations

Notwithstanding anything to the contrary contained in this Agreement or in any
Schedule hereto, none of the Supplier or any of its Affiliates, or any of their
respective Representatives, shall be obligated, pursuant to this Agreement or
any Schedule hereto, as part of or in connection with the services provided
hereunder, as a result of storing or maintaining any data referred to herein or
in any Schedule hereto, or otherwise, to prepare or deliver any notification or
report directly to any Government Authority or other person on behalf of the
Recipient or any of its Affiliates, or any of their respective Representatives.
The provisions of a Pre-Existing Agreement expressly referenced in Schedule 1
that establishes an obligation of the counterparty of the Company under that
Pre-Existing Agreement to provide, upon the Company’s request, certain reports
directly to the Company shall remain reserved and be incorporated herein by
reference.



--------------------------------------------------------------------------------

17.17 Disclaimer of Warranties

Insofar as Transitional Arrangements are provided on the basis of services
procured by the Supplier directly or indirectly from third parties that are not
Affiliates of GECC, the sole and exclusive warranties of the Supplier with
regard to the provision of such Transitional Arrangements are the warranties
provided by such third parties to the Supplier directly or indirectly with
regard to such services. Furthermore, any rights and remedies the Recipient may
have in relation to such warranties shall limited to the rights and remedies
that the Supplier directly or indirectly is able to enforce vis-a-vis such third
party using commercially reasonable efforts.

 

17.18 Outsourcing

The Parties agree and acknowledge that the Transitional Arrangements may fall
within the scope of the Bulletin 2013-29 (the “OCC Guidance”), issued by the
Office of the Comptroller of the Currency, or the Guidance on Managing
Outsourcing Risk attached to Federal Reserve Supervision and regulation Letter
SR 13-19/CA 13-21 (the “FR Guidance” and, together with the OCC Guidance, the
“Outsourcing Guidance”). The Parties further agree and acknowledge that each
Banking Recipient intends to follow the Outsourcing Guidance applicable to such
Banking Recipient. The Parties acknowledge and agree that it is their best
belief that the present Agreement and the provision of services contemplated
herein are consistent with the applicable Outsourcing Guidance. Should it
nonetheless, be it during the term of this Agreement or thereafter, be
determined by the Office of the Comptroller of the Currency that this Agreement
is not consistent with the OCC Guidance, or by a representative of the Federal
Reserve System that this Agreement is not consistent with the FR Guidance, the
Parties will cooperate in good faith and with all their efforts in order to cure
the related deficiency pursuant to Clause 5 and specifically Clause 5.4.

 

17.19 Step-in Rights

 

  (a) Solely to the extent that:

 

  (i) GECC or its applicable Affiliate has obtained from a third-party service
provider the right to Step-In (as defined below) if such third-party:

 

  (1) fails to perform a service, which failure adversely impacts the provision
of a Transitional Arrangement, and

 

  (2) does not restore such service within a time period agreed with such third
party sufficient to mitigate such adverse impact, and

 

  (ii) the exercise of such Step-In right is capable of being effected in a
manner which is limited to the affected Transitional Arrangement and to the
Company’s, RFIH’s or one of its respective Affiliates receipt of such
Transitional Arrangement,

then GECC shall to the above extent pass-through to the Company or RFIH, as
applicable, its right to Step-In with the third party service provider.
“Step-In” shall mean that GECC (or its applicable Affiliate), at its option, may
take control of that part of the third-party’s services which adversely impact
services delivered to GECC and, in doing so, may take such other action as is
reasonably necessary to restore such service to GECC, including engaging another
third-party service provider.

 

  (b) Such Step-In rights of the Company or RFIH will continue until the
applicable third party service provider establishes to GECC’s reasonable
satisfaction pursuant to its agreement with the third party service provider
that the third party is capable of providing the relevant service and can resume
providing that service without business disruption to GECC or the Company or its
Affiliates.



--------------------------------------------------------------------------------

  (c) With respect to the Company’s or RFIH’s exercise of Step-In rights under
Clause (a), GECC and its Affiliates shall cooperate with the Company or RFIH and
its respective agents and provide all reasonable assistance at no charge to the
Company or RFIH to restore the relevant third-party service(s) (and thereby the
Transitional Arrangement(s)) as soon as possible, including giving the Company
or RFIH and its respective agents such access to the third party’s service
locations and systems to the extent permitted under GECC’s agreement with the
third party service provider and reasonably necessary to restore such
Service(s). The Company and RFIH acknowledge and agree that GECC and/or its
third-party service provider may require that any other third party engaged by
the Company or RFIH that is to be provided such access agrees to protect the
confidentiality of GECC, its Affiliates and/or the original third-party service
provider’s Confidential Information and Intellectual Property Rights.

 

  (d) Charges for the affected Transitional Arrangement will be adjusted on a
pro-rata basis based on any adjustments available to GECC as agreed between GECC
and the third party service provider resulting from the applicable third party’s
inability to provide or perform the service.

 

  (e) Any of the Step-In rights under this Clause 17.19 may be exercised by an
Affiliate of Company which is a Recipient of the affected Transitional
Arrangement.

 

  (f) If requested by the Company or RFIH, GECC will use commercially reasonable
efforts to negotiate step-in rights with a supplier of a service provided with
respect to a Transitional Arrangement to the extent step-in rights: (i) are
necessary to respond to a business need that may arise, or (ii) may be required
by a Government Authority with regulatory authority over the Company or RFIH or
to comply with Applicable Law. The Company or RFIH, as applicable, shall pay as
part of the Charges all resulting costs, and increases in costs, due to or which
result from any such step-in rights negotiation.

 

18. Definitions and Interpretation

 

18.1 Defined terms

Unless the context requires otherwise, capitalized terms used in this Agreement
will have the meanings given to them below:

#99 Service has the meaning given to it in Clause 2.9.

Access Codes has the meaning given to it in Clause 3.5(a).

Access Provider has the meaning given in Clause 3.5(a).

Accessing Party has the meaning given in Clause 3.5(a).

Affiliate of a Party means any party directly or indirectly Controlling or
Controlled by, or under direct or indirect common Control with, that Party at
the relevant time, provided for the purposes of this Agreement: (i) the Company
and its Affiliates shall not be deemed to be directly or indirectly Controlling
or Controlled by, or under direct or indirect common Control with GECC; and
(ii) GECC and its Affiliates shall not be deemed to be directly or indirectly
Controlling or Controlled by, or under direct or indirect common Control of the
Company or RFIH.

Agreement means this agreement.

Agreement Term has the meaning given to it in Clause 9.1.



--------------------------------------------------------------------------------

AMEX TSA has the meaning given to it in Clause 2.9.

Applicable Law means any law, treaty, statute, ordinance, code, rule,
regulation, normative act, standard, guideline, policy, decree, order, writ,
award, injunction, determination or other pronouncement, in each case having the
effect of law of any Government Authority, as currently interpreted and
administered.

Bank means Synchrony Bank.

Banking Recipient has the meaning given to it in Clause 11.8(a).

Banking Supplier has the meaning given to it in Clause 11.8(b).

Breaching Party has the meaning given to it in Clause 9.4(a).

Business Day means Monday to Friday, except for any day on which banking
institutions in New York, New York are authorized or required by Applicable Law
or executive order to close.

Charges, in relation to a Transitional Arrangement, means the amount set out
against that Transitional Arrangement in Schedule 1 or Schedule 2 (as
applicable).

Claim means any allegation, debt, cause of action, liability, claim, proceeding,
suit or demand of any nature howsoever arising and whether present or future,
fixed or unascertained, actual or contingent, whether at law, in equity, under
statute or otherwise.

Client Data has the meaning given to it in Clause 11.8(a).

Company has the meaning given in the Details.

Company Business has the meaning given in the Details.

Company Services Manager has the meaning given to it in Clause 6.2(b).

Company Transitional Arrangement has the meaning given to it in Clause 1.2.

Confidential Information of a Party means all confidential, non-public or
proprietary information relating to the business, technology or other affairs of
that Party, or of that Party’s customers, suppliers or Affiliates, regardless of
how the information is stored or delivered, that is exchanged or made available
to a Party in connection with this Agreement, regardless of whether that
information is exchanged before, on or after the IPO Date, but excludes
information which:

 

  (a) is in or becomes part of the public domain other than through breach of
this Agreement or an obligation of confidence owed to the Disclosing Party to
whom that Disclosing Party owes a duty of confidence in relation to that
Confidential Information;

 

  (b) the Receiving Party can prove by contemporaneous written documentation was
already known to it at the time of disclosure by the Disclosing Party; or

 

  (c) the Receiving Party acquires from a third party entitled to disclose it to
the Receiving Party with no restrictions on the Receiving Party as to its
further disclosure, or that the Receiving Party could not reasonably have known
was confidential.



--------------------------------------------------------------------------------

Control means, with respect to an entity, the possession, directly or
indirectly, of, or the entitlement to acquire:

 

  (a) the power to direct or cause the direction of the management or policies
of such entity whether by contract or otherwise; or

 

  (b) the ability of a person to ensure that the activities and business of that
entity are conducted in accordance with the wishes of that person; or

 

  (c) the majority of the issued share capital or the voting rights in that
entity or the right to receive the majority of the income of that entity on any
distribution by it of all of its income or the majority of its assets on a
winding up, and

Controlled by, under common Control with, and Controlling shall be construed
accordingly.

Data Protection Legislation means the applicable data privacy laws in the United
States, Canada or other jurisdiction from which the Transitional Arrangements
are being provided by the Supplier or in which the Transitional Arrangements are
being used and enjoyed by the Recipient, including, the Gramm-Leach Bliley Act,
the Health Insurance Portability and Accountability Act and the Personal
Information Protection and Electronic Documents Act, or other applicable
legislation in those jurisdictions.

Dependency has the meaning given to it in Clause 2.3(a).

Details means the section of this Agreement with that heading.

Disclosing Party has the meaning given to it in Clause 11.1(a).

Dispute includes any dispute, controversy, difference or Claim arising out of or
in connection with this Agreement or the subject matter of this Agreement,
including any question concerning its existence, formation, validity,
interpretation, performance, breach and termination.

Executive Sponsor means, in relation to a Party, the person appointed by that
Party as executive sponsor in accordance with Clause 6.8.

Facilities has the meaning given to it in Clause 4.1(b).

First-Level Support means, in relation to software or infrastructure that is the
subject of any GECC IT Application Service:

 

  (a) providing an interface, by way of phone or email, by which the Recipient’s
users of the software or infrastructure can lodge queries about the software or
infrastructure;

 

  (b) directly providing the answers to those queries that are typically
answered by first-level support for similar software or infrastructure in other
financial companies; and

 

  (c) interfacing with the Second-Level Support provider for that software or
infrastructure, to the extent it exists, in relation to queries other than those
referred to in sub-paragraph (b).

Force Majeure Event means any event or circumstance beyond the reasonable
control of a Party (the “affected Party”), including:

 

  (a) failure of public infrastructure or energy sources;



--------------------------------------------------------------------------------

  (b) accident or breakage of any machinery or apparatus of any other Party or a
third party through no fault of the affected Party or its sub-contractors;

 

  (c) epidemics, storms, floods, fires or acts of God;

 

  (d) explosion, sabotage, war or terrorist action;

 

  (e) riots or civil disorders;

 

  (f) strikes, lockouts or other labor difficulties except with regard to a
Party’s own employees;

 

  (g) failure in any other Party’s infrastructure or third party services
through no fault of the affected Party or its sub-contractors;

 

  (h) unavailability of IT parts through no fault of the affected Party or its
sub-contractors; and

 

  (i) governmental or regulatory intervention of any kind, including
interference by civil or military authorities or the passage of regulation or
laws or amendments to them and the making or amendment of any law (including an
Applicable Law) that impacts the provision of any Transitional Arrangement.

FR Guidance has the meaning given to it in Clause 17.18.

GE has the meaning given in the Details.

GECC has the meaning given in the Details.

GECC IT Access Right means a right that is described as such in Schedule 1. It
is taken:

 

  (a) to involve a right for the Recipient to use, on infrastructure owned or
controlled by the Recipient, the software referred to in the description in that
row of Schedule 1; and

 

  (b) not to include:

 

  (i) a right for the Recipient to access or use a copy of the source code to
the software, or to modify, decompile, commercialize or adapt the software;

 

  (ii) a right of the Recipient to perform or provide service bureau services;
nor

 

  (iii) a right for the Recipient to receive support (including First or
Second-Level Support), maintenance, updates, patches or upgrades for that
software,

except to the extent expressly set out in the relevant part of Schedule 1.

GECC IT Application Service means a service described as such in Schedule 1. It
is taken:

 

  (a) to involve a service by which:

 

  (i) the Supplier, or another party on the Supplier’s behalf, hosts the
application software referred to in that row of Schedule 1;

 

  (ii) the Recipient may access and use that application system software from
the Recipient’s network; and



--------------------------------------------------------------------------------

  (iii) to the extent a client-side part of the software must be hosted on the
Recipient’s computers for the Recipient to enjoy its rights under sub-paragraph
(b), the Supplier provides or procures for the Recipient the right to host an
object-code form of that client-side software; and

 

  (b) not to include:

 

  (i) access or use of a copy of the source or object code form of the software,
except for the client-side object code referred to in sub-paragraph (a)(iii);

 

  (ii) ability to modify, decompile, commercialize or adapt the software; or

 

  (iii) receipt of support (including First or Second-level Support),
maintenance, updates, patches or upgrades for any software, including the
client-side software referred to in sub-paragraph (a)(iii),

except to the extent expressly set out in the relevant part of Schedule 1.

GECC Services Manager has the meaning given to it in Clause 6.2(a).

GECC IT Support Service means a service described as such in Schedule 1.

GECC Non-IT Support Service means a service described in Schedule 1 other than a
GECC IT Access Right, a GECC IT Application Service, or a GECC IT Support
Service.

GECC Transitional Arrangement has the meaning given in Clause 1.1.

Generated Data has the meaning given to it in Clause 10.5.

Government Authority means any applicable local, municipal, state, national,
foreign or other governmental, semi-governmental, administrative, fiscal or
judicial body, department, commission, authority, tribunal, agency or entity in
or any other state or country with jurisdiction over the Parties or the
transactions contemplated hereby.

Innocent Party has the meaning given in Clause 9.4(a).

Insolvent means the occurrence of any of the following events in relation to a
Party:

 

  (a) that Party is unable or admits inability to pay its debts as they fall due
or suspends making payments on any of its debts other than in connection with a
bona fide Dispute;

 

  (b) any appointment of a receiver or administrator in respect of that Party by
a Government Authority;

 

  (c) any corporate action, legal proceedings or other procedure or step in
respect of the winding-up of that person or the appointment of a receiver or
administrator to manage that Party or any of its affairs; or

 

  (d) any corporate action, legal proceedings or other procedure or step taken
in relation to:

 

  (i) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, bankruptcy or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of that Party; or



--------------------------------------------------------------------------------

  (ii) a composition, assignment or arrangement with any material creditor of
that Party,

or any analogous procedure or step taken in any jurisdiction.

Intellectual Property Rights or IP Rights means:

 

  (a) all trademarks, service marks, trade dress, trade names, logos, domain
names, and corporate names and registrations and applications for registration
thereof together with all of the goodwill associated therewith;

 

  (b) copyrights (registered or unregistered) and copyrightable works and
registrations and applications for registration thereof;

 

  (c) mask works and registrations and applications for registration thereof;

 

  (d) trade secrets and Confidential Information, plans, proposals, technical
data, marketing plans, customer data, prospect lists and information;

 

  (e) patents; and

 

  (f) other intellectual property rights.

Intellectual Property Cross License Agreement means the agreement of that name
between GECC and the Company on or about the same date of this Agreement.

Interest Rate means, on any date, the “effective” federal funds rate reported in
the “Money Rates” section of the Eastern Edition of The Wall Street Journal
published for such date (or, if the “effective” federal funds rate is not so
reported on such date, on the immediately preceding date for which such
“effective” federal funds rate was so reported).

Invoicing Period means, in relation to a Transitional Arrangement, the frequency
at which the Recipient of a Transitional Arrangement is to be invoiced, as
provided for that Transitional Arrangement in Schedule 1 or Schedule 2 (as
applicable).

IPO has the meaning given to it in the Details.

IPO Date means the date of the consummation of the IPO.

Master Agreement has the meaning given in the Details.

MNT Subservicing Agreement means the Sub-Servicing Agreement between GECC and
the Company.

Non-Discriminatory Standard means, in relation to a Transitional Arrangement,
the standard of quality (e.g. response times) and priority of service that is
generally consistent with:

 

  (a) that which any substantially similar service is provided during the
Transition Period to an Affiliate of the Supplier; and

 

  (b) the principle that the Supplier should not, in prioritising the supply of
the Transitional Arrangement, have regard to the fact that the Recipient may no
longer be an Affiliate of the Supplier,

except to the extent expressly contemplated by this Agreement.



--------------------------------------------------------------------------------

Notice has the meaning given to it in Clause 14.1.

Obtained Data has the meaning given to it in Clause 10.5.

OCC Guidance has the meaning given to it in Clause 17.18.

Outsourcing Guidance has the meaning given to it in Clause 17.18.

Parties means the parties to this Agreement and Party means any one of them.

Payable means, in relation to a Transitional Arrangement:

 

  (a) the amount that will accrue as being payable for that Transitional
Arrangement until the end of the relevant Transition Period, presuming there
will be no extensions to that Transition Period; and

 

  (b) if the amount referred to in paragraph (a) is calculated on a per unit
basis (e.g. per employee), the calculation will be performed assuming the
time-weighted average of that per unit usage between:

 

  (i) the beginning of the Transition Period; and

 

  (ii) when any such liability accrues,

will continue for the remaining Transition Period.

Personal Data has the meaning of any information related to an identified or
identifiable individual or legal entity or any broader definition as per the
Data Protection Legislation.

Pre-Existing Agreement has the meaning given in Clause 1.4(a).

Pre-IPO Form means, in relation to each Transitional Arrangement:

 

  (a) if a service or access right substantially equivalent to that Transitional
Arrangement was provided to the Recipient in the six (6) month period prior to
the IPO Date by itself, any other Party or any one of their Affiliates, the same
form (or in as close to the same form as may be possible given that the IPO may
result in certain assets and employees of the Supplier no longer being available
to the Supplier in providing that Transitional Arrangement as a result of the
Transaction) in which that service or access right was last provided before the
IPO Date; or

 

  (b) if a service or access right substantially equivalent to that Transitional
Arrangement was provided to the Recipient in the six (6) month period prior to
the IPO Date by a third party that is not an Affiliate of any Party, the form
that is consistent with the contract under which that Transitional Arrangement
was last provided by that third party,

‘form’ for this purpose being taken to include the configuration, version,
patch-levels and other implementation-specific details of the relevant software
and systems for any GECC IT Access Right, GECC IT Application Service or IT
Support Service, or its equivalent service or access right.



--------------------------------------------------------------------------------

Pre-IPO Standard means, in relation to each Transitional Arrangement:

 

  (a) if a service or access right substantially equivalent to that Transitional
Arrangement was provided to the Recipient in the six (6) month period prior to
the IPO Date by itself, any other Party or any one of their Affiliates, the
overall standards of quality and availability at which that service or access
right was then provided across those preceding six (6) months; or

 

  (b) if a service substantially equivalent to that Transitional Arrangement was
provided to the Recipient in the six (6) month period prior to the IPO Date by a
third party that is not an Affiliate of any Party, the standards of quality and
availability that are consistent with the contract under which that service was
then provided by that third party across those preceding six (6) months.

Pre-IPO Volume means, in relation to each Transitional Arrangement:

 

  (a) if a service or access right substantially equivalent to that Transitional
Arrangement was provided to the Recipient in the six (6) month period prior to
the IPO Date by itself, any other Party or any one of their Affiliates, the
average amount, quantity or volume at which that service or access right was
then provided across those preceding six (6) months; or

 

  (b) if a service substantially equivalent to that Transitional Arrangement was
provided to the Recipient in the six (6) month period prior to the IPO Date by a
third party that is not an Affiliate of any Party, the amount, quantity or
volume that is consistent with the contract under which that service was then
provided by that third party across those preceding six (6) months.

 

  (c) Pre-IPO Volume is deemed to include increases to volume that are
reasonably attributable to organic growth, including upon reasonable prior
notice to Supplier the addition of new customers in the Recipient’s business
(that is, not as a result of acquisition of a business or shares in a business).

Receiving Party has, in relation to Confidential Information, the meaning given
in Clause 11.1.

Recipient has the meaning given in Clause 1.3.

Recipient Data has the meaning given to it in Clause 10.5.

Recipient Indemnified Party has the meaning given in Clause 10.3(b).

Regulatory Variation has the meaning given in Clause 5.4.

Relevant Business means:

 

  (a) in relation to the Company (and Affiliates of the Company), commercial
activities that are substantially the same as those carried out by the Company
(and Affiliates of the Company) immediately prior to the IPO Date; and

 

  (b) in relation to GECC (and Affiliates of GECC), commercial activities that
are substantially the same as those carried out by GECC (and Affiliates of GECC)
immediately prior to the IPO Date.

Representative of a Party includes an employee, agent, officer, director,
auditor, adviser, partner, or consultant or contractor (other than any other
Party) of that Party.

RFIH has the meaning given in the Details.



--------------------------------------------------------------------------------

Second-Level Support means, in relation to software or infrastructure that is
the subject of a GECC IT Application Service:

 

  (a) providing an interface, by way of phone or email, by which the First-Level
Support providers for that software or infrastructure can lodge queries about
the software or infrastructure;

 

  (b) providing the answers to those queries that are more complex than those
typically answered by first-level support for similar software or infrastructure
in other financial companies; and

 

  (c) making software or hardware configuration changes to resolve fault or
service issues in relation to the software or infrastructure, but not developing
or providing patches or upgrades,

and which, in each case, can be reasonably answered by the higher-skilled
members of an in-house support team for similar software or infrastructure in
other financial companies.

Service Level has the meaning given to it in Schedule 7.

Service Level Credit has the meaning given to it in Schedule 7.

Services Managers has the meaning given to it in Clause 6.2(b).

Specified Recipient has the meaning given to it in Clause 11.2(a).

Steering Committee has the meaning given in Clause 6.3.

Step-In has the meaning given in Clause 17.19(a).

Successor Provider means, in relation to a Transitional Arrangement, the entity
or entities (which may include the Recipient of that Transitional Arrangement or
any of its Affiliates) succeeding the Supplier in the provision or operation of
Transitional Arrangements similar to or part of that Transitional Arrangement.

Supplier has the meaning given in Clause 1.3.

Supplier Indemnified Party has the meaning given in Clause 10.4(a).

Tax Sharing and Separation Agreement means the agreement of that name between GE
and the Company dated on or about the same date of this Agreement.

Transition Assistance has the meaning given to it in Clause 7.5(b).

Transition Period means, in relation to any Transitional Arrangement, the period
commencing on the IPO Date and which runs for the period specified in relation
to that Transitional Arrangement in Schedule 1 or Schedule 2 (as applicable).

Transition Plan has the meaning given in Clause 7.1.

Transitional Arrangement means a GECC Transitional Arrangements or a Company
Transitional Arrangement.

Transitional Trademark License Agreement means the agreement of that name
between GE Capital Registry, Inc. and the Company dated on or about the same
date of this Agreement.



--------------------------------------------------------------------------------

Trigger Date means the first date on which members of the GE Group (as defined
in the Master Agreement) cease to beneficially own (excluding for such purposes
shares of Company Common Stock (as defined in the Master Agreement) beneficially
owned by GE but not for its own account, including (in such exclusion)
beneficial ownership which arises by virtue of some entity that is an Affiliate
of GE being a sponsor of or advisor to a mutual or similar fund that
beneficially owns shares of Company Common Stock) more than fifty percent
(50%) of the outstanding Company Common Stock.

Underlying Systems means, in relation to a GECC IT Application Service or a GECC
IT Support Service, the software and systems used to provide that GECC
Transitional Arrangement.

US Dollars, USD or $ means the lawful currency from time to time of the United
States of America.

Variation has the meaning given in Clause 5.1.

Working Hours means 9:30 am to 5:30 pm on a Business Day, at the location of the
Recipient.

 

18.2 References to Certain General Terms

Unless the contrary intention appears, a reference in this Agreement to:

 

  (a) (variation or replacement) a document (including this Agreement) includes
any variation or replacement of it;

 

  (b) (references to Schedules and Clauses) references to Schedules and Clauses
are to the Schedules and Clauses of this Agreement;

 

  (c) (internal references) the terms “hereof”, “herein”, “hereby”, “hereto”,
and derivative or similar words refer to this entire Agreement, including the
Schedules;

 

  (d) (references to statutes) a statute, ordinance, code or other law includes
regulations and other instruments made under it;

 

  (e) (law) a law means:

 

  (i) statutes;

 

  (ii) rules, regulations, guidelines, directives, treaties, judgments, decrees,
orders or notices of each Government Authority; and

 

  (iii) laws, executive orders and decrees of the government of each Government
Authority from time to time,

together in each case with consolidations, amendments, re-enactments or
replacements of any of them;

 

  (f) (singular includes plural) the singular includes the plural and vice
versa;

 

  (g) (references to genders) references to one gender includes all other
genders;

 

  (h) (person) the word “person” includes an individual, a firm, a body
corporate, a partnership, joint venture, an unincorporated body or association,
or any Government Authority;



--------------------------------------------------------------------------------

  (i) (executors, administrators, successors) a particular person includes a
reference to the person’s executors, administrators, successors and substitutes
(including, persons taking by novation) and assigns;

 

  (j) (reference to a group of persons) a group of persons or things is a
reference to any two (2) or more of them jointly and to each of them
individually;

 

  (k) (money) an amount of money is, unless otherwise stated, a reference to the
lawful currency of the United States;

 

  (l) (calculation of time) a period of time that dates from a given day or the
day of an act or event is to be calculated exclusive of that day;

 

  (m) (reference to a day) a day is to a calendar day and is to be interpreted
as the period of time commencing at midnight and ending twenty-four (24) hours
later; and

 

  (n) (meaning not limited) the words “include”, “including”, “for example” or
“such as” are not to be interpreted as words of limitation, and when such words
introduce an example, they do not limit the meaning of the words to which the
example relates, or to examples of a similar kind, and the word “or” shall not
be exclusive.

 

18.3 Construction

The rule of construction, if any, that a contract should be interpreted against
the Parties responsible for the drafting and preparation thereof, shall not
apply.

 

18.4 Headings

Headings are included for convenience only and are not to affect the
interpretation of this Agreement.

 

18.5 Schedules

The Schedules form part of this Agreement.

 

18.6 Inconsistency

If there is an inconsistency between these general terms of this Agreement and a
Schedule, or a document attached to a Schedule, then the provision in these
general terms prevails to the extent of the inconsistency.

* * * * *



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed as of August 5, 2014.

 

GENERAL ELECTRIC CAPITAL CORPORATION

/s/ Robert Green

Name:    Robert Green Title:      Chief Financial Officer SYNCHRONY FINANCIAL

/s/ Jonathan Mothner

Name:    Jonathan Mothner Title:      Executive Vice President, General Counsel
and Secretary

 

RETAIL FINANCE INTERNATIONAL HOLDINGS, INC.

/s/ Henry Greig

Name:    Henry Greig Title:      Authorized Signatory



--------------------------------------------------------------------------------

Schedule 1

GECC Transitional Arrangements

[See attached]



--------------------------------------------------------------------------------

Schedule 1

 

Project Blue TSA

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

Bank & Regulatory BR-1   IT Application Service & IT Access Right   Cybergrants
  Gift Matching Program   Supplier to provide an IT Application Service & IT
Access Right for Cybergrants used by the Company prior to IPO Date.   included
in other charges   SSO   GE Corporate
Microedge     Until Trigger Date   BR-2   IT Application Service & IT Access
Right   GE Volunteers   Volunteer Tracking   Supplier to provide an IT
Application Service & IT Access Right for GE Volunteers used by the Company
prior to IPO Date.   included in other charges   SSO   GE Corporate
Microedge     Until Trigger Date   BR-3   Non-IT Support Service   Loan Review
Services   Loan Review Services   Supplier to provide a Non-IT Support Service
for Loan Review Services used by the Company prior to IPO Date.   included in
other charges     CAS
GECC Internal Audit     6 months   BR-4   IT Application Service & IT Access
Right   Bwise   Bwise   Supplier to provide an IT Application Service and IT
Access Right for Bwise used by the Company prior to IPO Date.   Annual Cost:
$71,327     GE Corporate
Bwise     Until Trigger Date   Subject to execution of divestiture consent BR-5
  IT Application Service   ACL   Audit Command Language   Supplier to provide an
IT Application Service for ACL used by the Company prior to IPO Date.   included
in other charges     ACL     6 Months   Compliance               Comp-1   IT
Application Service   Anti-Money Laundering (AML)   Software based anti-money
laundering transaction monitoring tool utilized for credit and deposit products
 

Supplier will provide the Company with an IT Application Service, specifically,
the Actimize AML Suspicious Activity Monitoring (AML-SAM) Solution used by the
Company to support compliance with anti-money laundering laws/regulations. The
Actimize AML-SAM Solution generates alerts upon detection of unusual/suspicious
activity requiring review and disposition by the Company.

 

Supplier will also provide the Company Second-Level Support, including Daily
Support, specific to the Actimize AML-SAM Solution. Any project-based work would
be separately priced.

 

Current (2014) projects underway include:

•    Customer Risk Rating - RC and SF instances - $50,000

•    Customer Risk Rating—Retail Deposits—$30,000

•    Actimize Data Separation Ireporting and dashboards)—$10,000

 

Projects yet to be launched that require GECC support:

•    Actimize license acquisition and transition of RF-related data from the
London server to a Synchrony server yet to be determined.

 

Annual Costs: $339,279

Annual Project Costs Estimated: $90,000

  GE Network Services—WAN   GE Capital
Actimize     18 months   Service Level as provided in Schedule 7 Comp-2   IT
Application Service   Conflict of Interest System   Conflict of Interest System
  Supplier to provide an IT Application Service for Conflict of Interest system
used by the Company prior to IPO Date. When Blue’s GE employee SSO IDs become
inactive, standard extracts can be provided within 3 weeks.   included in other
charges   GE Employee SSO IDs   GE Corporate     Until Trigger Date   Comp-3  
Non-IT Support Service   Pre-Screening of Suppliers   Pre-Screening of Suppliers
  Supplier to provide a Non-IT Support Service for Pre-Screening Suppliers as
requested by the Company.   Quarterly Charges: $140     GE Capital Shannon COE  
  15 months   Comp-4   IT Application Service & IT Access Right   Trade
Restricted Employees   Trade Restricted Employees   Supplier to provide an IT
Application Service and IT Access Right to Trade Restricted Employees
Application as used by the Company prior to IPO Date.   included in other
charges     GE Capital     Until Trigger Date   Comp-5   IT Application Service
  Spirit and Global Ombuds Portal   Spirit—GE Ombuds System and Global Ombuds
Portal   Supplier to provide IT Access rights and IT Application Service for
Spirit, Supplier’s Ombuds System as well as the Global Ombuds portal. Supplier
to provide access to relevant data and use of application, including support,
and will provide support to migrate historical data of the Company to a new
system/application.   included in other charges   SSO   GE Corporate     Until
Trigger Date   Comp-6   Non-IT Support Service   Compliance Functional Experts  
Compliance Functional Experts   Supplier to provide Compliance functional
consulting services to the Company’s Compliance personnel.   included in other
charges   SSO   GE Capital HQ Compliance Team     Until Trigger Date   Comp-7  
IT Application Service   Watchlist Feed   Watchlist Feed   Supplier to provide
an IT Application Service for the Dow Jones watchlist feed to the Company
consistent with the manner in which this file has been provided prior to IPO
Date.   included in other charges     GE Capital
Dow Jones     6 months   Finance               Fin-1   IT Application Service  
Fixed Asset Ledger   Fixed Asset Ledger  

Supplier will provide to the Company an IT Application Service in relation to
the following applications used by the Company prior to IPO Date:

•    Fixed Asset Ledger - Addition, maintenance, depreciation of Fixed Assets.
Send G/L files for balance sheet and depreciation posting. Perform quarterly
account reconciliations. Adhoc reporting, customer service, etc. Access to files
residing on GE Folders

 

As part of this Service, Supplier will also provide to the Company Second-Level
Support in relation to the applications.

  included in other charges   GE Network Services—WAN GE Folders   GE Corporate
    12 months   Fin-2   IT Application Service   Oracle Financials (India and
Philippines)   Applications for financial accounting  

Supplier will provide to the Company an IT Application Service in relation to
the following applications used by the Company prior to IPO Date for financial
accounting:

 

•    Oracle Financials –(GL, AR, AP, FA) India and Philippines

 

As part of this Service, Supplier will also provide to the Company Second-Level
Support in relation to the applications.

  Annual Costs: India $20,406   GE Network Services—WAN   GE Corporate     18
months  



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

Fin-3   IT Application Service   Consolidated Financials   MARS  

Supplier will provide to the Company an IT Application Service in relation to
MARS as used by the Company prior to IPO Date.

 

As part of this Service, Supplier will also provide to the Company Second-Level
Support.

  included in other charges   SSO   GE Corporate     Until Quarter Close
Following Trigger Date   Fin-4   IT Application Service   Regulatory Reporting  
Safari  

Supplier will provide to the Company an IT Application Service in relation to
Safari as used by the Company prior to IPO Date.

 

As part of this Service, Supplier will also provide to the Company Second-Level
Support.

  included in other charges   SSO   GE Capital     Until Quarter Close Following
Trigger Date   Fin-5   IT Application Service   Hyperion   Financial Reporting
tool   Supplier will provide to the Company an IT Application Service for
Hyperion as used by the Company prior to IPO Date. Hyperion is an Oracle
application used for financial reporting. Hyperion utilizes a separate licensing
agreement. Data extract requests from the Company will be evaluated on an
individual basis.   Annual Costs: $352,549   GE Network Services—WAN SSO   GE
Capital
Oracle     Until Quarter Close Following Trigger Date   Fin-6   IT Application
Service   GETRES   Travel & Living—Travel Reservations (GETRES)  

Supplier to provide all employee travel booked through the GE Travel Center by
telephone or via the GETRes Online Booking Tool at travel.ge.com. All travel
reservations must be booked using the credit card in the traveler’s profile with
the Travel Center.

 

As part of this Service, Supplier will also provide to the Company Second-Level
Support.

  Included in Expense Processing   SSO   GE Corporate     12 months   Fin-7  
Non-IT Support Service   Expense Processing   Travel & Living—Expense Processing
  Supplier to provide access to and use of the Travel and Living (T&L) and Pcard
expense processing infrastructure in place at IPO Date, including expense
account processing and expense clearing. Supplier T&L and Pcard expense
processing includes use of the Supplier Corporate Card used for travel per the
Supplier T&L Policy and the Supplier Pcard used for purchases under the Supplier
Pcard Policy. Access to the shared-service T&L & Pcard system. Pass through
billing for actual travel and Pcard costs incurred on the Corporate Card, Pcard
or out-of-pocket cash expenses included on expense reports. Costs will continue
to be charged as per current method and will be passed on to disposed business
via IBS. Any fees charged to the Corporate Card or Pcard are included with the
T&L/Pcard transaction billing. All T&L and Pcard transactions are billed in lump
sum and existing accounting extracts that provide all transaction details will
continue under the process in place at IPO Date. The current service fee pricing
will continue. The standard Supplier audit process will continue to be
performed, and will continue to be based on the Supplier T&L Policy and/or
Supplier Pcard Policy. Supplier OHR information for the disposed employees must
be maintained for the duration of this TSA item, including continuation of
employee SSO IDs (if the OHR TSA duration is shorter than T&L, the OHR TSA
duration then applies for T&L). Manager and employee status fields should also
be maintained. Contractor SSO IDs cannot be supported. If payroll changes are
made, please coordinate timing with Supplier Travel so we do not inadvertently
cancel T&L cards. No new organizations on the T&L/Pcard system will be set up to
facilitate a transition — the existing organization structure must remain for
the duration of the TSA.   Most countries are charged at US$ 7 per expense
report, but the US is at US$ 5.50. Fees are related to local statutory and/or
VAT compliance related costs.   IBS   GE Corporate     12 months   Fin-8   IT
Application Service   Intercompany Billing System   System used to invoice
intercompany charges. Includes inventory (PO related) and expense type items
(ADN related)  

Supplier to provide access to and maintenance of Intercompany Billing System,
provided that Company agrees to the following:

(1) The Company maintains all IBS users, billing, receiving and banking
contacts, and to appoint a single contact to handle all IBS-related issues;

(2) The Company maintains all system feeds into and out of the IBS system;

(3) The Company ensures that all IBS users are removed promptly (within 2
business days) when they leave employment or no longer require access to IBS.

(4) All future transactions to or from Company are to be billed directly to a
Billing Unit Code (BUC) that is owned by the Company. Supplier BUCS will not act
as host or intermediary BUCS. Transactions for the acquired BUC will no longer
flow through the Supplier Parent BUC.

(5) No amounts can be withheld by either Supplier or Company related to disputed
invoices. Disputed invoices must be paid and then corrected via mutual agreement
of the Buyer and Seller BUCS. Failure to follow the settlement rules is a
violation of this TSA and will result in removal from IBS. Supplier reserves the
right to terminate or suspend a BUC for non-payment after 30 day notice.

(6) Supplier is not responsible for IBS transactions of the Company with other
non-Supplier entities . The Company will manage any collection issues with any
BUC that is not Supplier owned. The IBS team may participate in a facilitation
role with collection between the Company’s BUCS and Supplier BUCS.

(7) Monthly settlement based on the IBS Corporate Summary Report will be on a
gross basis, i.e., Supplier Company due to Company will be wired transferred
based on up to 3 settlement groups ( Americas, Europe, Pacific) to bank accounts
specified by Company and Company due to Supplier Company will be wired
transferred to a bank account specific by Supplier.

(8) The Acquired BUCS will either be Foreign Affiliates or established in a
separate and distinct domestic settlement group (known in IBS as current account
group) for settlement purposes. Only the Acquired BUCS will be the part of the
newly created current account group. And ALL the Acquired Domestic Affiliates
will be in a current account group created for the acquired company.) Settlement
of Foreign and Domestic Affiliates: To the extent a foreign Billing Unit Code (a
BUC) of the acquired company transacts with a domestic BUC of Supplier, or
vice-versa, Supplier will settle those transactions weekly through the existing
IBS procedure and as such the acquired BUC’s settlement to Supplier or it’s
agent (Citibank) in the case of FX contracts, must occur, in full, within 2
business days of notice.

(9) Settlement of Foreign to Foreign: To the extent a foreign Billing Unit Code
(a BUC) of the acquired company transacts with a foreign BUC of Supplier, or
vice-versa, Supplier will settle those transactions weekly through the existing
IBS procedure and as such the acquired BUC’s settlement to the corresponding
foreign BUC or it’s agent (Citibank) in the case of FX contracts, must occur, in
full, within 2 business days of notice.

(10) Settlement of Domestic to Domestic: To the extent a Domestic Billing Unit
Code (a BUC) of the acquired company transacts with a Domestic BUC of Supplier,
or vice-versa, Supplier will have available a report of the all transactions on
the 1st Tuesday of the following fiscal month. The Acquired BUCS will produce
(run) their own reports using IBS. On the 15th of the month, or the next closest
business day, Supplier will pay their payables and collect on their receivables.
The cash transaction is according to the Corp Settlement report.

(11) The cash payments for domestic affiliates is via wire transfer into the
bank accounts that Supplier and the Acquired company specify.

(12) If the Acquired company wants to delete a BUC, it is their responsibility
to communicate with their counterparties (BUCS that send or receive invoices to/
from them) the timing and the process for sending/ receiving a 1st class
invoice. Notice must be provided to the BUC’s contact at least 60 days before
the BUC is deleted in IBS.

(13) If the divested company requests customized programming, the costs for the
programming efforts will be billed at a mutually agreed to rate.

(14) All system changes/enhancements must be adopted and implemented consistent
with other Supplier businesses

(15) When a FX contract is required, the divested company will execute the FX
contract, make payment and report the details of the FX contract back to IBS
within 2 business days. Supplier will not execute FX contracts on behalf of the
divested company.

  IBS usages will be billed at prevailing rates. Current bill-out rates are ($
0.75/ $ 0.85) for incoming/outgoing invoices plus a ready to serve fee of $
2,500 per quarter   SSO   GE Corporate     24 months   Fin-9   Non-IT Support
Service   Fixed Assets Record Maintenance North America   Fixed Assets Record
Maintenance North America   Supplier to provide accounting services and record
maintenance for fixed assets and depreciation, including required general ledger
feeds and reporting to support reconciliations.   included in other charges    
GE Corporate     12 months   Fin-10   Non-IT Support Service   Fixed Assets
Record Maintenance Asia/Pac   Fixed Assets Record Maintenance Asia/Pac  
Supplier to provide accounting services and record maintenance for fixed assets
and depreciation, including required general ledger feeds and reporting to
support reconciliations.   included in other charges     GE Corporate     18
months   Fin-11   IT Application Service   SIMCON   Integrity checking
application on SOx spreadsheets   Supplier to provide an IT Application Service
to SIMCON used by the Company prior to IPO Date.   Included in GEMS charges    
GE Capital     Until Trigger Date   Human Resources               HR-1   IT
Application Service & IT Access Right   Oracle HR   HR platform for staff
management. Oracle HR is also the master repository for downstream applications
including, but not limited to, SSO and email.   Supplier will provide access and
support for the following systems, applications and content: OHR (includes
Self-service tools, Security Module and COLA bolt on), Oracle Data Warehouse
(provided the Company Obtains Business Objects licenses), Company Organization
Directory, eEMS, MyGoals, My Organization/Session C, HR Analytics, eComp
(including Salary and IC planning), MyInformation, MyLearning/LMS (all content,
including Skillsoft and HMM licensed content, SkillsSoft Individually licensed
IT curriculum and e360 functionality) , Global Reward & Recognition. All current
Business inbound and outbound interfaces will be supported during the duration
of this TSA item. the Company will be required to comply with any/ all data
configuration requirements or modifications applied to all Supplier businesses
as directed by Supplier.   $50 per employee per year   GE Network Services—WAN  
GE Corporate
Oracle     24 months   Service Level as provided in Schedule 7 HR-2   Non-IT
Support Service   Non-US Payroll and Benefit Administration (Includes India and
Philippines)   Payroll and benefits services as provided prior to closing.  
Supplier will provide non-US payroll services and benefits plan administration,
including use of the eLeave where applicable. Such services and access rights
will be provided only if provided by GE immediately prior to the Effective Date.
The scope and cost of this service will be adjusted on a pro rata basis for
reductions in employees. The GE Shares plan will continue to be offered and
administered by GE in the locations that it is currently offered until such
point as GE owns less than 50% of the Company. It is specifically agreed that
services associate with the Chubb Pan-European Personal Travel and Accident
Policy for all European locations and GE UK Defined Benefit Plan will not be
provided.   Pass through of current administration cost. Roughly .6% gross
payroll for Payroll in India, .8% in Philippines, benefits administration billed
separately   Oracle HR   GE Corporate     12 months post Trigger Date   Service
Level as provided in Schedule 7



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

HR-3   Non-IT Support Service   US Payroll and Benefit Administration (includes
Canada and Puerto Rico)   Payroll and benefits services as provided prior to IPO
Date.   Supplier to provide payroll services, benefit program administration
(including, Executive Compensation administration/processing and subject to
insurance provisions of the sale agreement, Workers’ Compensation Insurance),
access to JoinGE, Employment verification services and the Service Award System.
Such services and access rights will be provided only if provided by Supplier
immediately prior to IPO Date.   Pass through of current administration cost.  
Oracle HR   GE Corporate     Until Trigger Date   Service Level as provided in
Schedule 7 HR-4   IT Application Service   HRiS Interpay Non-US   Program which
extracts data from Oracle HR and transforms it into a file that is readable by
the payroll system, avoiding double keying of information and ensuring integrity
of payroll data   In the jurisdictions and locations where these services have
been provided by Supplier to the transferred employees immediately prior to IPO
Date, Supplier will provide the Interpay application for as long as: (1) payroll
services are provided by Supplier, (2) OHR is used and (3) the current payroll
configurations are maintained. The services would be limited to ensuring that
the application is operational, payroll files are sent according to schedule to
existing vendor under current conditions, and any follow up activities would be
limited to basic RTS (Readiness to Serve) activities which would include
responding to basic queries from a single power user from each region or
country, as appropriate. No interface modifications to this highly customized
tool will be made in order to continue service. This service will terminate in
each jurisdiction when payroll transitions.   Included in Payroll and Benefit
Administration Costs   Oracle HR
Payroll and Benefit Administration   GE Corporate
HRiS     12 months post Trigger Date   HR-5   IT Application Service   HRiS
Interpay US   Program which extracts data from Oracle HR and transforms it into
a file that is readable by the payroll system, avoiding double keying of
information and ensuring integrity of payroll data   In the jurisdictions and
locations where these services have been provided by Supplier to the transferred
employees immediately prior to IPO Date, Supplier will provide the Interpay
application for as long as: (1) payroll services are provided by Supplier, (2)
OHR is used and (3) the current payroll configurations are maintained. The
services would be limited to ensuring that the application is operational,
payroll files are sent according to schedule to existing vendor under current
conditions, and any follow up activities would be limited to basic RTS
(Readiness to Serve) activities which would include responding to basic queries
from a single power user from each region or country, as appropriate. No
interface modifications to this highly customized tool will be made in order to
continue service. This service will terminate in each jurisdiction when payroll
transitions.   Included in Payroll and Benefit Administration Costs   Oracle HR
Payroll and Benefit Administration   GE Corporate
HRiS     Until Trigger Date   HR-6   IT Application Service   Benefits.ge.com
Non-US   Employee self service site where employees can access their benefits,
payroll information, employee services information & FAQ’s   In the
jurisdictions and locations where these services have been provided by Supplier
to the transferred employees immediately prior to IPO Date Supplier will
continue to provide Benefits.ge.com for as long as payroll is still being
provided by Supplier. This service will terminate in each jurisdiction when
payroll transitions.   Included in Payroll and Benefit Administration Costs  
Oracle HR
Payroll and Benefit Administration   GE Corporate     12 months post Trigger
Date   HR-7   IT Application Service   Benefits.ge.com US   Employee self
service site where employees can access their benefits, payroll information,
employee services information & FAQ’s   In the jurisdictions and locations where
these services have been provided by Supplier to the transferred employees
immediately prior to IPO Date Supplier will continue to provide Benefits.ge.com
for as long as payroll is still being provided by Supplier. This service will
terminate in each jurisdiction when payroll transitions.   Included in Payroll
and Benefit Administration Costs   Oracle HR
Payroll and Benefit Administration   GE Corporate     Until Trigger Date   HR-8
  Non-IT Support Service   HR Operations Administration Non-US   HR Operations
services as provided prior to closing.   In the jurisdictions and locations
where these services have been provided by Supplier to the transferred employees
immediately prior to IPO Date, Supplier will provide HR Operations services
consistent with past practice. The scope and cost of this service will be
adjusted from time to time as the Company transitions employees off this support
on a country basis. HR Operations services must remain in effect for same
duration as payroll and benefits support by country. This includes compensation
survey data.   Included in Payroll and Benefit Administration Costs   Oracle HR
Payroll and Benefit Administration   GE Corporate     12 months post Trigger
Date   HR-9   Non-IT Support Service   HR Operations Administration US   HR
Operations services as provided prior to closing.   In the jurisdictions and
locations where these services have been provided by Supplier to the transferred
employees immediately prior to IPO Date, Supplier will provide HR Operations
services consistent with past practice. The scope and cost of this service will
be adjusted from time to time as the Company transitions employees off this
support on a country basis. HR Operations services must remain in effect for
same duration as payroll and benefits support by country. This includes
compensation survey data.   Included in Payroll and Benefit Administration Costs
  Oracle HR
Payroll and Benefit Administration   GE Corporate     Until Trigger Date   HR-10
  Non-IT Support Service   U.S. Disability Management   U.S. Disability
Management (STD, SCP, LTD, Disability Pension)   For all existing Disability
claims incurred prior to the IPO Date , Supplier will continue to provide
management of claims until the employee returns to work or exhausts their GE
benefits. Direct Access to GE Disability Management systems will not be allowed.
However, a periodic update report will be provided. Frequency of update report
to be agreed upon between the Company and Supplier. (Insurance Section in EMA
describes how Workers’ Comp coverage will be covered.   Dependent on Employee
Matters agreement as to who pays cost of disabled employees. If the Company,
will just be pass through costs.     GE Corporate
Supplier   1 month   Up to point where all Disability cases have returned to
work or exhausted their GE benefits   HR-11   IT Application Service   HR Hiring
Simplified   Software application to assist with the employee on-boarding
process  

Supplier to provide continued access and use of Hiring Simplified (a Kinexa 3rd
party application) for one to two users in order to run reports using historical
data only. During the period post IPO to Trigger Date, Access to these systems
will be granted to a limited number of users in order to run reports on
historical data only.

These systems will all be available to the business at current cost.

  Annual: $102,000   None   GE Corporate
Kaneda   1 month   3 months post Trigger Date   HR-12   Non-IT Support Service  
GE International Support / Global Mobility Services for expatriates   GE
International Support / Global Mobility Services for Expatriates   Supplier to
provide expatriate administration, relocation, immigration and tax preparation
services where these services have been provided by Supplier to the Business
employees immediately prior to IPO Date. The full suite of services must
continue during the transitional period. It is not possible to continue a subset
of these services. The length of expatriate transitional support will vary based
on the transition of the home and host country payroll to the Company.
Typically, when Supplier ceases to support the home country payroll, the
expatriate support will also cease. Note: US outbound GMEs will need to
transition when US Payroll and Benefits support ceases.   Charges to be billed
at the current per employee rate based on the services provided, as applicable
to all GE businesses   OHR   GE Corporate     The lesser of 12 months post
Trigger Date or the duration of the OHR TSA item   HR-13   Non-IT Support
Service   Corporate-sponsored Leadership Training Programs   Corporate-sponsored
Leadership Training Programs (HRLP, CLP, OMLP, FMP, ITLP, ECLP)   Supplier to
provide training program participants who elect to transfer to the Company upon
IPO Date the ability to continue to participate in GE leadership program
coursework and receive GE certificates upon graduation from their respective
program.   Billed at actual costs     GE Corporate     For duration of current
rotational assignment   HR-14   Non-IT Support Service   ISOS—Emergency Travel
Services   ISOS—Emergency Travel Services   Subject to the terms of any
contracts with the providers, Supplier to make available ISOS and Global Travel
Services-includes Medical alerts, repatriation and recommendations for
travel-email notification system as well as coordinates medical services on a
corporate contract. Supplier will not have liability for these services.   Pass
through of actual cost (if service is utilized), no admin cost     GE Corporate
    12 months Post Trigger Date   HR-15   IT Support Service   Historical HR
Data   Historical HR Data  

Supplier to provide Business Payroll, Benefits and HR historical data to the
Company.

If data is provided in an existing standard extract format, there will be no
cost to the Company. If a new format or customized format is requested by the
Company or a third-party is engaged to extract or manipulate the data, the costs
will be billed to the Company.

  included in other charges if standard format provided; if customization
required, cost to be quoted prior to initiating work     GE Corporate     Prior
to TSA Close  



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

HR-16   IT Application Service   GE Learning   Online courses   Supplier to
provide access to GE Learning and online courseware used by the Company prior to
IPO Date.   Annual: $166,000 Variable based upon headcount     GE Corporate    
24 months   HR-17   Non-IT Support Service   GE Capital Leadership Learning CoE
  GE Capital Leadership Learning CoE   Supplier to provide access to the GE
Capital Leadership Learning CoE which provides design, delivery of leadership
classes to Company used by the Company prior to IPO Date.   Annual: $466,000    
GE Capital     6 months   HR-18   Non-IT Support Service   Medical Facilities in
CT   Access to Medical Facilities in CT and Gym Facility at 800 Long Ridge Road
in Stamford   Supplier to provide access to the medical facilities in CT and Gym
Facilities at 800 Long Ridge Road in Stamford used by the Company prior to IPO
Date.  

Annual Cost: $57,000

$6 per employee per year

    GE Capital     6 months   HR-19   Non-IT Support Service   Training Courses
  Training Courses including Crotonville   Supplier to provide training program
curricula (including Crotonville leadership, essential skills, finance, HR,
Commercial, IT, etc…) to the same extent provided to all GE businesses and
consistent with previous levels of support offered to Company. Support includes
access to courses offered at Crotonville and other GE Learning Center locations
globally and other courses offered regionally at other locations.   Charges to
be billed at standardized billing by course as applicable to all GE businesses.
    GE Corporate     Until Trigger Date   HR-20   Non-IT Support Service  
Employee Assistance Program   Employee Assistance Program   Supplier to provide
use of the Employee Assistance Program used by the Company prior to IPO Date.  
$17.76 per employee per year     GE Capital     Until Trigger Date   HR-21  
Non-IT Support Service   GE Product Purchase Plan   GE Product Purchase Plan  
Supplier to provide access to the GE Product Purchase Plan used by the Company
prior to IPO Date.   included in other charges     GE Corporate     Until
Trigger Date   HR-22   Non-IT Support Service   GE Opinion Survey   GE Opinion
Survey   Supplier to provide access to the GE Opinion Survey used by the Company
prior to IPO Date.   included in other charges     GE Corporate     Until
Trigger Date   Insurance               Ins-1   N/A   Property and Casualty
Insurance   Property and Casualty Insurance  

Supplier to provide a non-IT Support Service consisting of the continuation of
such Insurance coverage for the Company and its relevant Affiliates that was in
place prior to IPO Date for the following insurance coverages:

•    Auto Liability

•    General Liability

•    Global Property

•    Specialty

•    Surety

•    Worker’s Compensation

  Based on Actuals Annual Costs: $12,800,000     GE Capital     Until Trigger
Date   Refer to master agreement for early termination (prior to Trigger Date)
Information Technology               IT-1   IT Application Service & IT Access
Right   Email   Email Infrastructure, e-Mail address use, e-Mail Processing  

Supplier will provide to the Company an IT Application Service & IT Access Right
in relation to the MS-Exchange server-side application used by the Company prior
to IPO Date.

As part of this Transitional Arrangement, GECC will provide to the Company:

•    use of the <employee>@ge.com email address for the Company’s employees
(Supplier will work with the Company to define and implement a mutually
acceptable method of forwarding <employee>@ge.com email to corresponding
Company’s email accounts;

•    SMTP relay;

•    spam filtering,

•    email routing support to domains registered to the Company;

•    Enterprise Mobility Services;

•    system operation and capacity management of Exchange servers;

•    software updates;

•    Relevant AD management;

•    mailbox restoration support; and

•    snapshot of email boxes of the Company’s employees in .pst format as of
time of migration to the Company’s email system

(including only email boxes which reside on GE Exchange servers and excluding
locally stored folders and mailboxes).

 

As part of this Transitional Arrangement, Supplier will also provide
Second-Level Support.

 

In addition, Supplier will provide to the Company an IT Access Rights to the
following applications:

•    Microsoft Windows Server CALs

•    Microsoft Exchange CALs & Mobility CALS

•    X.509 security certificates

  Based on actual consumption at published GO-IT rates, inclusive of future
published rate changes/adjustments IT Assessment: $2301960   GE Network
services—WAN or VPN Remote Access   GE Corporate
GE Capital
Microsoft     24 months   IT-2   IT Application Service   Support Central   Tool
used to store files and documents online. Provide portal and generic workflow
services across functions.  

Supplier will provide to the Company an IT Application Service in relation to
the Support Central application used by the Company prior to IPO Date as:

•    A user support request tool;

•    An intranet;

•    A knowledge sharing and collaboration tool (e.g., its GE Folders
functionality, GE Libraries, Calendar, GE Wiki);

•    An externally available secure portal for certain third parties (e.g.,
insurance, collections); and

•    Helpdesk tool.

 

SupportCentral may be utilized by the Company in support of workflows associated
with the Transferred Business, or as required for receipt of other Services
defined in the TSA.

 

As part of this Transitional Arrangement, <GECC> will provide to the Company
Second-Level Support in relation to the above application(s).

 

Project-based elements of this Transitional Arrangement

Supplier will provide to the Company, upon request, the documents (but not the
trouble ticket data, workflows or data forms) stored in SupportCentral that were
generated by, or are exclusively relevant to, the Company. There may be a charge
for this data extract.

  Included in IT Assessments  

SSO

 

GE Network services WAN or VPN Remote Access

  GE Corporate     12 Months   IT-3   IT Application Service   Collaboration
Tools: Instant Messaging and Web Meeting Service   Internal instant messaging
system / Instant meeting tool  

Subject to the software vendors’ consent(s), Supplier will provide to the
Company an IT Application Service in relation to the following collaboration
tools: Instant messaging and Web meetings used by the Company.

 

As part of this Transitional Arrangement, Supplier will also provide
Second-Level Support.

  Included in IT Assessments  

SSO

 

GE Network services WAN or VPN Remote Access

  GE Corporate
GE Capital     12 Months   IT-4   IT Application Service   Intranet   InsideGE
System  

Supplier will provide access to the Inside GE home page, including access to the
named applications in the schedule that reside on the home page.

As part of this Service, Supplier will also provide to the Company Second-Level
Support in relation to the GE Intranet.

  Included in IT Assessments   GE Network Services—WAN or VPN Remote Access   GE
Corporate
Brightcove     24 months  



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

IT-5   IT Application Service   VPN Remote Access   Remote VPN services
including user administration  

Supplier will provide to the Company an IT Application Service in relation to
remote access services with secure token management enablement through the ACE
and RADIUS applications used by the Company prior to IPO Date.

As part of this Transitional Arrangement, Supplier will provide to the Company
Second-Level Support, relevant hard tokens and client software.

  $.71 per PC per month   SSO   GE Corporate     18 months   Service Level as
provided in Schedule 7 IT-6   IT Application Service or IT Access Right  
VisionPLUS   Credit card processing and installment loan software  

From IPO Date until Trigger Date, Supplier will provide to the Company an IT
Access Right in relation to use of the VisionPLUS and related software used by
the Company prior to IPO Date for receivables processing.

 

After Trigger Date, unless otherwise agreed with PaySys pursuant to Section
2.7(d) of the Agreement, Supplier will provide to the Company an IT Application
Service in relation to the VisionPLUS and related software used by the Company
prior to IPO Date for receivables processing provided, however the Transferred
Business has no Access Right to source code, associated modules or technical
documentation. However production use of object code and user documentation is
included in the Transitional Arrangement. Permitted Access does not extend
beyond the Transferred Business.

 

As part of the VisionPLUS Service, Supplier will:

•    Provide to the Company Production Support Services in relation to the
VisionPLUS software and associated modules using GE preferred third parties.

•    Make available a team with appropriate knowledge of the VisionPLUS software
and associated modules, and subject to clauses 2.7 and 5 of the Agreement that
team shall make such developments and modifications to the VisionPLUS software
application and associated modules.

•    Provide to the Company Second-Level Support in relation to the VisionPLUS
software and associated modules.

 

Also with respect to the VisionPLUS Service,(subject to costs quoted by GECC).
<GECC> will:

•    Implement if requested by the Company any software enhancement upgrades
that are received from PaySys pursuant to GE’S existing arrangement with PaySys
and that are relevant to the Company

•    Use its best efforts to procure for the Company, via GE’s third party
arrangements, any developments or modifications to the applicable VisionPLUS
software modules and/or Interfaces which are requested by the Company and which
are reasonably required to implement:

•   Any changes which are required to the VisionPLUS software as a result of a
change in any Applicable Laws

•   The Company’s transition off the VisionPLUS software within the Transition
Period to the Company’s designated replacement system

•   Provide if requested by the Company conversion assistance in relation to the
Company’s designated replacement system

  Annual Costs: $77,549   GE WAN   GE Capital
Paysys     12 months   IT Application Service arrangement does not commence
until Trigger Date. Until then, IT Access Right. IT-7   IT Support Service   GE
Network Service—WAN/LAN   Network, switching & support services  

Supplier will:

•    permit the Company to use GE’s network, including the network links
provided to GE by third parties;

•    provide circuit provisioning services (data and voice) using GE third party
providers subject to consent; until such time as Company negotiates their own
contracts with 3rd party providers.

•    permit the Company to use IP addresses within the IP range registered by or
on behalf of GE;

•    provide to the Company network and switching services particularly in
relation to network hub peering points to the GE WAN and internet proxy;

•    provide support to the Company in resolution of network faults and domain
name contentions; and provide session management support for connection to the
in-scope application system environments,

•    provide device (routers, load-balancers, proxies and switches) management
for data center locations

•    provide firewall Management at data center locations

•    provide device (routers) management for domestic branch network

 

each to the extent required by the Company to use the other GE IT Services.

The Parties acknowledge that Supplier may enhance its security standards or
requirements pertaining to access to the IT Support Service.

 

Supplier will provide to the Company Second-Level Support in relation to the
Company’s network and systems to the extent that Supplier also uses after IPO
Date, and therefore has some expertise in, the same network devices or systems.

 

On an as requested basis, GECC will transfer ownership of existing circuits to
Company (subject to consent) upon the expiry or termination of the use of GE’s
3rd party telecom contracts.

  Based on actual consumption at published GO-IT rates, inclusive of future
published rate changes/adjustments Annual costs = $34,872,237   None   GE Go-IT
Telecomms Providers     24 months   Service Level as provided in Schedule 7 IT-8
  IT Support Service   GO-IT Data Centers  

Shared data centers at:

•    Alpharetta

•    Cincinnati (Hill)

•    Cincinnati (Mason)

  Supplier will continue to provide floor space, cooling, and associated LAN
ports as currently managed by GO-IT. Service includes storage, backup, server
hosting including all utilities, and other services consistent with pre-close
support and billing included in the current GO-IT billing model.   Included in
Data Center—Midrange Charges Based on actual consumption at published GO-IT
rates, inclusive of future published rate changes/adjustments   GE Network
Services—WAN   GE Go-IT
3rd party data centers     24 months   Service Level as provided in Schedule 7
IT-9   IT Support Service   AS/400   Data Center—AS/400 (US)   AS/400 Computing
(hosting and administration related), Storage, Backup, LAN, and associated
services in GO-IT Data Centers and remote managed sites (per the configuration
at date of Listing). 2 Disaster Recovery tests per year are included in this
service.   Annual Costs: $438,151 Based on actual consumption at published GO-IT
rates, inclusive of future published rate changes/adjustments   GE Network
Services—WAN   GE Go-IT     24 months   Service Level as provided in Schedule 7
IT-10   IT Support Service   Mainframe   Data Center—Mainframe (US)   Mainframe,
Storage, Backup, Disaster Recovery services and Network services currently
provided by an GO-IT Data Center. Includes continued support and operations of
the CA7 job scheduling. 2 Disaster Recovery tests per year are included in this
service.   Annual Costs: $19,279,578 Based on actual consumption at published
GO-IT rates, inclusive of future published rate changes/adjustments   GE Network
Services—WAN   GE Go-IT     24 months   Service Level as provided in Schedule 7



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

IT-11   IT Support Service   Data Center and Business Center - Midrange (US)  
Data Center - Midrange (US)  

Supplier will provide the company with Data Center hosting, midrange system
administration Network Management and associated services within GO-IT Data
Centers and remote managed sites where there are GO-IT Fully Managed devices
(per the configuration at date of signing)

 

The scope of Systems administration includes: Windows, Solaris & Linux as well
as virtualization platforms (VMWare, Citrix, Solaris Zones and LDOMS)

Data Center Hosting and system administration will adhere to the standards of
GO-IT fully managed services including but not limited to:

 

•    HPA Compliance

•    Level 2 & Level 3 Support

•    Change, Incident & Problem Management

•    Access to System Management tools such as SAPM, SUPM, etc.

•    Server Patching and Vulnerability remediation

•    Software Packaging (Citrix)

•    Standard GO-IT Monitoring & Automation support

•    Data Center Support Services (Hands & Feet)

•    Continued use of HP 4-walls support for Hardware support

•    Access to vendor support agreements provided as part of the GO-IT sysadmin
service

•    Avamar data backup and restore services for limited sites

  Based on actual consumption at published GO-IT rates, inclusive of future
published rate changes/adjustments Annual Costs: $12,129,000   GE Network
Services—WAN   GE Go-IT     24 months   IT-12   IT Application Service   Mark
Monitor   Web brand protection services   Supplier will provide web monitoring
of GE Capital brands(but not any new company branding) for potential phish
manipulation or fraudulent domain redirection used by the Company prior to IPO
Date as long as the Company is utilizing some form of GE Capital Branding  
included in other charges   None   Mark Monitor     6 months   IT-13   IT
Application Service   Commercial Media   Commercial Media  

Supplier will provide infrastructure hosting (including 3DNS and DR Site) of
current web sites (including gogecapital) used by the Company prior to IPO Date
at the Cincinnati and Alpharetta Data Centers.

 

Commercial Media services also include support for:

•    Responsys eMail Marketing

•    Secure Messaging Portal (SMP)

•    Atlas mobile application

•    Access GE

•    Gomez Application Monitoring service

•    Omniture customer behavior tracking and

•    eCMS

 

As part of this Transitional Arrangement, GECC will provide 24x7 infrastructure
support, outage management, and dedicated content managers.

  Annual charges: $953,625     GE Capital     12 months provided Google licenses
are only until Trigger Date   IT-14   IT Support Service   Domain Names  
Maintenance and administration of GE Capital domains  

Supplier will provide Website URL/DNS registration and management used by the
Company prior to IPO Date.

 

Domain names and redirects are in Exhibit A to this Schedule 1.

  Annual costs: $149,837 Based on Actuals   None   CSC     Provide notice within
12 months and redirect for 12 months   IT-15   IT Support Service   End User
Services in India only   Maintenance and management of end user desk side assets
(laptops, desktops, blackberries, WYSE terminals)   Supplier to provide access
to and use of Level 2 services to support standard Core Load applications (If
Level 1 is unable to resolve the issue they dispatch the case to a Level 2
support individual). Where EUS / DTU is in place “Standard Core Load
applications” is extended to include all services delivered under the existing
EUS / DTU Local Services Agreement.   Billed directly to the Company by Third
Party Supplier subject to an early termination fee equivalent to 15% of fees to
the end of the contractual term.   SSO   Dell—Asia   3 Months   24 months  
Tri-Party agreement required between GE, Company and Dell upon Trigger Date.
IT-16   IT Support Service   Telecommunications Services (Global)—Voice  
Telecommunications Services (Global)—Voice   Supplier to assist in securing
continued availability for all voice related services such as Inbound (800
services)/Outbound dialing plans, LEC services.   Charges included in Network
WAN/LAN Based on actual consumption at published GO-IT rates, inclusive of
future published rate changes/adjustments   None   Various Suppliers     24
months   IT-17   IT Support Service   Telecommunications Services
(Global)—Personal Voice   Telecommunications Services (Global)—Personal Voice  
Supplier to provide access to Global Telecommunication Services under GE global
contracts including: telecomm maintenance plans, long distance calling, audio
conferencing, Domestic Calling Cards, International Direct Dials), Granite,
Mobile Phones and Blackberries used by the Company prior to IPO Date. Access to
Personal Services Portal and MyiTems will continue until such time as these
personal services expire.   Annual Costs: $2,618,551 Based upon actuals   None  
Various Suppliers     24 months   IT-18   IT Support Service   GDC Access   GDC
Support /Outsourcing Connectivity   Supplier to continue to provide
communications/ connectivity to outsourced functions in various locations.  
Included in Network Costs   Use of GE GDC MSA   Various Suppliers     12 months
  IT-19   IT Support Service   GDC’s   Use of GE MSAs with GDCs for terms re:
SOWs for application support services   Supplier will provide access to selected
GE suppliers under the auspices of GE’s contract for Company’s application
maintenance and support services (development and break fix activities) services
for software used in business applications used by the Company prior to IPO
Date.   Billed directly to the Company by Third Party Supplier   None  
Birlasoft
iGate
Tech Mahindra
Pactera (formerly HiSoft)
Genpact
Softtek     12 Months   Subject to vendor consent at IPO Date for Softtek IT-20
  IT Application Service   Enhanced Authentication Services   Authentication
Services  

Supplier will provide to the Company an IT Application Service in relation to
the Enhanced Authentication Service used by the Company prior to IPO Date.

As part of this Transitional Arrangement, GECC will provide expertise and
support for the Company’s EAS environment.

  Annual Costs: $2,170,627   None   GE Capital
RSA     18 months   Service Level as provided in Schedule 7 IT-21   IT Support
Service   OneGE Helpdesk   Level 1 Helpdesk Services   Supplier will provide
access to the OneGE helpdesk service for all level 1 application and
infrastructure support as used by the Company prior to IPO.   Annual Costs:
$973,000 Based on actual consumption at published GO-IT rates, inclusive of
future published rate changes/adjustments   None   GE Go-IT
Genpact or CompuCom     24 months   Service Level as provided in Schedule 7
IT-22   IT Application Service   ITAM   Client Asset Management services  
Supplier to provide to the Company a GE IT Application Service in relation to
the ITAM services (IT client management & application packaging) used by the
Company prior to completion.   Annual costs: $76003   GE Network Services—WAN  
GE Corporate
GE Capital     12 months   IT-23   IT Application Service   Opsware   Server
Asset Management services provided by the GE Capital Americas team   Supplier to
provide to the Company a GE IT Application Service in relation to the Opsware
services (IT server management) used by the Company prior to completion.   $7
per month per server   GE Network Services—WAN   GE Corporate     18 months  



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

IT-24   IT Application Service & IT Access Right   Data Loss Prevention   Data
Loss Prevention  

Supplier to provide IT Application Service & IT Access Right for the Data Loss
Prevention services including Digital Guardian and Global Access Controls. The
service will include IT Access Rights to Digital Guardian for all existing
services and functionality used by the Company prior to IPO Date.

 

Supplier will provide agent deployment and compliance as used by the Company
prior to IPO Date.

 

As part of this Transitional Arrangement, GECC will provide to the Company:

Continued reporting and metrics on removable media exceptions and agent
deployment across agent endpoints.

  Annual costs: $919,366     GE Capital
GE Corporate
Verdasys
CA     18 Months   Service Level as provided in Schedule 7 IT-25   IT Support
Service   Telepresence   Telecommunication - Video/Telepresence Services  
Supplier to provide continued remote support for Video conferencing,
Telepresence and video bridging systems including support for Company rooms and
use of shared backend services (bridging, call managers, etc.). Provide
assistance to the Company at agreed upon time or prior to termination of TSA
term in transitioning services to the Company-specific backend and transition to
a new provider. Any transition costs (hardware or labor) will be the
responsibility of the Company. the Company will be subject to any new costs or
liquidations consistent with all devices and users of GO-IT Video Service
offerings.”   Annual Costs: $319,000 Based on Actuals   MS Exchange   Cisco    
24 months   IT-26   IT Support Service   MozyPro   Cloud Backups   Supplier will
provide to the Recipient access to MozyPro for the purposes of providing cloud
backup and restore services for individual personal computers.   Approximately
$3900 per month Based upon usage ($4.50 per account per month)     MozyPro    
12 months   IT-27   IT Application Service & IT Access Right   Colab  
Collaboration Tool   Supplier will provide to the Company an IT Application
Service & Access Right for Colab used by the Company prior to IPO Date.  
Included in IT Assessments     GE Corporate
Cisco     12 months   IT-28   IT Application Service & IT Access Right  
ServiceNow   ITIL Tool for Change and Configuration Management   Supplier will
provide to the Company an IT Application Service & IT Access Right for
ServiceNow used by the Company prior to IPO Date.   Annual Costs: $269904
($18.70 per user)   SSO   GE Corporate
ServiceNow     24 months   IT-29   IT Application Service & IT Access Right  
NBSM   NBSM software product supporting credit card, personal loan and mortgage
processes  

Supplier will provide to the Company an IT Application Service & IT Access Right
in relation to the NBSM analytics software used by the Company prior to IPO Date
for new customer credit scoring.

 

As part of this Service, Supplier will also provide Second-Level Support for
this software

  Annual Costs: $111,273     GE Capital
Experian     180 days   IT-30   IT Application Service   Movi / Cisco Jammer  
Movi Desktop software (renamed to CISCO Jabber Video)   Supplier to provide IT
Application Service for Movi (Cisco Jammer) desktop video conferencing service
used by Company prior to IPO Date   Annual Costs: $ 12,155 (one-time license fee
of $150 and a $5 recurring monthly fee) Based upon Actuals   GE Network
connection (or through VPN)   GE Corporate
CISCO     December 31, 2014   IT-31   IT Support Service   EUS—Core Image &
Patching Management   Core Load Management Support & Patch Management  

Supplier to provide IT Support Service for Coreload Management services used by
Company prior to IPO Date.

 

Design and build of common, standard Windows 7 GE image, supporting GE approved
hardware, providing certified software and individual business settings,
presented in 22 different languages. Windows 7 image containing core
applications and business required software titles. Online image process driven
by client engineer selections, drives business by business software
installations and settings.

 

New core load services will be built on a time and materials basis.

 

Client patching comprises of two services Windows Software Update Services
(WSUS) and PCHS for Windows XP, Windows 7 and Windows 8 PCs including operating
system patches, Office 2k3/2k7/2k10 patches and Internet Explorer patches. The
WSUS service includes environment management, GE trackable patch distribution,
non-GE trackable patch distribution at business request. PCHS application
manages the deployment and defect resolution of PC vulnerability remediation
(patches) leveraging the software distribution environment (ITAM). Focus areas
include Microsoft Super Tuesday patching, non–Microsoft patching such as Adobe
products and patch execution data reporting. PCHS package creation, standard
process for testing and implementation via business ITAM environments, patching
data analysis & reporting, assistance with resolution of issues that arise due
to patch deployments (including Microsoft engagement), additional security and
configuration toolsets to enhance health of PCs and standardized communication
process are included in this service.

  Included in IT Assessment     GE Corporate—Go-IT     24 months   IT-32   IT
Support Service & IT Access Right   Security Services—GE Capital   Security
Services performed by GE Capital  

Supplier to provide IT Support Service for the following services used by
Company prior to IPO Date:

 

•    Provide policy sets and facilitating the deployment of sensors (ESG)

•    Remote forensics imaging - Investigative services through remote forensic
imaging of user endpoints (Encase)

•    Security Incident management, tracking, and metrics; Trending information
around security incidents can be provided upon request.

•    Ad-hoc reporting, troubleshooting, report template creating, user access
provisioning, and act as the liaison between Corporate and Company (Qualys)

•    Provide compliance tracking of endpoint deployments (McAfee EPO)

•    Tracking of assessment completions, provide escalation point and issue
management (Blue Team)

•    Tracking of assessment completions, provide escalation point and issue
management (Red Team)

•    Tracking of remedial actions, compensating controls, and mitigation
recommendations (3PC)

•    Regularly scheduled reporting of current open vulnerabilities, and
outstanding operational variance and exceptions. Report on current
authentication and scan coverage of the tool set (Vulnerability Mgmt)

•    HPA activity reports, alerting, ticketing processing, issue management and
metrics

  Annual Costs: $9,600,000     GE Capital     24 Months provided Encase licenses
are only 18 months   IT-33   IT Support Service   CTO—Capital IT Risk Solutions
Group   IDM & Critical Path, Active Directory Services  

Supplier will continue to provide access and support to the existing services
and functionalities offered by the CTO organization, used by the Company prior
to IPO Date.

 

As part of this Transitional Arrangement, Supplier will provide to the Company:

 

•    Support for Sun IDM and access to Critical Path, including managing,
monitoring, configuring and troubleshooting issues related to the
infrastructure;

•    Authentication to Domain Services that manage user logins to the GE Domain
used by the Company prior to completion including Active Directory
authentication services, DNS name resolution services, and Active Directory
group administration (as per GE security policy), upgrades, Password
Reset/Account Lockout cases, and Implementation of AD Design Changes

•    Deployment of DG, Splunk, CA Access Control (AC) and UNAB policies;
Troubleshooting and leading upgrades (new versions); Installation; and
configuration.

 

Supplier will only support a trustless AD migration between GECC domain and
Company during the TSA period.

  Annual Costs for: $654,373     GE Capital     24 Months   Service Level as
provided in Schedule 7



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

IT-34   IT Support Service & IT Access Right   Identity & Access Controls  
Identity & Access control solutions & services  

Supplier will provide creation of digital identity, authorization of identity to
applications and ability to authenticate/provide access to integrated
applications based on identity. The applications required to support these
processes may include:

•    Identity Management Services (IDM)

•    Directory Services (Corp Directory & SunOne)

•    Dual Factor Authentication services (RSA - SecureID & SmartCard)

•    Authentication Services (SiteMinder)

•    Access Review Services (ART/OIA)

•    Enterprise Password Vault (CyberArk)

•    Data Transfer Services (Critical Path)

  Included in IT Assessments Any project work will be billed separately     GE
Corporate     24 Months   Service Level as provided in Schedule 7 IT-35   IT
Support Service & IT Access Right   Security Infrastructure & SIEM   Client,
server & network security solutions & services  

Supplier will provide services and support to the Company specific to the
following services which may include use of the listed applications:

•    Email & Application Encryption (Digital Certificates)

•    Antivirus/Anti-Malware (Sophos & McAfee EPO)

•    Data encryption (Vormetric)

•    Detection solutions (ESG)

•    Centralized log collection, aggregation and reporting (Splunk)

  Charges included in Security Services—GE Capital Any project work will be
billed separately     GE Corporate     24 Months   IT-36   IT Support Service &
IT Access Right   Threat & Vulnerability services   Threat & Vulnerability
services  

Supplier will provide services and support to the Company specific to the
following services, which may include the use of the listed applications:

•    Cyber Intelligence services (CRITS, CTU) and Incident response services

•    Subscription service and support contacts for Vulnerability scanning
(Qualys)

•    Security related reporting console (IRIS)

•    Threat simulation engagements (Red Team)

•    Application vulnerability assessments (Blue Team)

•    Vulnerability tools

•    Third party security assessments (3PC)

  Charges included in Security Services—GE Capital Any project work will be
billed separately     GE Corporate   Price is locked in for 12 calendar months
as of January 1 for Qualys software   24 Months   Service Level as provided in
Schedule 7 IT-37   IT Support Service   CTO—Compute Services   Support Windows,
Linux, Unix storage machines. Solutions Architecture Consultation. Storage
Management Solution. Coordinate between business and GE teams for 4th Level
Escalations on all devices.  

Supplier will provide access to and use of Compute services and functionalities
used by the Company prior to IPO Date.

 

As part of this Transitional Arrangement, GECC will provide to the Company:

•    Life Cycle Management. Review all changes that are introduced into the
environment. Ensure they meet with the current technology stack.

•    Work with the IT application teams of the Capital businesses and Capital HQ
to help develop server & storage infrastructure requirements and plans.

•    Project management for medium to large storage infrastructure / engineering
projects.

  Annual Cost: $4,601,339     GE Capital     24 months   IT-38   IT Support
Service   Software Procurement, Governance and Administration of Licenses for
Software   Software Procurement and Administration of Licenses for Desktop and
Open Source Software   Supplier will provide an IT Support Service for software
procurements and administration of software licenses using EARL (and Aspera)
used by the Company prior to IPO Date.   Annual Cost: $105,565     GE Capital  
  24 months   IT-39   IT Support Service   Gcom   Cloud Based Telephony Solution
  Supplier will provide an IT Support Service for GCom used by the Company prior
to IPO Date.   $21 per user per month   SSO   GE Corporate     24 months   IT-40
  IT Support Service   Digital Certificates (SSL-Digital Signature)   A digital
certificate establishes your credentials when doing business or other
transactions on the Web.   Supplier will provide an IT Support Service for
Digital Certificates used by the Company prior to IPO Date.   Included in Domain
Name Charges   SSO   GE Corporate
CSC     24 months   IT-41   IT Application Service   DevCloud   The Dev Cloud is
built on the Confluence, JIRA, and Bamboo products under the standard End User
License Agreement provided by the vendor Atlassian  

Supplier will provide an IT Application Service for DevCloud used by the Company
prior to IPO Date.

 

Supplier will provide, on an as requested basis, data extracts up to and
including the limits of the software. Any project-based work would be separately
priced.

  included in other charges     GE Corporate Software COE     6 months   IT-42  
IT Application Service   Media Central and Video Central   Media Central and
Video Central   Supplier will provide an IT Application Service for Media
Central and Video Central used by the Company prior to IPO Date.   included in
other charges     GE Corporate     6 months   IT-43   IT Support Service  
Microsoft Premier Contract   Microsoft Premier Contract   Supplier will provide
an IT Support Service to the Microsoft Premier Contract used by the Company
prior to IPO Date.   Annual Costs: $6,350     GE Corporate
Microsoft     6 months   IT-44   IT Support Service   NOLA IT Resources   NOLA
IT Resources  

Supplier will provide as an IT Support Service the continued availability of
GECC NOLA Technology Center resources supporting the Company during the [X]
months prior to IPO Date for the following roles:

 

System Engineer – MQ Administrator

Application Engineer—J2EE, Weblogic—IT Applications

System Engineer – J2EE / JSP—E Commerce

Manager, IT Projects

Lead Data Warehouse Developer

Data Warehouse Developers (2)

 

The GECC resources providing the services to Company shall not be restricted
from posting for a new role at any time during the TSA period. If one of the
employees takes another position, GECC’s obligations to provide Company with the
services performed by such employee will cease on the day the employee leaves
the NOLA role.

  Annual Costs: $1,389,580     GE Capital     The earlier of (i) 24 months and
(ii) the GECC employee’s last day of employment by the NOLA Technology Center
within their current role.   IT-45   IT Support Service   Mobile COE  
Enterprise signing of IOS mobile apps and hosting of enterprise mobile apps on
internal mobile AppStore   Supplier will provide an IT Support Service for the
Mobile COE used by the Company prior to IPO Date.   included in other charges  
  GE Corporate     6 months  



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

IT-46   IT Support Service   Digital Signage Service   Digital signage service –
Cloud based solution that allows users to go to a website (CCHD) and upload
content (pictures, videos, etc.) and push that content down to displays at
various sites.   Supplier will continue to provide an IT Support Service for
Digital Signage Boards used by the Company prior to IPO Date.   $35 per media
device Based on actual consumption at published GO-IT rates, inclusive of future
published rate changes/adjustments     GE Corporate Industry Weapon Cisco
Digital Media Manager (until August 2014)     24 months   IT-47   IT Support
Service   End User Services (US and Canada)   Maintenance and management of end
user desk side assets (laptops, desktops, blackberries, WYSE terminals)  
Supplier to provide access to and use of Level 2 services to support standard
Core Load applications (If Level 1 is unable to resolve the issue they dispatch
the case to a Level 2 support individual). Supplier will continue to provide
hardware (PC and IMAC) full lifecycle management services as defined in our EUS
and DTU agreements.   Billed directly to the Company by Third Party Supplier    
CompuCom     24 months   IT-48   Non-IT Support Service   Offsite Paper and
Media Storage   Offsite Paper and Media Storage   Supplier will continue to
provide a Non-IT Support Service for offsite paper and media storage used by the
Company prior to IPO Date.   Billed directly to the Company by Third Party
Supplier     Iron Mountain     24 months   IT-49   IT Support Service   Hosting
Services for Internet Facing Applications   Hosting Services for Internet Facing
Applications   Supplier will continue to provide an IT Support Service for Data
Center Hosting Services for Internet Facing Applications used by the Company
prior to IPO Date.   Billed directly to the Company by Third Party Supplier    
Savvis     Until Trigger Date   IT-50   IT Application Service & IT Access Right
  HP Tools   Quality Centre / ALM ITG Topaz/BAC Sitescope  

Supplier will provide access to the centralized software application Quality
Centre / ALM used by the Company prior to IPO Date for a transitional period.

Supplier will provide access to the centralized software application ITG for
Change Management used by the Company prior to IPO Date for a transitional
period.

Supplier will provide use of centralized software application Topaz/BAC instance
for monitoring applications used by the Company prior to IPO Date.

Supplier will provide use of centralized software application Sitescope instance
for monitoring applications used by the Company prior to IPO Date.

  Annual costs: $349,972   SSO   HP     18 months   IT-51   IT Application
Service & IT Access Right   Mobility Software for Encryption on IOS Devices  
Mobility Software for Encryption on IOS Devices   Supplier will provide to the
Company an IT Application Service & IT Access Right for Good encryption mobility
software used by the Company prior to IPO Date for IOS devices. Post-Trigger
Date, Browser access to the GE network will be disabled.   $10 per device per
month (Costs included in Personal Voice)     Good     12 months   IT-52   IT
Application Service & IT Access Right   Mobility Software for Device Management
on IOS Devices   Mobility Software for Device Management on IOS Devices  
Supplier will provide to the Company an IT Application Service & IT Access Right
for Enterprise Mobility Management software used by the Company prior to IPO
Date for IOS devices.   $10 per device per month (Costs included in Personal
Voice)     Airwatch     24 months   IT-53   IT Application Service   GenSuite  
Environment Health and safety program management application   Supplier to
provide an IT Access Right to Gensuite application for Environment Health and
safety program management   Billed directly to the Company by Third Party
Supplier   SSO and GE Network WAN   GE Capital Gensuite     Until Trigger Date  
Software Licenses               SL-1   IT Access Right   SAS Desktop Licenses  
SAS software product supporting risk and marketing analytics   Supplier will
provide to the Company an IT Access Right in relation to use of the SAS
management information system (MIS) and risk analytics software used by the
Company prior to IPO Date in relation to scoring for the Company’s lending
business.   Annual Costs: $350,539   None   GE Capital SAS   Price is locked in
for 12 calendar months as of January 1   End of calendar year or if Trigger Date
occurs past 1-November   SL-2   IT Access Right   Connect Direct   Connect
Direct software product supporting point-to-point data transfer services  
Supplier will provide to the Company an IT Access Right in relation to the
existing portion of the installed base of the Connect Direct software derived
from the Supplier master software license used by the Company prior to IPO Date
as a data transfer application.   Annual Costs: $179,210     GE Capital Sterling
Commerce   Price is locked in for 12 calendar months as of January 1   6 months
  SL-3   IT Access Right   NICE   Call recording software licenses, as well as
professional services and maintenance   Supplier to continue to provide ongoing
use of Nice software and maintenance used by the Company prior to IPO Date.  
Billed directly to the Company by Third Party Supplier   None   NICE     18
months   SL-4   IT Access Right   Oracle   Oracle Technology Products   Supplier
will provide to the Recipient access to Oracle support / maintenance in relation
to the existing installation base of Oracle Technology Products used by the
Recipient prior to IPO Date for Server Relational Database Management System.  
Annual Costs: $1,407,429   None   Oracle   Price is locked in for 12 calendar
months as of January 1   12 Months   SL-5   IT Access Right   Salesforce.com  
Salesforce.com   Supplier will provide to the Company an IT Access Right for
Salesforce.com used by the Company prior to IPO Date.   Billed directly to the
Company by Third Party Supplier   SSO   GE Corporate
Salesforce.com     6 months  



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

SL-6   IT Access Right   Computer Associates   Computer Associates Software  

Supplier will provide an IT Access Right for the following Computer Associates
software used by the Company prior to IPO Date:

 

Autosys

eHealth

Spectrum

Introscope

Wiley

Access Controls

Server Automation

Dispatch

MIM

Application Performance Manager

  Billed directly to the Company by Third Party Supplier     Computer Associates
    6 months   SL-7   IT Access Right   HP   HP Software  

Supplier will provide an IT Access Right for the following HP software used by
the Company prior to IPO Date:

 

Openview

Openview DBSPI Plugin

Autonomy

Enterprise Secure Key Manager

Operations Manager

Application Response Measurement

Openview Measureware

Siteseer

Web Inspect

OCR

Insight Manager

Insight Manager

Business Availability Center

  Billed directly to the Company by Third Party Supplier     HP     6 months  
SL-8   IT Access Right   Citrix   Citrix Software   Supplier will provide an IT
Access Right for Citrix software used by the Company prior to IPO Date.   Billed
directly to the Company by Third Party Supplier     Citrix     6 months   SL-9  
IT Access Right   IBM   IBM Software  

Supplier will provide an IT Access Right for the following IBM software used by
the Company prior to IPO Date:

 

Filenet

Bsafe

Advanced Case Manager

WTX

Content Manager

Udeploy

MQ Series

Algorithmics

Gentran

  Billed directly to the Company by Third Party Supplier     IBM     6 months  
SL-10   IT Access Right   Oracle   Oracle Software  

Supplier will provide an IT Access Right for the following Oracle software used
by the Company prior to IPO Date:

 

RMAN

ZFS Storage

eSSO

eBusiness Suite

Oracle Financials Receivables

Oracle Financials G/L

Discoverer

ADI

SOA Suite

UCM

Web Logic

KMS Manager

SL Console

  Billed directly to the Company by Third Party Supplier     Oracle     6 months
  SL-11   IT Access Right   Symantec   Symantec Software  

Supplier will provide an IT Access Right for the following Symantec software
used by the Company prior to IPO Date:

 

Netbackup

Storage Foundation

Gdisk

PGP

Anti-Virus

Veritas

SIEM

Symcli

  Billed directly to the Company by Third Party Supplier     Symantec     6
months   SL-12   IT Access Right   VMWare   VMWare Software  

Supplier will provide an IT Access Right for VMware software used by the Company
prior to IPO Date:

 

•    VMWare

•    Virtual Center

•    VMWare Site Recovery Manager

•    VMWare View

•    HA Application Monitoring

  Annual Charges: $265,366     VMWare   Price is locked in for 12 calendar
months as of January 1   6 months   SL-13   IT Access Right   ASG   ASG Software
 

Supplier will provide an IT Access Right for the following <vendor name>
software used by the Company prior to IPO Date:

 

TMON

CICS

Jobscan

Docutext

Document Direct

DocuAnalyzer

  Billed directly to the Company by Third Party Supplier     ASG     18 months  
SL-14   IT Access Right   Anixis   Anixis Software  

Supplier will provide an IT Access Right for the following Anixis software used
by the Company prior to IPO Date:

 

Password Policy Enforcer

  Billed directly to the Company by Third Party Supplier     Anixis     6 months
 



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

SL-15   IT Access Right   NetApp   Netapp Software  

Supplier will provide an IT Access Right for the following Netapp software used
by the Company prior to IPO Date:

 

OnCommand Distributed Fabric Manager

OnCommand System Manager

  Billed directly to the Company by Third Party Supplier     NetApp     6 months
  Subject to vendor consent at Trigger Date SL-16   IT Access Right   Avaya  
Avaya Software   Supplier will provide an IT Access Right for Avaya software
used by the Company prior to IPO Date.   Billed directly to the Company by Third
Party Supplier     Avaya     6 months   SL-17   IT Access Right   EMC   EMC
Software  

Supplier will provide an IT Access Right for the following EMC software used by
the Company prior to IPO Date:

 

Control Center

Data Protection Advisor

Powerpath

Prosphere

Recover Point

SMC Web Console

Solution Enabler

SRDF

Symmetrix Performance Analyzer

Timefinder

Unified Manager

Watchnet

Application Xtender

ATMOS

DiskXtender

Avamar

Unisphere

Virtual Storage Integrator

Navisphere

  Billed directly to the Company by Third Party Supplier     EMC     6 months  
SL-18   IT Access Right   Microsoft Office Professional 2010   Microsoft Office
Professional 2010  

Supplier will provide an IT Access Right for the following Microsoft software
used by the Company prior to IPO Date:

 

Office Professional 2010

  Included in IT Assessment     Microsoft     6 months   SL-19   IT Access Right
  Microsoft   Microsoft Software  

Supplier will provide an IT Access Right for the following Microsoft software
used by the Company prior to IPO Date:

 

WSUS

Project

Visio

Key Management Server (KMS)

  Billed directly to the Company by Third Party Supplier     Microsoft     18
months   SL-20   IT Access Right   PKWare   PKWare Software   Supplier will
provide an IT Access Right for PKWare software used by the Company prior to IPO
Date.   Annual: $5,755     PKWare     6 months   SL-21   IT Access Right   IBM
Websphere   IBM Websphere Software   Supplier will provide an IT Access Right
for IBM Websphere software used by the Company prior to IPO Date.   Annual:
$840.978     IBM   Price is locked in for 12 calendar months as of January 1   6
months   SL-22   IT Access Right   Fair Isaac   Fair Isaac Software  

Supplier will provide an IT Access Right for Falcon software used by the Company
prior to IPO Date:

 

Falcon

RMS-NG London Bridge

  Billed directly to the Company by Third Party Supplier     FICO     24 months
  SL-23   IT Access Right   eFax   eFax   Supplier will provide an IT Access
Right for eFax software used by the Company prior to IPO Date.   Billed directly
to the Company by Third Party Supplier     J2Global     6 months   SL-24   IT
Access Right   Dell Software (formerly Quest)   Dell Software (formerly Quest)  

Supplier will provide an IT Access Right for Dell software used by the Company
prior to IPO Date:

 

Vfoglight

Quest Change Auditor (AD)

Quest Migration Manager (AD)

Script Logic

Quest Migration Manager for PSTs

Toad for Oracle Expert, DBA Suite, RAC Edition

Quest In Trust

Recovery Manager

Quest Reporter

  Billed directly to the Company by Third Party Supplier     Dell     6 months  
SL-25   IT Access Right   Deloitte & Touche’s ABS-Suite   Deloitte & Touche’s
ABS-Suite  

Supplier will provide an IT Access Right for Deloitte & Touche software used by
the Company prior to IPO Date:

 

ABS-Suite

  Billed directly to the Company by Third Party Supplier     Deloitte & Touche  
  6 months   SL-26   IT Access Right   Ensighten Software   Ensighten Software  
Supplier will provide an IT Access Right for Ensighten software used by the
Company prior to IPO Date.   Billed directly to the Company by Third Party
Supplier     Ensighten     6 months   SL-27   IT Access Right   Cisco Software  
Cisco Software  

Supplier will provide an IT Access Right for Cisco software used by the Company
prior to IPO Date:

 

ICM/Geotel

Secure Access Control System

NCS Prime

Fabric Manager

  Billed directly to the Company by Third Party Supplier     Cisco     12 months
  SL-28   IT Access Right   Forum Sentry Software   Forum Sentry Software  
Supplier will provide an IT Access Right for Forum Sentry software used by the
Company prior to IPO Date.   Billed directly to the Company by Third Party
Supplier     Forum Systems     12 months   SL-29   IT Access Right   F-Check
software   F-Check software   Supplier will provide an IT Access Right for
F-Check used by the Company prior to IPO Date.   Billed directly to the Company
by Third Party Supplier     Integrity     6 months  



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

SL-30   IT Access Right   OpNet Software  

OpNet Software

  Supplier will provide an IT Access Right for OpNet used by the Company prior
to IPO Date:   Billed directly to the Company by Third Party Supplier    
Riverbed     12 months   SL-31   IT Access Right   Watchlist Screening  
Fircosoft software based tool to perform watchlist screening.  

Supplier will provide to the Company an IT Access Right in relation to the
Fircosoft software used by the Company prior to IPO Date for customer, merchant,
and existing employee/contingent worker screening against watchlists.

 

Additionally, GECC will provide a copy of the watchlist file to the Company as
provided prior to IPO Date.

  Annual Costs: $55,917     Fircosoft     24 months   SL-32   IT Access Right  
Model Builder   Software-based payment card fraud detection systems   <Supplier>
will provide to the Recipient an IT Access Right in relation to the existing
installation base of Model Builder MBPA and Model Builder MBDT software used for
scorecard development.   Charged locally     Fair Isaac     24 months   SL-33  
IT Access Right   GES   Global Enterprise System used for workflow associated
with Lease Management   Supplier to provide an IT Access Right to GES
application used by the Company prior to IPO Date   included in other charges  
  IBM     6 months   SL-34   IT Access Right   Business Objects   Business
Objects   Supplier to provide an IT Access Right to Business Objects used by the
Company prior to IPO Date   Billed directly to the Company by Third Party
Supplier     SAP     12 months   SL-35   IT Access Right   Kronos   Kronos  
Supplier to provide an IT Access Right to Kronos used by the Company prior to
IPO Date   Billed directly to the Company by Third Party Supplier     Kronos    
6 months   SL-36   IT Access Right   UC4 Software   UC4 Software  

Supplier to provide an IT Access Right to UC4 Software used by the Company prior
to IPO Date:

V8 Application Manager

  Billed directly to the Company by Third Party Supplier     UC4     18 months  
SL-37   IT Access Right   Ensighten Software   Ensighten Software   Supplier to
provide an IT Access Right to Ensighten used by the Company prior to IPO Date  
Billed directly to the Company by Third Party Supplier     Ensighten     6
months   SL-38   IT Access Right   TRECS Software   TRECS Software   Supplier to
provide an IT Access Right to TRecs used by the Company prior to IPO Date  
Billed directly to the Company by Third Party Supplier     Chesapeake Systems  
  6 months   SL-39   IT Access Right   Lexis Nexis Software   Lexis Nexis
Software  

Supplier to provide an IT Access Right to Lexis Nexis software used by the
Company prior to IPO Date:

AFQD

verid

Bridger Insight

Lexis Nexis

SBFE,

Banko

One Time Passcode

  Billed directly to the Company by Third Party Supplier     Lexis Nexis     6
months   SL-40   IT Access Right   Accuity Software   Accuity Software  
Supplier to provide an IT Access Right to Accuity Financial Application used by
the Company prior to IPO Date   Billed directly to the Company by Third Party
Supplier     Accuity     6 months   SL-41   IT Access Right   Adobe Software  
Adobe Software  

Supplier to provide an IT Access Right to Adobe Software used by the Company
prior to IPO Date: Dreamweaver

Acrobat Professional

  Billed directly to the Company by Third Party Supplier     Adobe     6 months
  SL-42   IT Access Right   PingFederate   PingFederate   Supplier to provide an
IT Access Right to PingFederate used by the Company prior to IPO Date   Billed
directly to the Company by Third Party Supplier     Ping Identity     6 months  
Legal                     Leg-1   IT Application Service & IT Access Right  
GEMS   GEMS—Corporate Compliance   Supplier to provide IT Access rights and IT
Application Service for GEMS for Corporate Governance used by the Company prior
to IPO Date.   Annual Charge: $4239   SSO   GE Capital
Computershare Governance Services Inc.     Until Trigger Date   Leg-2   IT
Application Service & IT Access Right   T360—Litigation and Legal Billing  
Matter Management (litigation) and billing/PO functions.   Supplier to provide
an IT Application Service & IT Access Right for T360 as used by the Company
prior to IPO Date.  

$2000

Any custom extract work will be charged separately.

  SSS/AP
SSO   GE Corporate
T360     8 months   Leg-3   IT Application Service   Atlas Legal Hold   Atlas
Legal Hold   Supplier to provide an IT Application Service for Atlas Legal Hold
as used by the Company prior to IPO Date.   $2000 Any custom extract work will
be charged separately   SSO   GE Corporate     9 months   Leg-4   IT Application
Service   Inventor Center   Patent submission system   Supplier to provide
access to relevant data and use of application, including support, to enable
migration of required historical data of acquired entities and assets to Company
systems   $1000 a month + $250 per hour of data extraction   SSO, IDM, Support
Central   GE Corporate     6 months   Leg-5   IT Application Service   Page  
Patent docket database   Supplier to provide access to relevant data and use of
application, including support, to enable migration of required historical data
of acquired entities and assets to Company systems   $2,000 a month which
includes 10h of service. Any additional hour required costs an additional
$250—Data extractions costs $250 per hour   SSO, IDM, Support Central   GE
Corporate     6 months   Leg-6   IT Support Service   IPPO   Trademark database
for all GE   Supplier will work with Company to effectuate the transfer of the
relevant trademark data to Companys docketing system. Supplier will run IPPO
reports on all marks acquired by Company as requested during the transition
period.   $1000 a month. $120 per hour for data extraction     GE Corporate    
6 months   Real Estate, EHS and Facilities RE-1   IT Application Service   Site
Security Access System (Picture Perfect)   Site Security Access System  
Supplier to provide an IT Application Service to Picture Perfect application
used by the Company prior to IPO Date   included in other charges     GE Capital
Red Hawk     The sooner of 9 months or Trigger Date  



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

RE-2   Non-IT Support Service   Facilities   Facilities Usage in Hoffman
Estates, Chicago and Van Buren  

Supplier to provide access to and use of the following Facilities used by the
Company prior to IPO Date:

Hoffman Estates, IL;

Chicago, IL; and

Van Buren, MI

  Annual Costs: $1,087,239     GE Capital     December 31, 2014   RE-3   Non-IT
Support Service   EHS   Environment Health and Safety Support   Supplier to
provide Environmental, Health & Safety Services used by the Company prior to IPO
Date.   included in other charges     GE Capital     Until Trigger Date   RE-4  
Non-IT Support Service   Legal Support for existing leases   Legal Support for
existing leases   Supplier to provide Legal support to assign, obtain consents,
seek GECC removal from lease liability and to draft and negotiate leases and
lease amendments, as used by the Company prior to IPO Date.   Annual Costs:
$14,283 The amount is an estimate that subject to increase based on historical
billing practices     GE Corporate     Until Trigger Date   RE-5   Non-IT
Support Service   Physical Security   Physical Security   Supplier to provide
Physical Security Services used by the Company prior to IPO Date.   Billed
directly to the Company by Third Party Supplier     GE Capital
G4S     Until Trigger Date   RE-6   Non-IT Support Service   Facility Management
  Facility Management   Supplier to provide Facility Management Services at the
Stamford Campus used by the Company prior to IPO Date.   Annual Cost: $2,711,454
(This amount is an estimate only and is subject to increase based on the
parties’ practices prior to the IPO Date and/or the cost incurred by GECC for
providing facility management services to the Company at the Stamford Facility)
    GE Corporate     The earlier of the two: within 90 days after GECC vacates
the Stamford Facility; or 24 months   Risk                     Risk-1   IT
Application Service & IT Access Right   EOR System (MetricStream)   System of
Record for Operational Risk information  

Supplier to provide an IT Application Service and IT Access Rights to EOR
(MetricStream) application for Operational Risk Management. It includes issues,
risk assessments, control information, internal loss data, supplier risk
assessments and key risk indicators.

As part of this Service, Supplier will also provide limited functional support
for this service.

Any data migration requests will require 90 days lead time.

 

Annual Costs: $80,000

 

Need to include project costs for separate Blue instance and new run costs as
model has now changed

  SSO
GE Network Access
ServiceNow   GE Capital
MetricStream     24 Months   Service Level as provided in Schedule 7 Risk-2   IT
Application Service   Carma   Inventory of Models and Workflow Engine   Supplier
to provide an IT Application Service to Carma application used by the Company
prior to IPO Date.   included in other charges   SSO   GE Capital     12 months
  Risk-3   IT Application Service   GCF eBoardroom   Deal Workflow Tool  
Supplier to provide an IT Application Service to GCF e-Boardroom application
used by the Company prior to IPO Date.   included in other charges   SSO   GE
Capital     6 months   Risk-4   IT Application Service   Ark   Credit Rating
Tool for Public Companies   Supplier to provide an IT Application Service to Ark
application used by the Company prior to IPO Date.   included in other charges  
SSO   GE Capital     The sooner of: 9 months; or Until Trigger Date   Risk-5  
IT Application Service   Stress Testing Model   Stress Testing Model   Supplier
to provide an IT Application Service to the Stress Testing Model used by the
Company prior to IPO Date.   included in other charges   SSO   GE Capital     6
months   Risk-6   Non-IT Support Service   Risk Services   Risk Services
including E-Cap, Stress Testing, and Model Validation  

Supplier to provide Non-IT Support Services for the following Risk Services used
by the Company prior to IPO Date:

 

•    e-Cap—Determining Debt/Equity structure which in turn drives funding
requirements

•    Stress Testing—Semi-annual exercise that documents financial performance
before, during, and after various levels of stress (mild to severe).

•    Model Validation—Models are inventoried and periodically validated to
ensure accuracy and that certain quality control standards are met.

  included in other charges     GE Capital     Until Trigger Date   Risk-7   IT
Application Service & IT Access Right   Records Management Tools   Records
Management Tools including EMRT and Zazio VRI  

Supplier to provide an IT Application Service & IT Access Right for the
following Records Management Tools as used by the Company prior to IPO Date:

EMRT

Zazio VRI

  included in other charges   SSO
GE Network Access   GE Capital
Zazio     The sooner of 9 months or Trigger Date   Risk-8   IT Application
Service   e-Cap (Consumer Simulation Engine)   e-Cap (Consumer Simulation
Engine)   Supplier to provide an IT Application Service to the Consumer
Simulation Engine used by the Company prior to IPO Date.   included in other
charges     GE Capital     Until Trigger Date  



--------------------------------------------------------------------------------

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

Sourcing Src-1   IT Application Service & IT Access Right   SSS Purchasing / AP
Platform   Oracle based Buy to Pay and Purchasing system  

Supplier to provide continued access to, use of, and support of the SSS
application as used by the Company prior to IPO Date. These Services include:

•    Purchase Order Processing: Assumes access to Support Central and SSO
capability.

•    Indirect Catalog (Punchouts): Where acquired business can demonstrate
contractual entitlement with the punch out vendor (bridge or new contract), GE
to provide access to catalog data and subscriptions for indirect purchasing
system.

•    Oracle Sourcing e-Auction tool: GE to provide access to, use of, and
support of the Oracle Sourcing application as is currently provided. e-Auction
(Not currently used by the Company).

•    Access to Vendor Management repository (Aravo).

•    Access to Spend Analytics data and tools

•    System Administration Support to the business for technical issues related
to SSS access and use.

(Note: This service is subject to the direction of the SSS capability for GE
Businesses).

  Annual Cost : $1,381,054   SSO   GE Corporate
Oracle     24 months   R12 Upgrade required by March 2015. if Company does not
move to R12, SSS R11 usage will end when GE retires R11 after March 2015.

Service Level as provided in Schedule 7 Src-2   Non-IT Support Service   SSS AP
Invoice Processing   SSS AP Invoice Processing  

Supplier to continue to provide the Account Payables services for the Oracle SSS
application as used by the Company prior to IPO Date.

Provision of services shall include:

•    Access to AP workflow solutions: This refers to any application designed to
work with the global SSS Accounts Payable system. These include any imaging
servers used to associate scanned images of invoices to invoice data entered
into the SSS Accounts Payable system and to allow interaction between the
Business user and the GE AP support team agents. GE to provide continuing access
to, use of, and support of the AP workflow solutions as is currently provided.
Subject to the Company purchasing any additional required own license for use of
any such AP workflow solution.

•    Check Printing: SSS AP currently uses EPIQ Systems as its check printing
service in North America where daily files are sent from the A/P system for
invoice payment runs. GE to provide access to, use of, and support of the EPIQ
Systems application as is currently provided.

•    Payment COE: The Pay COE team is responsible for supporting the SSS
Payables process and providing first line support for any detected issues with
payments to be processed by electronic means (e.g. EFT or Wire transfers). If
necessary, Pay COE will also liaise with GE Treasury & the relevant banks
concerning the resolution of any issues with payments.

•      Mailroom services: The service includes mail receipt, sorting &
preparation for scanning as well as the scanning activity itself plus rescanning
if required. This service is dependent, amongst other things, upon the GE
service provider receiving invoices that are compliant and of sufficient quality
to allow identification of ownership and scanning.

•    Data entry of invoice information: GE will provide timely and accurate
input of all paper invoices received from the business unit or vendor provided
that the invoices are compliant and of sufficient quality to allow the relevant
information to be input into the GE AP system.

•    AP Customer Service: GE to provide support for the invoice payment process
including dealing with reasonable inquiries from vendors and business users and
will act upon reasonable instructions to ensure that invoices are paid on time
or rejected back to the vendor as the case may be.

•    IPO Date support: GE is to adhere wherever possible to the business IPO
Date schedule and to take appropriate actions to ensure the business
requirements are met as per agreed SOPs and with instructions from the business
unit.

•    Document storage & retrieval services for paper invoices: When required by
the business this service can be provided through 3rd party providers and the
business will be charged accordingly.

  The through April rate is $3.74/invoice/month. The next rates will be defined
in March and start effectively May . Rates are defined by 1QAnnually, and are
announced before effective start dates     GE Corporate
Oracle     24 months   R12 Upgrade required by March 2015. if Company does not
move to R12, SSS R11 usage will end when GE retires R11 after March 2015. Src-3
  Non-IT Support Service   Ongoing Supplier Screening   Ongoing Supplier
Screening   Supplier to provide a non-IT Support Service for the ongoing
watchlist screening of suppliers as used by the Company prior to IPO Date.  
included in other charges     GE Corporate     24 months   Src-4   IT Support
Service   EMIS Central Settlement   SSS AP Vertical System for processing and
payment of energy and utility invoices   Energy and Utility account invoices are
processed via a 3rd party vendor in the GE EMIS tool. Payment files are sent to
SSS for payment by Corporate. Invoices are processed through IBS for charging
the corresponding business. The tool is used for aggregating purchase of energy
contracts and managing demand of facilities.   10.50 USD Minimum or 0.44 % of
Invoice Amount up to 900 USD Maximum per invoice plus 5 USD Per Invoice for SSS
processing     GE Corporate     24 months   R12 Upgrade required by March 2015.
if Company does not move to R12, SSS R11 usage will end when GE retires R11
after March 2015. Src-5   IT Support Service   TEMS   SSS AP Vertical System for
processing and payment of telecom invoices   Telecom invoices payment system.
The Verticals team provides implementation and integration support for the
application. The team monitors invoice transactions that are sent to the SSS and
ensures that invoice transactions post to the respective AP system.   6 % of
Invoice Amount plus 5 USD per transaction for SSS processing Charges included in
Telecom Charges     GE Corporate     24 months   R12 Upgrade required by March
2015. if Company does not move to R12, SSS R11 usage will end when GE retires
R11 after March 2015. Src-6   IT Support Service   GETServices (SSS AP Vertical
System for processing and payment of temporary labor invoices)   GETServices  
Temporary labor requisition and invoices payment system. The Verticals team
provides implementation and integration support for the application. The team
monitors invoice transactions that are sent to the SSS and ensures that invoice
transactions post to the respective AP system. In addition to the implementation
and integration support, the verticals team also provides production support for
the GEtServices application which involves both functional and technical support
to suppliers and GE business support teams.   Charges included in SSS/AP Charges
    GE Corporate     24 months   R12 Upgrade required by March 2015. if Company
does not move to R12, SSS R11 usage will end when GE retires R11 after March
2015. Src-7   IT Support Service   V-Payment (V-Payment processing)   V-Payment
  Supplier to continue to provide access to and use of the v-payment application
including purchasing and processing.   Charges included in SSS/AP Charges     GE
Corporate
American Express     18 months   R12 Upgrade required by March 2015. if Company
does not move to R12, SSS R11 usage will end when GE retires R11 after March
2015. Src-8   Non-IT Support Service   Vendor Management COE   SSS AP Vendor
management services through 3rd party provider   Vendor Management Center of
Excellence (VMCOE) maintains the Global Supplier List (GSL): indexes
vendors—manages supplier identification numbers in a standard format. GE to
provide access to, use of, and support of the GSL application as is currently
provided. VMCOE team also does vendor setups in SSS.   Standard Charge is 6.70
USD per request for Add, modify or delete. Bulk Load charge is 3.75 USD per
supplier.     GE Corporate     24 months   R12 Upgrade required by March 2015.
if Company does not move to R12, SSS R11 usage will end when GE retires R11
after March 2015. Src-9   IT Support Service   Alpha Support Service   SSS AP
Alpha Help desk support services through 3rd party provider   Alpha Helpdesk
provide buy side support to SSS. The team provides Level 1 to Level 3 support.
Level 4 is passed on the SSS Technical by Alpha but Alpha keeps a track of the
issue on behalf of the business. Alpha also helps the business in testing and
changes that SSS is doing on the PO side.   Annual Cost : $53,400     GE Capital
    24 months   R12 Upgrade required by March 2015. if Company does not move to
R12, SSS R11 usage will end when GE retires R11 after March 2015. Src-10   IT
Application Service & IT Access Right   Oracle Contracts Data Base   Oracle
Contracts Data Base   Supplier to provide an IT Application Service & IT Access
Right for Oracle Contracts Database used by the Company prior to IPO Date.  
included in other charges     GE Corporate
Oracle     6 months   Src-11   IT Application Service   Sourcing Project Tracker
  Sourcing Project Tracker   Supplier to provide IT Application Service to the
Sourcing Project Tracker used by Company prior to IPO Date.   included in other
charges     GE Capital     24 months   Src-12   IT Application Service   Capital
Sourcing Data warehouse   Capital Sourcing Data warehouse   Supplier to provide
IT Application Service to the Capital Sourcing Data warehouse used by Company
prior to IPO Date.   included in other charges     GE Capital     24 months  
Src-13   Non-IT Support Service   Freight Processing   Freight Processing  
Supplier to provide Freight invoice processing and rate audit services.
Utilizing platform of 3rd party provider, IPS Worldwide and TRAX. This service
includes invoice receipt through imaging, keying, audit and payment. US/Europe.
  Based upon actuals     GE Corporate     24 months   Src-14   IT Support
Service   SSS Separation Services   SSS Separation Services  

Supplier to provide the following:

A complete extract of all the Company data from the SSS. GE will provide up to 3
extracts of the data for purposes of testing/validation and 1 final extract for
purposes of final exit. This data will be provided using the Standard extracts
already in place at GE for a 1-time cost of $20K. Any changes to the standard
extracts as requested by the Company, will be charged based on additional Time
and Material cost to the Company.

  $20,000 one time cost for standard extract     GE Corporate     24 months  



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

Src-15   IT Application Service   Third Party Bank Reconciliations   Third Party
Bank Reconciliations  

Supplier to provide IT Application Service to the 3rd Party Reconciliation Tool
used by Company prior to IPO Date.

Reconciliation services will be provided under the condition that the account
activity is and will remain purely driven by or fed from the Global AP process.
Reconciliation of the bank/cash account will be performed on a monthly basis.
Reconciliation of non-cash accounts will be performed on a quarterly basis.
Non-cash reconciliations include AP liability, AP accrual, cash or AP in
transit, TPS accrual, AP refund and unclaimed property, or the current set of
accounts already reconciled for the exiting business. Based on the business’
preference, reconciliations will either be loaded to the Global Operations –
Finance account rec tool (eRec) or will be placed in a dedicated GE Library for
retrieval and review by the owning team. The duration of the account
reconciliation service will be dependent on the agreed upon timeframe of the
TSA. Once the TSA expires, reconciliations will be provided based on activity
through the end date of the TSA. At the end of the agreement, the ownership and
storage of the reconciliations will be transferred to the exiting business and
they will be required to furnish any copies or backup documentation related to
the reconciliations, upon request.

  Costs included in SSS/AP Platform costs     GE Corporate    

The sooner

of SSS/AP duration or when Blue starts using its non-GE bank accounts &
reconciliations.

  Src-16   IT Application Service   Corporate Sourcing Portal   Corporate
Sourcing Portal   Supplier to provide an IT Application Service to the Corporate
Sourcing Portal (Sourcing.ge.com) application used by the Company prior to IPO
Date.   included in other charges     GE Corporate     6 months   Src-17   IT
Application Service   Sourcing Intelligence Tool   Sourcing Intelligence Tool  
Supplier to provide an IT Application Service to the Sourcing Intelligence Tool
application used by the Company prior to IPO Date.   included in other charges  
  GE Corporate     6 months   Src-18   Non-IT Support Service   Fleet Services  
Company Cars  

Supplier will provide access to Corporate Cars used by the Company prior to IPO
Date as well as to leasing new Corporate Cars under and subject to the terms of
such GE Capital Fleet agreements in place at time of IPO Date.

 

As part of the agreement,

•    insurance will be provided by Electric Insurance and

•    Company will be eligible for GE negotiated incentives (OEMs)

 

The provision of the services is subject to continued compliance with all the
rights, obligations and processes by Company in place prior to IPO Date,
including but not limited to the performance of the standard full annual review
followed by a credit approval by GE Capital Fleet.

  Annual Costs: $3,365,558 for lease and monthly service fees Plus fuel card
charges, maintenance done on the vehicles or anyone time charges (Property
taxes, violations, etc.). Based upon actuals     GE Capital Fleet Services     6
months   Upon termination of the Transitional Arrangement, Company will assume
via novation all existing leases obtained through date of termination. Src-19  
Non-IT Support Service   Trade Payable Services   Trade Payable Services  
Supplier to provide services in respect of accelerated payments to the Company’s
North American suppliers for which suppliers receive invoice amounts less
discount based on the number of days the payment is accelerated. TPS will
execute marketing campaigns, solicit & negotiate supplier participation,
calculate the early payment discounts on approved invoices, provide accelerated
payment instructions, and provide client reporting. Duration will coincide with
the Company’s ability to access the GE SSS Platform for AP services unless the
parties mutually agree prior to the termination of the Company’s access to the
GE SSS Platform services for TPS to continue providing services with the
integration of a new AP service provider for the Company.   Fees are deducted
from the discounts generated from the suppliers and split between GE and the
Company   SSS/AP   GE Capital Trade Payables Services     24 months  

TPS and the Company will need to sign a trade payables program agreement that
describes the various services to be performed, the duration of the services and
the parties’ responsibilities.

3 months prior to initial term expiration, Company to notify TPS of any planned
AP service provider changes.

Tax                     COMPLIANCE / INCOME TAX RETURNS Tax-1   IT Application
Service   GOLD or Successor (Legal Entity DB)   GOLD   GOLD is the centralized
database to capture all GE Legal Entities and investments in partnerships >
Supplier to provide data extracts prior to TSA Close.   included in other
charges   SSO   GE Corporate     Until Quarter Close following Trigger Date  
Tax-2   Non-IT Support Service   Federal Compliance—post-separation returns  
Prepare and file Federal income tax returns  

Company will be required to file stand-alone Federal and state income tax
returns for 2015 (for the post-separation portion of 2015) and later years.
Company will need access to historical information and tax attributes related to
legal entities in the Company group post-separation

Supplier to provide data extracts prior to TSA Close.

  $5,000     GE Corporate Tax Albany     18 Months Post Trigger Date   Tax-3  
Non-IT Support Service   State and Local Compliance—post-separation returns  
Prepare and file State and Local income tax returns  

Company will be required to file stand-alone Federal and state income tax
returns for 2015 (for the post-separation portion of 2015) and later years.
Company will need access to historical information and tax attributes related to
legal entities in the Company group post-separation

GE to provide data extracts and copies of separate and proforma tax returns for
the three years prior to TSA close.

  $5,000     GE Corporate Tax Albany/Stamford     18 Months Post Trigger Date  
Tax-4   IT Application Service & IT Access Right   US Federal and state Income
Tax Returns   Supplier uses multiple proprietary and third-party systems to
prepare the Federal and state income tax returns. Company will need access to
these systems during transition. Company will need to replace the GE proprietary
systems with similar proprietary or third-party systems, and will need to
license the third-party systems.  

Federal Tax Compliance Systems: • DCS • PCS • FIR

• GHOST • Virtual File Room • 988 Database • DIT Tracker • Capital Gain / Loss
Tracker • Fixed Asset Depreciation • FACTS • DCS Basis Module • DST •

State Tax Compliance Systems: • STARS Package • STARS System • SWP • Vantage Tax
• OSCAR • NOL Database • Business Objects • SPIDER• BNA Superforms Corp Tax
Stamford Shared Drive:

K:\Groupdata\State Audits—Capital

K:\Groupdata\State Business\GE Money

K:\Groupdata\State Compliance 2006

K:\Groupdata\State Compliance 2007

K:\Groupdata\State Compliance 2008

K:\Groupdata\State Compliance 2009

K:\Groupdata\State Compliance 2010

K:\Groupdata\State Compliance 2011

K:\Groupdata\State Compliance 2012

K:\Groupdata\State Compliance 2013

K:\Groupdata\State Compliance 2014

K:\Groupdata\State Tax Accounting\RF State ETR Scenarios

K:\Groupdata\State Investment in Subs

K:\Groupdata\State Tax Legislation and Planning

K:\Groupdata\State Audits” and “K:\Groupdata\State Audits – GE

K:\Groupdata\State Audits

K:\Groupdata\State Audits – GE

GECA Shared Drive:

N:\Finance Tax\GECA TAX COMPLIANCE (GECA 2009 Forward)\RETURN\2013\Retail
Finance—Files for PwC Support Central Sites:

http://supportcentral.ge.com/products/sup_products.asp?prod_id=213143

http://supportcentral.ge.com/products/sup_products.asp?prod_id=301804

http://supportcentral.ge.com/products/sup_products.asp?prod_id=19328

http://libraries.ge.com/foldersIndex.do?entity_id=21302846101&sid=101&SF=1#21302846101
http://libraries.ge.com/foldersIndex.do?entity_id=19695302101&sid=101&SF=1#19695302101
http://libraries.ge.com/foldersIndex.do?entity_id=30450495101&sid=101&SF=1#30450495101
http://libraries.ge.com/foldersIndex.do?entity_id=30450815101&sid=101&SF=1#30450815101
http://libraries.ge.com/foldersIndex.do?entity_id=30450826101&sid=101&SF=1#30450826101
http://libraries.ge.com/foldersIndex.do?entity_id=15744740101&sid=101&SF=1#26682443101

  $45,000   SSO   GE Corporate Tax     18 Months Post Trigger Date  



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

Tax-5   Non-IT Support Service   Canada Compliance   Prepare and file Canada
income tax returns   The Supplier prepares and files the Canada income tax
returns. Due date for 2015 is June 30, 2016   Annual Charges: $40,000 2015
Annual Charges: $50-$60,000     Corporate Tax COE Canada     18 Months Post
Trigger Date   Tax-6   Non-IT Support Service   India Compliance   Prepare and
file India income tax returns   Prepare and file India income tax returns  
Annual Charges: $15,200     Corporate Tax India PwC     18 Months Post Trigger
Date   Tax-7   Non-IT Support Service   Philippines Compliance   Prepare and
file Philippines income tax returns   Prepare and file Philippines income tax
returns   Annual Charges: $19,084     Corporate Tax Philippines E&Y     18
Months Post Trigger Date   Tax-8   Non-IT Support Service   Puerto Rico
Compliance   Prepare and file Puerto Rico income tax returns and personal
property tax return   Prepare and file Puerto Rico income tax returns and
personal property tax return   included in other charges     GE Corporate Puerto
Rico PwC     18 Months Post Trigger Date   Tax-9   IT Application Service & IT
Access Right   Foreign Income Tax Returns   GE Internal (including eCompliance,
STIR, etc.); System(s) for Foreign Fixed Asset Details for Depreciation (Oracle
FA and Excel files); Tax Prep  

Supplier to provide access to GE Internal (including eCompliance, STIR, TaxComp
etc.) system(s) for Foreign Fixed Asset Details for Depreciation (Oracle FA and
Excel); Tax Prep

 

Libraries:

http://libraries.ge.com/foldersIndex.do?entity_id=15744740101&sid=101&SF=1#26682443101
Shared Drive:

\\cansvr03corpge\share2$\GC2244

 

Supplier to provide data extract from eCompliance prior to TSA Close.

  Annual Charge: $1735   SSO       18 Months Post Trigger Date   Tax-10   Non-IT
Support Service   Non-US Withholding tax payments on cross-border funds flows
(dividends, interest, royalties, etc.)   Obtain Tax Treaty exemptions / relief.
Prepare and file withholding tax payments   Supplier to prepare and file
withholding tax payments   $5,000     Corporate Tax (India, Philippines)     12
Months Post Trigger Date   Tax-11   Non-IT Support Service   U.S. information
reporting   Advise on collection of W-8 & W-9 Forms from depositors.  

Supplier to prepare and file forms 1099 INT, 1099 C, 1099 K, 1099-Q, 1099 R,
1098, 5498, 5498 ESA 1042, 1042 S, 1099 DIV.

 

Prepare and file information reporting forms for pre-Trigger Date years. Consult
on preparation and filing of information reporting forms for year of Trigger
Date.

  $20,000     GECA Corporate Tax Thomson Reuters     15 Months Post Trigger Date
provided Thomson Reuters licenses are only Until Trigger Date   Tax-12   IT
Application Service   Federal and State Information Reporting and Withholding  
Support Central Tax Workflow  

Supplier to provide IT Application Service for the following:

Support Central Tax Workflow

http://libraries.ge.com/foldersIndex.do?entity_id=13901870101&sid=101&SF=1
http://libraries.ge.com/foldersIndex.do?entity_id=40799220101&sid=101&SF=1

  Cost included in U.S. Information Reporting   SSO   GE Corporate     15 Months
Post Trigger Date           P:\Finance Tax\2013\GECA Information Reporting \MLB
WIRE & ACH Template-Drafts             TAX ACCOUNTING / CONTROLLERSHIP Tax-13  
Non-IT Support Service   Year-End SEC Reporting   Provide Year-End SEC reporting
services   Supplier to preparation tax footnote and related information in 10-K
  $10,000     GE Capital     Until Trigger Date   Tax-14   Non-IT Support
Service   Interim SEC Reporting   Provide Interim SEC reporting services  
Supplier to prepare tax footnote and related information in 10-Q   $5,000     GE
Capital     Until Trigger Date   Tax-15   IT Application Service & IT Access
Right   Tax Accounting and SEC Reporting   FIRM (FIN 48 Reporting)   Supplier to
provide IT Application Service and IT Access Rights to :Oracle; Oracle Tax
Program; Discoverer Queries; Hyperion; FIRM (FIN 48 Reporting)   $5,000   SSO  
GE Corporate Oracle     Until Trigger Date   Tax-16   Non-IT Services   Tax
Accounting and SEC Reporting   FIRM (FIN 48 Reporting)   Background information
on prior history of FIRM issues and FIN48 reporting   Included in Tax Accounting
and SEC     GE Capital     Until Trigger Date   Tax-17   Non-IT Services  
Capital Markets and Treasury Support   Capital Markets   Consult on Tax
Reporting, Tax Accounting, Tax Planning and Overall Tax Support for Capital
Markets and Treasury related matters for Retail Finance   $10,000     Corporate
Tax / GECA     18 Months Post Trigger Date   Tax-18   Non-IT Support Service  
404 Controls   Provide 404 Controls readiness and compliance services   Supplier
to provide 404 Controls readiness and compliance services   $5,000     GE
Capital     Until Trigger Date   Tax-19   Non-IT Support Service   Foreign
Accounting and Reporting   Prepare and assist with all U.S. and Local Tax
Accounting and Reporting for RF Foreign requirements   Supplier to prepare and
assist with all U.S. and Local Tax Accounting and Reporting for RF Foreign
requirements including account reconciliations, quarter closes and tax
filings/return to accruals.   $25,000     GECA     Until Trigger Date   Tax-20  
Non-IT Support Service   Coordination with External Auditor   Coordinate with
External Auditor   Supplier to coordinate with External Auditor   included in
other charges     GE Capital     Until Trigger Date   Tax-21   Non-IT Support
Service   FP&A Deliverables   Prepare FP&A Deliverables   Supplier to prepare
FP&A Deliverables such as forecasting, Blueprints, stress test, pre-close
review, etc.   $25,000     GE Capital     Until Trigger Date   TAX COMPLIANCE /
INDIRECT TAX (SALES, USE, VALUE ADDED & PROPERTY TAX) Tax-22   Non-IT Support
Service   Sales and Use Tax   Prepare and file Sales and Use Tax returns  
Supplier to prepare and file Sales and Use Tax returns   Annual Charges: $33,680
    Corporate Tax/Xerox     12 Months Post Trigger Date   Tax-23   Non-IT
Support Service   Business License   Prepare and file Business License
Applications   Supplier to prepare and file Business License Applications  
Annual Charges: $400     Corporate Tax     12 Months Post Trigger Date   Tax-24
  Non-IT Support Service   Personal Property Tax   Prepare and file Personal
Property Tax returns   Supplier to prepare and file Personal Property Tax
returns   Annual Charges: $10,000     Corporate Tax Ryan & Co.     12 Months
Post Trigger Date   Tax-25   IT Application Service   US Sales Tax Returns  
Preparation and filing of sales tax returns is outsourced to Xerox; multiple
systems are used to gather and transmit data to Xerox for preparation of the
returns   Supplier to provide IT Application Service for P8 (Data Retention);
Eaudit; Support Central; Interface (E-Tax/Xerox)   Included in Sales and Use Tax
  SSO   Corporate Tax     12 Months Post Trigger Date   Tax-26   Non-IT Support
Service   Real Property Tax   Prepare and file Real Property Tax returns  
Supplier to provide valuation and appeals consultation for Real Property Tax
(Any information on new properties will be provided by Company)   $5,000    
Corporate Tax/Ft Meyers     12 Months Post Trigger Date  



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

Tax-27   Non-IT Support Service   Sales Tax Recovery   Prepare and file Sales
Tax Recovery returns   Supplier to prepare and file Sales Tax Recovery returns  
$6,250     GECA/Corporate Tax     12 Months Post Trigger Date   Tax-28   IT
Application Service   Sales Tax Recovery   BDRS [BAD DEBT RECOVERY SYSTEM]  
Supplier to provide an IT Application Service for BDRS [BAD DEBT RECOVERY
SYSTEM] as used by the Company prior to IPO Date.   $37,000   SSO       12
Months Post Trigger Date   Tax-29   Non-IT Support Service   India/Philippines
VAT   Prepare and file India and Philippines VAT returns   Supplier to prepare
and file India and Philippines VAT returns   Annual Charges Philippines $2,300  
  Corporate Tax (India and Philippines) COE     18 Months Post Trigger Date  
Tax-30   Non-IT Support Service   Canadian Indirect Tax Returns   Prepare and
file Canadian Indirect Tax returns   Supplier to prepare and file Canadian PST,
GST and HST tax returns   Annual Charges: $10,000     Corporate Tax     18
Months Post Trigger Date   TAX COMPLIANCE / TRANSFER PRICING Tax-31   Non-IT
Support Service   Transfer Pricing—Direct   Provide Direct Transfer Pricing
support services   Supplier to provide Direct Transfer Pricing support services
  Annual Charges India: $2,149     GE Corporate Tax     Until Trigger Date  
Tax-32   Non-IT Support Service   Transfer Pricing—US/FSB   Provide US/FSB
Transfer Pricing support services   Supplier to provide US/FSB Transfer Pricing
support services   $2,500     GE Treasury     Until Trigger Date   TAX PLANNING
/ LEGISLATION Tax-33   Non-IT Support Service   Transaction Support/Planning  
Provide Transaction Support services related to the separation transaction  
Supplier to provide impact of post-separation transactions, including tax
planning, by Company on tax-free treatment of the split-off to be discussed with
GE Corporate Tax   included in other charges     GE Corporate Tax     18 Months
Post Trigger Date   Tax-34   IT Application Service & IT Access Right   US Sales
& Property Tax Planning including Audits, Reviews and Appeals   Provide Bad Debt
data via Sabrix   Supplier to provide an IT Application Service and IT Access
Right to Sabrix as used by the Company prior to IPO Date.   $20,000   SSO   GE
Corporate Tax     15 Months Post Trigger Date   Tax-35   Non-IT Support Service
  US Sales & Property Tax Planning including Audits, Reviews and Appeals   Tax
Planning, Audit and Review services   Tax Planning, Audit and Review services,
including access to documentation needed throughout the course of the audit.  
$30,000     GE Corporate and GECA     18 Months Post Trigger Date   Tax-36  
Non-IT Support Service   Capital Markets and Treasury Support   Capital Markets
Tax Services   Consult on pre-Trigger Date tax reporting and tax planning
history for capital markets and treasury related matters   $10,000     GE
Corporate and GECA     18 Months Post Trigger Date   ESCHEATMENT SERVICES Tax-37
  Non-IT Support Service   Escheatment Services for Unclaimed Property
associated with Payroll and Interest Assessments   Escheatment Services for
Unclaimed Property associated with Payroll and Interest Assessments  

Supplier to provide a Non-IT Support Service for Unclaimed Property Escheatment
used by the Company prior to IPO Date. The Service will include the following:

•    Unclaimed property compliance and consulting services including management
of third party provider’s reporting of unclaimed property, generation of
specific Legal Entity attachments, and retention of certain reporting
documentation.

•    Unclaimed property compliance and consulting services interest assessment
management related to transactions reported late are routinely paid by
submitting business, and would therefore be transferred to the Company

•    Unclaimed property entity set-up, as GE/Company. Legal entity set-up for
third party service provider. Company to provide specific legal entity
information.

•    Unclaimed property compliance and consulting services, related to GGO
Payroll consolidated process. Company unclaimed property will continue to be
reported through Corp. Tax UP COE processes.

  included in other charges See Additional Terms     GE Corporate     Until
Trigger Date   Corporate Tax expenses incurred for this service are funded
through recovery efforts of valid removal of Unclaimed dollars, not needing to
be reported due to State Law. If there are processes or services beyond normal
Fall and/or Spring reporting functions, billing is based on effort. Tax-38  
Non-IT Support Service   Escheatment Services for Unclaimed Property associated
with Accounts Payable   Escheatment Services for Unclaimed Property associated
with Accounts Payable  

Supplier to provide a Non-IT Support Service for Unclaimed Property Escheatment
used by the Company prior to IPO Date. The Service will include the following:

•    Unclaimed property compliance and consulting services including management
of third party provider’s reporting of unclaimed property, generation of
specific Legal Entity attachments, and retention of certain reporting
documentation.

•    Unclaimed property entity set-up, as GE/Company. Legal entity set-up for
third party service provider. Company to provide specific legal entity
information.

•    Unclaimed property compliance and consulting services, related to GGO
Accounts Payable consolidated process. Company unclaimed property will continue
to be reported through Corp. Tax UP COE processes during such time as GE is the
majority owner.

•    When GE is a minority owner (<50%), unclaimed property will be issued back
to the Company for it to report.

  included in other charges See Additional Terms     GE Corporate    
Co-terminus with SSS/AP Duration   Corporate Tax expenses incurred for this
service are funded through recovery efforts of valid removal of Unclaimed
dollars, not needing to be reported due to State Law. If there are processes or
services beyond normal Fall and/or Spring reporting functions, billing is based
on effort. Treasury Treas -1   Non-IT Support Service   Cash Management—Bank
Account Management   Cash Management—Bank Account Management  

Upon direction from Company, GECC will create and modify bank accounts. GECC
will provided visibility to activity in bank accounts. This will include use of
workflows & databases.

GECC will enable Company to have access to Vault and provide assistance in
transitioning from Vault to Company’s bank

Administrator software and process.

GECC will provide Company with introductions to its bank relationship contacts.

GECC will provide banking information needed to support the separation and data
migration activities including, support transition and migration of >300 bank
accounts, balance reports, bank fee reporting from [BRM], and certain related
data.

  Annual Costs: $325,241 Bank Fees for transactional volume with be passed
through at Cost   SSO GE Network   GE Capital Treasury     15 months   Treas -2
  Non-IT Support Service   Cash Management   Cash Management  

Upon direction from Company, GECC will set up new bank accounts and structures
to construct cash pools. GECC will provide the ability for Company to manage
cash pools including monitoring balances, clearing intercompany payments, and
maintaining sufficient liquidity.

GECC will provide data, assistance and support for cash positioning, include
set-up, training and transition.

  Annual Costs: $163,165     GE Capital Treasury     15 months   Service Level
as provided in Schedule 7 Treas -3   Non-IT Support Service   Cash
Management—Intercompany Loan Management   Cash Management—Intercompany Loan
Management  

GECC will continue to service loans and provide advice and data as needed for
Company intercompany loans on existing on GECC systems

GECC will advise Company, as needed, on GECC intercompany loan processes
including set up of an intercompany loan , and transition to new process.

  Annual Costs: $133,766   SSO; GE Network   GE Capital Treasury     15 months  



--------------------------------------------------------------------------------

 

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

Treas -4   Non-IT Support Service   Transaction Systems/Data—Corporate
Investments   Transaction Systems/Data—Corporate Investments  

Upon direction from the Company, GECC will provide Company with access to trade,
loan servicing, cash systems & data, as well as, an interface to Company’s
general ledger to record transaction activity and related accounting information
and back up for Corporate Investments.

GECC will provide resources to support for the following activities:

•    Trade execution (capture, confirm, settle) as needed;

•    Daily uploading of transaction activity;

•    Accounting support as needed (included Hedge accounting);

•    Monitoring activities and remediation of errors;

•    Ensuring proper uploading process;

•    Acting as the backup interface between Company transaction systems in case
of technical uploading issues.

Company is also responsible for running the activity of the daily upload from
transaction systems to it’s Oracle application. GECC will provide IT Support as
needed.

  Annual Costs: $75,224     GE Capital Treasury     15 months   Treas -5  
Non-IT Support Service   Transaction Systems/Data—Brokered CD’s   Transaction
Systems/Data—Brokered CD’s  

Upon direction from the Company, GECC will provide Company with access to trade,
loan servicing, cash systems & data, as well as, an interface to Company’s
general ledger to record transaction activity and related accounting information
and back up for Brokered CD’s.

GECC will provide resources to support for the following activities:

•    Trade execution (capture, confirm, settle) as needed;

•    Daily uploading of transaction activity;

•    Accounting support as needed (included Hedge accounting);

•    Monitoring activities and remediation of errors;

•    Ensuring proper uploading process;

•    Acting as the backup interface between Company transaction systems in case
of technical uploading issues. Company is also responsible for running the
activity of the daily upload from transaction systems to it’s Oracle
application. GECC will provide IT Support as needed.

  Annual Costs: $75,224     GE Capital Treasury     15 months   Treas -6  
Non-IT Support Service   Transactions (processes/systems)   Transaction
Systems/Data—Debt  

Upon direction from the Company, GECC will provide Company with access to trade,
loan servicing, cash systems & data, as well as, an interface to Company’s
general ledger to record transaction activity and related accounting information
and back up for Debt.

GECC will provide resources to support for the following activities:

•    Trade execution (capture, confirm, settle) as needed;

•    Daily uploading of transaction activity;

•    Accounting support as needed (included Hedge accounting);

•    Monitoring activities and remediation of errors;

•    Ensuring proper uploading process;

•    Acting as the backup interface between Company transaction systems in case
of technical uploading issues. Company is also responsible for running the
activity of the daily upload from transaction systems to it’s Oracle
application. GECC will provide IT Support as needed.

  Annual Costs: $411,191     GE Capital Treasury     15 months   Treas -7  
Non-IT Support Service   Transaction Systems/Data—Derivatives   Transaction
Systems/Data—Derivatives  

Upon direction from the Company, GECC will provide Company with access to trade,
loan servicing, cash systems & data, as well as, an interface to Company’s
general ledger to record transaction activity and related accounting information
and back up for Derivatives.

GECC will provide resources to support for the following activities:

•    Trade execution (capture, confirm, settle) as needed;

•    Daily uploading of transaction activity;

•    Accounting support as needed (included Hedge accounting);

•    Monitoring activities and remediation of errors;

•    Ensuring proper uploading process;

•    Acting as the backup interface between Company transaction systems in case
of technical uploading issues. Company is also responsible for running the
activity of the daily upload from transaction systems to it’s Oracle
application. GECC will provide IT Support as needed.

  included in other charges     GE Capital Treasury     15 months   Treas -8  
Non-IT Support Service   Transaction Systems/Data—FX Spots   Transaction
Systems/Data—FX Spots  

Upon direction from the Company, Supplier will provide Company with access to
trade, loan servicing, cash systems & data, as well as, an interface to
Company’s general ledger to record transaction activity and related accounting
information and back up for FX Spots.

Supplier will provide resources to support for the following activities:

•    Trade execution (capture, confirm, settle) as needed; -Daily uploading of
transaction activity;

•    Accounting support as needed (included Hedge accounting);

•    Monitoring activities and remediation of errors;

•    Ensuring proper uploading process;

•    Acting as the backup interface between Company transaction systems in case
of technical uploading issues. Company is also responsible for running the
activity of the daily upload from transaction systems to it’s Oracle
application. Supplier will provide IT Support as needed.

  included in other charges     GE Capital Treasury     15 months   Treas -9  
Non-IT Support Service   Exposure Management   ALM/Risk Management  

Supplier will advise Company, as needed, on its current basic ALM/Risk
Management activities, including support the development of Company’s ALM/Risk
framework, transition and set up of retail finance related risk models
(including Balance Volatility, Average Life, Term Deposit and Bancware models).

Supplier will provide modeling data that it creates related to Retail Finance to
Company .

  Annual Costs: $215,000     GE Capital Treasury     15 months   Treas -10   IT
Application Service   Vault   Bank Account administration systems   Supplier
will provide Company with access to its Bank Administration system to create,
modify, and close bank accounts.   Annual Costs: $416,866   SSO; GE Network   GE
Capital Treasury     15 months   Treas -11   IT Application Service & IT Access
Right   WebCash, Hot Scan, Swift   Transaction Systems  

Supplier will provide Company access to applications to monitor and execute its
transactions as appropriate. Access to the following applications will be
provided by Supplier to Company:

•    Web Cash Banking Application for balance and transaction reporting, funds
transfers, and data feeds;

•    Hot Scan for screening payments;

•    SWIFT access with Webcash to process payments directly to multiple banks

 

As part of this Transitional Services Agreement, Supplier will also provide
Second-Level IT Support on the applications.

 

Annual Costs: $416,866

Please note that Webcash costs will increase when GE ownership drops below 30%

  SSO GE Network   GE Capital Treasury G. TREASURY SS LLC     15 months  
Subject to vendor consent

Service Level as provided in Schedule 7 Treas -12   IT Application Service & IT
Access Right   Bancware   Bancware   Supplier will provide Company access to the
Bancware application for interest rate risk management. As part of this
Transitional Services Agreement, Supplier will also provide Second-Level IT
Support on the application.   Annual Costs: $416,866   SSO GE Network   GE
Capital Treasury Bancware     15 months   Subject to vendor consent Treas -13  
IT Application Service & IT Access Right   Atom   Atom   Supplier will provide
Company access to the Atom for Brokered CDs / Investment Activity. As part of
this Transitional Services Agreement, Supplier will also provide Second-Level IT
Support on the application.   Annual Costs: $416,866   SSO GE Network   GE
Capital Treasury Financial Services Corporation     15 months   Subject to
vendor consent



--------------------------------------------------------------------------------

 

#

 

Type of Service

 

Title

 

Summary

 

Description

 

2014 Costs

(Monthly unless

otherwise stated)

 

Dependencies

 

Supplier

 

Notice Period if
different from

60 days

 

Duration

 

Additional Terms

(is third party consent
required; is specific

SLA scheduled; etc.)

Treas -14   IT Application Service & IT Access Right   Summit   Summit  
Supplier will provide Company access to the Summit for Investment Activity. As
part of this Transitional Services Agreement, Supplier will also provide
Second-Level IT Support on the application.   Annual Costs: $416,866   SSO GE
Network   GE Capital Treasury Mysys     15 months   Subject to vendor consent
Treas -15   IT Application Service & IT Access Right   WSS Debt & Derivatives  
WSS Debt & Derivatives   Supplier will provide Company access to WSS Platforms
for external debt and derivatives. As part of this Transitional Services
Agreement, Supplier will also provide Second-Level IT Support on the
application.   Annual Costs: $416,866   SSO GE Network   GE Capital Treasury
Wall Street Systems / Ion     15 months   Subject to vendor consent Treas -16  
IT Application Service & IT Access Right   WSS Intercompany Debt   WSS
Intercompany Debt   Supplier will provide Company access to WSS Platforms for
Internal debt. As part of this Transitional Services Agreement, Supplier will
also provide Second-Level IT Support on the application.   Annual Costs:
$416,866   SSO GE Network   GE Capital Treasury Wall Street Systems / Ion     15
months   Subject to vendor consent Treas -17   Non-IT Support Service  
Electronic Funds Transfer Activities   Electronic Funds Transfer Activities   As
part of this Transitional Services Agreement, Supplier will serve as business
continuity plan for Company’s funds transfer activities.   Costs included in
WebCash, Hot Scan and Swift   SSO GE Network   GE Capital Treasury     15 months
  Subject to vendor consent Treas -18   IT Application Service   Data Services &
Reporting   Data Services & Reporting   Supplier will provide Company with
reporting data for treasury related data (MOR/GAP rates, trading activity,
accounting reports, intercompany reports, bank account, SEC & regulatory
reporting files., stress testing assumptions, market / pricing data through
in.treasury.corp.ge.com, etc.)   Annual Costs: $416,866     GE Capital Treasury
    15 months   Treas -19   Non IT Support Service   Exposure Management  
Counterparty Management  

(Parties to review and agree on scope of transitional arrangement, which will be
documented via a Variation)

 

1) Provide (daily, weekly, monthly, qtrly) reporting at SYF and SYF Bank level
by counterparty until systems determined, access granted and resources hired

2) Leverage GECC internal obligor grade procedures and expertise until SYF
Treasury Risk has developed independent internal ratings system

3) Governance process for exceptions (existing and new ones)

4) Collateral mgmt (holding cash for the benefit of and feeding reporting of
cash)

  TBD     GE Capital Treasury     12 months   Treas -20   Non IT Support Service
  Exposure Management   Market Risk  

(Parties to review and agree on scope of transitional arrangement, which will be
documented via a Variation)

 

1) Governance process for exceptions (existing and new ones)

2) advise on basic RM activities related to market risk (interest and FX)

3) Provide any SYF level reporting until infrastructure built out and resources
hired

  TBD     GE Capital Treasury     12 months   Treas -21   Non IT Support Service
  Exposure Management   Liquidity Risk  

(Parties to review and agree on scope of transitional arrangement, which will be
documented via a Variation)

 

1) Governance process for exceptions (existing and new ones)

2) Provide any SYF level reporting until infrastructure built out and resources
hired

  TBD     GE Capital Treasury     12 months   Supplier Contracts Supp-1   Non-IT
Support Service   Supplier Contractual Access   Miscellaneous Services  

Supplier will provide Company with access to GE and / or GECC terms under the
following contracts:

•    LexisNexis Risk & Information Analytics Group Inc.

•    Crisis Management International (CMI) (#157488)

•    CRMFusion Inc. (#221270)

•    Daniel J. Edelman, Inc. (#219485)

•    Protiviti Inc. (#153139)

•    Edutainment Media, Inc. (#147621)

•    Recall Total Information Management (#23472)

•    Worldwide Trade Partners LLC (#22092)

•    CDW Direct LLC (#213892)

•    Transperfect Inc. (#131765)

•    Dell Financial (#20767)

•    Adesa Inc. (#18202)

•    iNOVA Corporation and iNova Solutions, Inc. (#212809)

•    Adesa (#18202)

  Billed directly to the Company by Third Party Supplier     See Description    
Until Trigger Date   Supp-2   Non-IT Support Service   Supplier Contractual
Access   Office Supplies, Print and Mail Services  

Supplier will provide Company with access to GE and / or GECC terms under the
following contracts:

•    Fedex Kinkos Office and Print Services, Inc. (#122283)

•    Staples

  Billed directly to the Company by Third Party Supplier     See Description    
Until Trigger Date   Supp-3   Non-IT Support Service   Supplier Contractual
Access   Research and Subscription Services  

Supplier will provide Company with access to GE and / or GECC terms under the
following contracts:

•    Forrester

•    Gartner

•    Dun & Bradstreet (#29720)

•    Informa Research Services, Inc. (#150061)

•    Kantar (Retail IQ)

  Billed directly to the Company by Third Party Supplier     See Description    
Until Trigger Date   Kantar (Retail IQ) is subject to Supplier consent. Supp-4  
Non-IT Support Service   Supplier Contractual Access   Consulting Services  

Supplier will provide Company with access to GE and / or GECC terms under the
following contracts:

•    Price Waterhouse Coopers

•    Deloitte LLP (#216673)

•    Ernst & Young LLP (#216836)

•    Ernst & Young US LLP (#200757)

  Billed directly to the Company by Third Party Supplier     See Description    
Until Trigger Date   Supp-5   Non-IT Support Service   Supplier Contractual
Access   Facilities Services  

Supplier will provide Company with access to GE and / or GECC terms under the
following contracts:

•    Sodexo Operations LLC (#23389)

•    Trane US Inc. (#230722)

•    Health Fitness Corporation (#22316)

•    Steelcase Inc. (#23740)

•    Xerox Corporation (#24332 and #145326)

  Billed directly to the Company by Third Party Supplier     See Description    
Until Trigger Date   Supp-6   Non-IT Support Service   Supplier Contractual
Access   Facilities Services  

Supplier will provide Company with access to GE and / or GECC terms under the
following contracts:

•    Sodexo Operations LLC (#23389)

•    Trane US Inc. (#230722)

•    Health Fitness Corporation (#22316)

•    Steelcase Inc. (#23740)

•    Xerox Corporation (#24332 and #145326)

  Billed directly to the Company by Third Party Supplier     See Description    
Until Trigger Date   Supp-7   Non-IT Support Service   Supplier Contractual
Access   eMarketer Subscription  

Supplier will provide Company with access to GE and / or GECC terms under the
following contracts:

•    eMarketer for 3 subscriptions

  Annual Cost: $10,395     See Description     Until Trigger Date  



--------------------------------------------------------------------------------

Schedule 1 — Exhibit A

 

Redirects

 

From

  

To

geonlineapply.com    apply.mysynchrony.com geonlinequickscreen.com   
quickscreen.mysynchrony.com gogecapital.com    mysynchrony.com
gecapcardcredit.com    Redirect to synchronycredit.com gecrb.com   
myoptimizerplus.com for any Deposits URIs gecrbaccept.com   
accept.synchronycredit.com gecrbcredit.com    synchronycredit.com gecrbterms.com
   synchronybankterms.com ge-mastercard.com    Redirect to synchronycredit.com
gemoneyaccount.com    Redirect to synchronycredit.com gemoneymastercard.com   
Redirect to synchronycredit.com gemoneyrelay.com    relay.mysynchrony.com
gemoneyuniversal.com    Redirect to myamex.syncbank.com geprotect.com   
synchronyprotect.com ge.com    synchronyfinancial.com accessge.com   

RF’s Access GE Team working on new name for program: Will require new domain
name

www.gecapital.com    www.gogecapital.com references to www.mysynchrony.com
accessgecapital.com   

RF’s Access GE Team working on new name for program: Will require new domain
name

gemoneycards.com    Redirect to synchronycredit.com gejewelryaccents.net   

URL Hosting

consumercenter.gogecapital.com

businesscenter.gogecapital.com

carecreditpro.com

mycarecredit.com

acceptthiscard.com

acceptthisoffer.com

enterprisemediacenter.com

advancedesk.com

almartgift.com

almartvisa.com

almartvisagift.com

almartvisagiftcard.com

amazoncreditservices.com

applicationforcard.com

applyfornewcard.com

applyforthiscard.com

aquavantage.com

aquavantagewatertreatment.com

avcreditcard.com

b2bcreditservices.com

bananarepubliccredit.com

gecrbapply.com

bebecredit.com

belkeservice.com

brooksbrotherscredit.com

cardbegin.com

gecrbchat.com

cardservices.org

cardsplash.com

climateselect.com

commercialcardservices.com

commercialprocredit.com

consumercardservices.com

creditapply.mobi

creditapplyonline.com

creditcardsecurity.com

cuttingedgecard.com

cvxcards.com

dillardscardapply.com

dillardsonlinecredit.com

disneycardview.com

dualpass.net

dualpass.org

dualpassonline.com

edualpass.com

enroll-today.com

epaylight.com

etwinaccount.com

etwinbuy.com

etwincard.com

etwinmoney.com

etwinpay.com

etwinpayment.com

euworkplace.com

experiencecard.com

experiencecard.net

experiencecard.org

exxoncardservices.com

exxonmobilcard.net

exxonmobilcard.org

fergusonapp.com

fergusoncredit.com

fraudassistancecenter.com

fraudassistancecenter.net

fraudassistancecenter.org

funancing.com

funancingcard.com

funancingext.com

funancinginstallment.com

ganiscredit.com

gapstorecard.com

gecrbreports.com

ge-brcard.com



--------------------------------------------------------------------------------

gebusinesstobusiness.com

gebusinesstobusiness.net

gebusinesstobusiness.org

gecapcardchat.com

gecapitalchat.com

gecardservices.com

gecardservices.net

gecardservices.org

gecommercialcard.com

gecommercialcard.net

gecommercialcard.org

gecsreports.com

gecrb.com/<client name>

geirequest.com

gecrbmail.com

gecrbnewcard.com

gecredit.net

gecredit.org

gecreditsolutions.com

gecsrewards.com

geflexloan.com

ge-gapcard.com

gegentran.com

gegrowthline.com

gegrowthline.net

gegrowthline.org

gehomeloan.com

gewebservices.com

gelandscapefinance.com

gelineofcredit.com

gelineofcredit.net

gelineofcredit.org

gemarinefinancing.com

ge-marinefinancing.com

myoptimizerplus.com

gembaccept.com

gembli.com

gemhl.com

gemoneyaccept.com

onlinecreditcenter.com

gemoneyalerts.com

gemoneyapp.com

gemoneyapply.com

gemoneyauto.com

gemoneyautofinance.com

gemoneyautoloans.com

gemoneybrokers.ca

gemoneycard.com

gemoneycard.net

onlinecreditcenter2.com

gemoneycards-eco.com

gemoneycardslookup.com

gemoneycds.mobi

gemoneychat.com

gemoneychecking.mobi

gemoneycollegeloan.com

gemoneycollegeloans.com

gemoneycreditcards.com

gemoneycreditoffer.com

gemoneyheloc.com

gemoneyloan.com

gemoneyloans.com

gemoneylookup.com

onlinecreditcenter3.com

gemoneynewcard.com

onlinecreditcenter4.com

gemoneysecurepay.com

gemoneyterms.com

onlinecreditcenter6.com

gemoneyviewaccount.com

genetreport.us

genetservice.us

ge-ona.com

gepowerproducts.com

geprivatelabel.com

geprivatelabel.net

geprivatelabel.org

retailsalesfinance.com

gereconciliations.com

gereconciliations.net

gereconciliations.org

gervboat.com

gervfinancing.com

ge-rvfinancing.com

gervmarine.com

ge-rvmarine.com

gesflos.com

gesportcard.com

getfuelcredits.com

getwinaccount.com

getwinaccount.net

getwinaccount.org

getwinaccountonline.com

getwinbuy.com

getwinbuy.net

getwinbuy.org

getwincard.com



--------------------------------------------------------------------------------

getwincard.net

getwincard.org

getwinmoney.com

getwinmoney.net

getwinmoney.org

getwinpay.com

getwinpay.net

getwinpay.org

getwinpayonline.com

gewebapply.com

reviewmyaccount.com

growwithfinance.com

ruscreditcard.com

hbconlinecredit.com

hdcreditcenter.com

hdcsreports.com

hdprocredit.com

homedepotcredit.com

homedepotcreditcenter.com

homedepotcreditservice.com

homedepotcreditservice.net

homedepotcreditservice.org

homedesignfinancing.com

homeshoppingcard.com

homesourcefinancing.com

hsnchargecardoffer.com

ikeacard.com

ikeacards.com

ikeakiosk.com

inbranchapply.com

jcpcreditcard.com

jcpenneycreditapply.com

secureb2c.com

jcpenneycreditcenter.net

jcpenneycreditcenter.org

jcpenneycreditfreegift.com

shophqcreditcard.com

jcpicaps.com

kirklandcredit.com

leadsperfsys.com

lescocredit.com

lntcredit.com

lordandtaylorcredit.com

lordandtaylorcreditservices.com

lowesbusinesscredit.ca

lowescredit.ca

lowescreditonline.com

lowescreditservices.com

GECRBATWORK.COM

meijercredit.com

meijerprepaid.com

menswearhousecredit.com

mervynscreditservices.com

mervynseservice.com

milemarkercard.com

modellscredit.com

modellscreditapply.com

monogrambank.com

moorescreditapp.com

mwcreditcard.com

mycommercialcredit.com

mycreditcard.mobi

mydualpass.com

myexperiencecard.com

myoptimizerplus.biz

geconnect.com

myoptimizerplus.info

myoptimizerplus.mobi

myoptimizerplus.net

myoptimizerplus.us

myoptimizerplus.us.com

myoptimizerplusperks.com

myoptimizerplusperks.net

myoptplusmember.com

myoptplusmember.net

myoptplusmembers.com

myoptplusmembers.net

myoptplusperks.com

myoptplusperks.net

myoptplusrewards.com

myoptplusrewards.net

myoptplussecure.com

myoptplussecure.net

mypaylight.com

myprojectline.com

mysecuritybenefits.com

mytwinaccount.com

mytwinbuy.com

mytwincard.com

mytwinmoney.com

mytwinpay.com

mytwinpayment.com

https://gecapitalgrcexternal.com/

onlinebilldirect.com

www.gogecapital.communispace.com

voiceofcarecredit.com

onlinecreditcenter4a.com

 



--------------------------------------------------------------------------------

onlineebillcenter.com

onlineeservicecenter.com

onlinemessagecenter.com

oplus.biz

o-plus.biz

o-plus.info

oplus.mobi

o-plus.mobi

o-plus.us

oplus.us.com

o-plus.us.com

optbanking.biz

optbanking.info

optbanking.mobi

optbanking.net

optbanking.us

optbanking.us.com

optbankira.biz

optbankira.com

optbankira.info

optbankira.mobi

optbankira.net

optbankira.us

optbankira.us.com

optcd.biz

optcd.com

optcd.info

optcd.mobi

optcd.net

optcd.us

optcd.us.com

optcdrates.biz

optcdrates.com

optcdrates.info

optcdrates.mobi

optcdrates.net

optcdrates.us

optcdrates.us.com

optcertificateofdeposit.biz

optcertificateofdeposit.com

optcertificateofdeposit.info

optcertificateofdeposit.mobi

optcertificateofdeposit.net

optcertificateofdeposit.us

optcertificateofdeposit.us.com

optchecking.biz

optchecking.com

optchecking.info

optchecking.mobi

optchecking.net

optchecking.us

optchecking.us.com

opt-credit.biz

opt-credit.com

opt-credit.info

opt-credit.mobi

opt-credit.net

opt-credit.us

opt-credit.us.com

optimizeraccount.biz

optimizeraccount.com

optimizeraccount.info



--------------------------------------------------------------------------------

optimizeraccount.mobi

optimizeraccount.net

optimizeraccount.us

optimizeraccount.us.com

optimizerbronze.biz

optimizerbronze.com

optimizerbronze.info

optimizerbronze.mobi

optimizerbronze.net

optimizerbronze.us

optimizerbronze.us.com

optimizercard.biz

optimizercard.com

optimizercard.info

optimizercard.mobi

optimizercard.net

optimizercard.us

optimizercard.us.com

optimizercd.biz

optimizercd.com

optimizercd.info

optimizercd.mobi

optimizercd.net

optimizercd.us

optimizercd.us.com

optimizerchecking.biz

optimizerchecking.com

optimizerchecking.info

optimizerchecking.mobi

optimizerchecking.net

optimizerchecking.us

optimizerchecking.us.com

optimizerdeposits.biz

optimizerdeposits.com

optimizerdeposits.info

optimizerdeposits.mobi

optimizerdeposits.net

optimizerdeposits.us

optimizerdeposits.us.com

optimizergold.biz

optimizergold.com

optimizergold.info

optimizergold.mobi

optimizergold.net

optimizergold.us

optimizergold.us.com

optimizerira.biz

optimizerira.com

optimizerira.info

optimizerira.mobi

optimizerira.net

optimizerira.us

optimizerira.us.com

optimizerplatinum.biz

optimizerplatinum.com

optimizerplatinum.info

optimizerplatinum.mobi

optimizerplatinum.net

optimizerplatinum.us

optimizerplatinum.us.com

optimizerplus.biz

optimizer-plus.biz

optimizer-plus.com

optimizer-plus.info

optimizerplus.mobi

optimizer-plus.mobi

optimizer-plus.net

optimizerplus.us

optimizer-plus.us

optimizerplus.us.com

optimizer-plus.us.com

optimizerplusdeposits.biz

optimizerplusdeposits.com

optimizerplusdeposits.info

optimizerplusdeposits.mobi

optimizerplusdeposits.net

optimizerplusdeposits.us

optimizerplusdeposits.us.com

optimizerplusperks.com

optimizerplusperks.net

optimizersavings.biz

optimizersavings.com

optimizersavings.info

optimizersavings.mobi

optimizersavings.net

optimizersavings.us

optimizersavings.us.com

optimizersilver.biz

optimizersilver.com

optimizersilver.info

optimizersilver.mobi

optimizersilver.net

optimizersilver.us

optimizersilver.us.com

optimizeyourmoney.biz

optimizeyourmoney.com

optimizeyourmoney.info

optimizeyourmoney.mobi

optimizeyourmoney.net

optimizeyourmoney.us

optimizeyourmoney.us.com

optimizingplus.biz

optimizing-plus.biz

optimizingplus.com

optimizing-plus.com

optimizingplus.info

optimizing-plus.info

optimizingplus.mobi

optimizing-plus.mobi

optimizingplus.net

optimizing-plus.net



--------------------------------------------------------------------------------

optimizingplus.us

optimizing-plus.us

optimizingplus.us.com

optimizing-plus.us.com

optindividualretirementaccount.biz

optindividualretirementaccount.com

optindividualretirementaccount.info

optindividualretirementaccount.mobi

optindividualretirementaccount.net

optindividualretirementaccount.us

optindividualretirementaccount.us.com

optira.biz

optira.info

optira.mobi

optira.us

optira.us.com

optmizingplus.biz

optmizingplus.com

optmizingplus.info

optmizingplus.mobi

optmizingplus.net

optmizingplus.us

optmizingplus.us.com

opt-mm.biz

opt-mm.com

opt-mm.info

opt-mm.mobi

opt-mm.net

opt-mm.us

opt-mm.us.com

optmmda.biz

optmmda.com

optmmda.info

optmmda.mobi

optmmda.net

optmmda.us

optmmda.us.com

optmoneymarketaccounts.biz

optmoneymarketaccounts.com

optmoneymarketaccounts.info

optmoneymarketaccounts.mobi

optmoneymarketaccounts.net

optmoneymarketaccounts.us

optmoneymarketaccounts.us.com

optonlinebank.biz

optonlinebank.com

optonlinebank.info

optonlinebank.mobi

optonlinebank.net

optonlinebank.us

optonlinebank.us.com

optonlinebanking.biz

optonlinebanking.com

optonlinebanking.info

optonlinebanking.mobi

optonlinebanking.net

optonlinebanking.us

optonlinebanking.us.com

optonlinesavings.biz

optonlinesavings.com

optonlinesavings.info

optonlinesavings.mobi

optonlinesavings.net

optonlinesavings.us

optonlinesavings.us.com

optplus.biz

opt-plus.biz

opt-plus.com

optplus.info

opt-plus.info

optplus.mobi

opt-plus.mobi

opt-plus.net

optplus.us

opt-plus.us

optplus.us.com

opt-plus.us.com

optplusbanking.biz

optplusbanking.info

optplusbanking.mobi

optplusbanking.net

optplusbanking.us

optplusbanking.us.com

optplusbronze.com

optpluscd.com

optpluschecking.com

optplusdiamond.com

optplusgold.com

optplusira.com

optplusmember.com

optplusmoneymarket.com

optplusplatinum.com

optplusrewards.com

optplussave.com

optplussavings.com

optplussecure.com

optplussilver.com

optplussupport.com

optretirementfunds.biz

optretirementfunds.com

optretirementfunds.info

optretirementfunds.mobi

optretirementfunds.net

optretirementfunds.us

optretirementfunds.us.com

optretirementinvestments.biz

optretirementinvestments.com

optretirementinvestments.info

optretirementinvestments.mobi

optretirementinvestments.net

optretirementinvestments.us

optretirementinvestments.us.com

optretirementsavings.biz

optretirementsavings.com

optretirementsavings.info

optretirementsavings.mobi

optretirementsavings.net

optretirementsavings.us



--------------------------------------------------------------------------------

optretirementsavings.us.com

opt-rewards.biz

opt-rewards.com

opt-rewards.info

opt-rewards.mobi

opt-rewards.net

opt-rewards.us

opt-rewards.us.com

optsave.biz

opt-save.biz

optsave.com

opt-save.com

optsave.info

opt-save.info

optsave.mobi

opt-save.mobi

optsave.net

opt-save.net

optsave.us

opt-save.us

optsave.us.com

opt-save.us.com

optsavings.biz

optsavings.com

optsavings.info

optsavings.mobi

optsavings.net

optsavings.us

optsavings.us.com

optspecials.biz

optspecials.com

optspecials.info

optspecials.mobi

optspecials.net

optspecials.us

optspecials.us.com

opttraditionalira.biz

opttraditionalira.com

opttraditionalira.info

opttraditionalira.mobi

opttraditionalira.net

opttraditionalira.us

opttraditionalira.us.com

parisiancard.com

passportamericarvfinance.com

paybillnow.com

paylight.net

paylight.org

paylightonline.com

paypalonlinecredit.com

personalcardservices.com

plcc.net

preferpaperless.com

privatelabelcredit.com

qvconlinecredit.com

retailcard.com

retailcard.net

retailcard.org

retailsalesdesk.com

carecredit.com

synchronybank.com

reviewmycard.com

rfecom.com

synchronyfinancial.com

syfbank.com

samsclubcredit.net

samsclubdiscover.com

synchronyfinancialcanada.com

sendfloralgifts.com

shophqcard.com

syncfincanada.com

shopnbccredit.com

shopnbcredit.com

sothebyonlinecredit.com

steinmartcredit.com

stockcredit.com

storecreditreports.com

sutherlandsloans.com

tjxcards.com

tjxcredit.com

toysrusaccount.com

twinaccount.com

twinaccount.net

twinaccount.org

twinaccountonline.com

twinbuy.org

twinbuyonline.com

twincard.net

twincard.org

twincardonline.com

twinmoney.com

twinmoney.net

twinmoney.org

twinmoneyonline.com

twinpay.com

twinpay.net

twinpay.org

twinpayment.com

twinpayment.net

twinpayment.org



--------------------------------------------------------------------------------

twinpaymentonline.com

twinpayonline.com

universalcardaccess.com

universalcardaction.com

universalcardfun.com

universalcardvip.com

universalnewcard.com

wallmartgift.com

wallmartmoneycards.com

wallmartvisagifts.com

walmartcreditcard.net

walmartcreditcard.org

walmartcreditcenter.com

walmartdebitcard.com

walmartgiftcard-customerrelations.com

walmartmoneycard-customerrelations.com

walmartprepaid.com

walmartstorecard.com

walmartstorecredit.com

walmartvisagift.com

walmartvisagiftcard.com

walmartvisagiftcards.com

walmartvisagifts.com

walmartvisamoneycard.com

walmartvisamoneycards.com

weblinksignup.com

xomcard.com

syfc.ca

syfcares.com

mediauploadcenter.com

mycreditcard.mobi

ftp.gemoney.com

ftpdev.gemoney.com

sftpdev.gemoney.com

ndmdev.gemoney.com

http://mbidev.gemoney.com/mailbox

https://mbidev.gemoney.com/mailbox

ftpstage.gemoney.com

sftpstage.gemoney.com

ndmstage.gemoney.com

http://mbistage.gemoney.com/mailbox

https://mbistage.gemoney.com/mailbox

myoptimizermember.com

myoptimizermember.net

myperksmember.com

myperksmember.net

myoptimizermembers.com

myoptimizermembers.net

myperksmembers.com

myperksmembers.net

myperksplus.com

myperksplus.net

syfhelp.com

lowes1.gecsreports.com

wmus.gecrbreports.com

syfservice.com

synchrony.mobi

Not applicable

synchronybank.mobi

ndm.gemoney.com

sftp.gemoney.com

mbi.gemoney.com

Not applicable

Not applicable

Not applicable

http://www.cybergrants.com/gemoney/GEMA

http://www.cybergrants.com/gecapital/utah

http://www.cybergrants.com/gecapital/contributions

http://www.cybergrants.com/gecapital/retail

synchronyfinancial.mobi

storecreditreports.com

jcpenneycreditcenter.com

synchronybank.net

synchronyfinancial.net

synchronychat.com

synchronycareers.com

acceptyouroffer.com

aeclearcard.com

aeoutfitterscredit.com

aestorecard.com

gecapitalpivot.com

gecapitalpivotcard.com

gepivotcard.com

gepivotplus.com

gepivotpluscard.com

gepromo.com

pivotpluscard.com

pivotpluscredit.com

pivotpluscreditcard.com

pivotplusfinancing.com

bananarepublicvisadiscounts.com

cardoverview.com

gapvisadiscounts.com

Not applicable



--------------------------------------------------------------------------------

pivotpluschicago.com

growwithfinancing.com

jcpenneycreditcenter.com

beinsynchrony.com

buildsynchrony.com

createsynchrony.com

financialsynchronize.com

mysynchrony.com

mysynchronycard.com

shopsynchronicity.com

shopsynchrony.com

syncadvantage.com

synchonizedbanking.com

synchonizedfinances.com

synchronicitybank.com

synchronicityretail.com

synchronybanking.com

synchronycard.com

synchronycredit.com

synchronyfinance.com

synchronyinvestment.com

synchronyplus.com

synchronyretail.com

synchronyrewards.com

synchronysavings.com

syncmyfinances.com

syncrhonize.com

syncrhronyaccount.com

syncbk.com

syncbank.com

syncfin.com

syfin.com

syfbk.com

jcpenneymastercard.com

syfengage.com

lowesvisacredit.com

oldnavystorecard.com

oldnavyvisadiscounts.com

samsclubcredit.com

sothebysmastercard.com

www.gemoney.com

gosynchronicityfinancial.com

gosynchronybank.com

gosynchronyfinancial.com

mysync.com

mysynchronicityfinancial.com

mysynchronybank.com

mysynchronyfinancial.com

synchronyaccept.com

synchronyapply.com

synchronybusinesscredit.com

synchronycards.com

synchronymastercard.com

synchronyonlineapply.com

synchronyprotect.com

synchronyquickscreen.com

synchronyreports.com

synchronyterms.com

synchronyvisa.com

connectsyf.com

synchronicityfinancial.com

sychrony.com

sychronyfinancial.com

sycrony.com

sycronyfinancial.com

synchony.com

synchonyfinancial.com

synchronityfinancial.com

synchronizefinancial.com

gosychrony.com

gosychronyfinancial.com

gosycrony.com

gosycronyfinancial.com

gosynchony.com

gosynchonyfinancial.com

gosynchronityfinancial.com

gosynchronizefinancial.com

mysychrony.com



--------------------------------------------------------------------------------

mysychronyfinancial.com

mysycrony.com

mysycronyfinancial.com

mysynchony.com

mysynchonyfinancial.com

mysynchronityfinancial.com

mysynchronizefinancial.com

beinsynchrony.mobi

buildsynchrony.mobi

createsynchrony.mobi

financialsynchronize.mobi

getsynchronicity.mobi

getsynchronized.mobi

getsynchrony.mobi

gosynchrony.mobi

mysyncaccount.mobi

mysynchrony.mobi

mysynchronycard.mobi

shopsynchronicity.mobi

shopsynchrony.mobi

syncadvantage.mobi

synchonizedbanking.mobi

synchonizedfinances.mobi

synchronicitybank.mobi

synchronicityfinancial.mobi

synchronicityretail.mobi

synchronizeit.mobi

synchronybanking.mobi

synchronycapital.mobi

synchronycard.mobi

synchronycredit.mobi

synchronyfinance.mobi

synchronyinvestment.mobi

synchronyplus.mobi

synchronyretail.mobi

synchronyrewards.mobi

synchronysavings.mobi

synchronysolutions.mobi

syncmyfinances.mobi

syncrhonize.mobi

syncrhronyaccount.mobi

syncup.mobi

syfbk.mobi

syfbank.mobi

synchronyaccept.mobi

synchronyapply.mobi

synchronybusinesscredit.mobi

synchronycards.mobi

synchronymastercard.mobi

synchronyonlineapply.mobi

synchronyprotect.mobi

synchronyquickscreen.mobi

synchronyreports.mobi

synchronyterms.mobi

synchronyvisa.mobi

gosychrony.mobi

gosychronyfinancial.mobi

gosycrony.mobi

gosycronyfinancial.mobi

gosynchony.mobi

gosynchonyfinancial.mobi

gosynchronityfinancial.mobi

gosynchronizefinancial.mobi

mysychrony.mobi

mysychronyfinancial.mobi

mysycrony.mobi

mysycronyfinancial.mobi

mysynchony.mobi

mysynchonyfinancial.mobi

mysynchronityfinancial.mobi

mysynchronizefinancial.mobi

sinchrony.mobi

sincrony.mobi

sychrony.mobi

sychronyfinancial.mobi

sycrony.mobi

sycronyfinancial.mobi

synchony.mobi

synchonyfinancial.mobi

synchronity.mobi

synchronityfinancial.mobi

synchronizefinancial.mobi

gosynchronicityfinancial.mobi

gosynchronybank.mobi

gosynchronyfinancial.mobi

mysynchronicityfinancial.mobi

mysynchronybank.mobi

mysynchronyfinancial.mobi

https://gecapital.seismic.com/DocCenter.aspx

https://gecapital.seismic.com/Library.aspx

https://Gecrf.my.salesforce.com

beinsynchrony.net

buildsynchrony.net

createsynchrony.net

financialsynchronize.net

getsynchronized.net

getsynchrony.net

gosynchrony.net

mysyncaccount.net

mysynchrony.net

mysynchronycard.net

shopsynchronicity.net

shopsynchrony.net

syncadvantage.net

synchonizedbanking.net



--------------------------------------------------------------------------------

synchonizedfinances.net

synchronicitybank.net

synchronicityfinancial.net

synchronicityretail.net

synchronizeit.net

synchronybanking.net

synchronycapital.net

synchronycard.net

synchronycredit.net

synchronyfinance.net

synchronyinvestment.net

synchronyplus.net

synchronyretail.net

synchronyrewards.net

synchronysavings.net

syncmyfinances.net

syncrhonize.net

syncrhronyaccount.net

syfbk.net

syfbank.net

synchronyaccept.net

synchronyapply.net

synchronybusinesscredit.net

synchronycards.net

synchronymastercard.net

synchronyonlineapply.net

synchronyprotect.net

synchronyquickscreen.net

synchronyreports.net

synchronyterms.net

synchronyvisa.net

gosychrony.net

gosychronyfinancial.net

gosycrony.net

gosycronyfinancial.net

gosynchony.net

gosynchonyfinancial.net

gosynchronityfinancial.net

gosynchronizefinancial.net

mysychrony.net

mysychronyfinancial.net

mysycrony.net

mysycronyfinancial.net

mysynchony.net

mysynchonyfinancial.net

mysynchronityfinancial.net

mysynchronizefinancial.net

sinchrony.net

sincrony.net

sychrony.net

sychronyfinancial.net

sycrony.net

sycronyfinancial.net

synchony.net

synchonyfinancial.net



--------------------------------------------------------------------------------

synchronityfinancial.net

synchronizefinancial.net

gosynchronicityfinancial.net

gosynchronybank.net

gosynchronyfinancial.net

mysynchronicityfinancial.net

mysynchronybank.net

mysynchronyfinancial.net

https://gecrf—uat.cs10.my.salesforce.com/

https://gecrf—dev.cs10.my.salesforce.com

mysy.net

sy.mobi

synchfin.com

https://dev-gecrfportal.cs10.force.com/LTPortal/login

sf.mobi

mysf.mobi

gosyf.com

gosyf.mobi

gosyf.net

https://gecrf—train.cs11.my.salesforce.com/

mysb.mobi

synchronyfin.com

synchronyfin.net

synchronyfin.mobi

ihatesynchronyfinancial.com

nosynchronyfinancial.com

dissynchronyfinancial.com

dyssynchronyfinancial.com

synchronyfinancialsucks.com

synchronyfinancialstinks.com

synchronyfinancialcomplaints.com

synchronyfinancialgripes.com

synchronyfinancialproblems.com

synchronyfinanciallies.com

synchronyfinancialsux.com

synchronyfinancialblows.com

synchronyfinancialthieves.com

synchronyfinancialcrooks.com

synchronyfinancialfees.com

ihatesynchronybank.com

nosynchronybank.com

dissynchronybank.com

dyssynchronybank.com

synchronybanksucks.com

synchronybankstinks.com

synchronybankcomplaints.com

synchronybankgripes.com

synchronybankproblems.com

synchronybanklies.com

synchronybanksux.com

synchronybankblows.com

synchronybankthieves.com

synchronybankcrooks.com

synchronybankfees.com

ihatemysynchrony.com

nomysynchrony.com

dismysynchrony.com

dysmysynchrony.com

mysynchronysucks.com

mysynchronystinks.com

mysynchronycomplaints.com

mysynchronygripes.com

mysynchronyproblems.com

mysynchronylies.com

mysynchronysux.com

mysynchronyblows.com

mysynchronythieves.com

mysynchronycrooks.com

mysynchronyfees.com

https://gecrfportal.force.com/TrainingPartnerPortal

carcareone.net

enroll-today.com

pdmcentral.com

geclientservices.com

lowesvisadiscounts.com



--------------------------------------------------------------------------------

Schedule 2

Company Transitional Arrangements

[See attached]



--------------------------------------------------------------------------------

Schedule 2

 

Project Blue Reverse TSA Schedule Draft

 

#

 

Service

 

Upstream
Supplier

 

Type of Service

 

Description of
Transitional Arrangement

 

Transition Period
(from the date of
Closing)

 

2014 Costs

(Monthly unless

otherwise stated)

 

Additional Terms
(e.g. third party
consent)

1   Financial Reporting Requirements   Company   Non-IT Support Service  
Provide all financial, regulatory, tax and VAT reporting as deemed required by
GE Capital Corporation including supplementary SEC requirements.   Co-terminus
with TSA duration   No charge   30 day notice period for termination for
convenience 2   Risk Reporting Requirements   Company   Non-IT Support Service  
Provide all risk reporting as deemed required by GE Capital Corporation.  
Co-terminus with TSA duration   No charge   30 day notice period for termination
for convenience 3   Compliance Reporting Requirements   Company   Non-IT Support
Service   Provide all compliance reporting as deemed required by GE Capital
Corporation.   Co-terminus with TSA duration   No charge   30 day notice period
for termination for convenience 4   GE Network
Service—WAN—WMC   Company   IT Support Service   Provides Architecture and L3+
support for WMC   8 months   $30,833   5   GE Network
Service—LAN—WMC   Company   IT Support Service   Provides Architecture and L3+
support for WMC   8 months   Included in GE Network Service—WAN—WMC   6   End
User Services—WMC   Company   IT Support Service   Maintenance and management of
end user desk side assets (laptops, desktops, blackberries, WYSE terminals) for
WMC- passthrough for CompuCom   8 months   Included in GE Network
Service—WAN—WMC   7   WMC Applications   Company   IT Support Service   Provides
hardware, systems and database administration services for WMC   8 months  
Included in GE Network Service—WAN—WMC   8   Enhanced Authentication Hosting for
GECC   Company   IT Support Service   Provides application hosting and database
hosting and service for multiple GEC businesses   6 months   No Charge   9  
File Transfers for GE Corp and GECA   Company   IT Support Service  

Use GEntran to provide file transfer services

a. 6 GE Corporate inbound files from AMEX and MasterCard

b. 7 GE Commercial Finance files to/from AMEX

  6 months   No Charge   10   Shared Facility—Bentonville   Company   Non-IT
Support Service   Company to provide access to and use of the Bentonville MDF
and conference rooms used by GE Lighting prior to IPO Date.   Until 12/31/14  
Annual Charges: $88,513.87   11   Financial Planning Processes   Company  
Non-IT Support Service   Provide FP&A and IR support for planning and estimation
processes as well as responses to external inquiries.   Until Trigger Date   No
Charge   12   Tax Accounting (Controllership)   Company   Non-IT Support Service
 

Provide the following Tax related services:

Year-End SEC reporting services—Preparation tax footnote and related information
in 10-K

Interim SEC Reporting—Preparation tax footnote and related information in 10-Q

Tax Accounting and SEC Reporting

Monthly Close

404 Controls readiness and compliance services

Prepare and file Foreign Statutory Reporting requirements in Puerto Rico,
Canada, India and the Phillipines

Prepare regulatory filings and provide planning for BOD/Call reports and BASEL
III

Prepare quarterly and annual account reconciliations

Coordinate with Internal Audit (CAS) and External Auditors

Prepare FP&A Deliverables such as forecasting, blueprints, stress test,
pre-close review, etc.

Provide Audit support services for external audits or exams

Provide Bank Reporting using Hyperion, Discoverer and Shared Drive

Provide Stub period tax returns

  Until Trigger Date   No Charge   13   Risk—Capital Management   Company  
Non-IT Support Service   Provide Capital Management reporting and narrative
requirements including required analysis, modeling, narratives and monitoring to
support the GECC Capital Plan, Recovery Plan, CCAR requirements and Resolution
Plan requirements.   Until Trigger Date   No Charge   14   Audit Support
Services   Alll—primarily Finance   Non-IT Support Service   Provide Audit
support services for external audits or exams.   Until Trigger Date   No Charge
  15   Corporate / GECA Tax IT Access to WebCSR, Payment Tax Manager, AFP on
Demand, RF Share Drive   Company   IT Access Right   Provide Corporate/GECA Tax
with IT Access Rights to WebCSR, Payment Tax Manager, AFP on Demand, FIS, RF
Share Drive, Oracle G/L  

18 months

Post-Trigger Date

  No charge   16   MARS Reporting   Company   IT Support Service   Provide feed
from Company General Ledger to MARS. MARS feeds regulatory reporting processes.
  Until Quarter Close following Trigger Date   No charge   17   IRIS   Company  
Non-IT Support Service   Provide data/input to IRIS system on a monthly basis.  
Until Quarter Close following Trigger Date   No charge   18   Federal and
State/Local Tax Input   Company   Non-IT Support Service   Provide data/input to
GE Corporate and GECA Tax teams for Federal and State/Local Taxes.  

18 months

Post-Trigger Date

  No charge   19   CARS   Company   IT Support Service   Provide server
information (ex. count, utilization, etc) as they currently do to CARS. Provide
PC asset management data and information for CARS reports.   24 months or until
such time as Security and CTO Services are provided.   No Charge  



--------------------------------------------------------------------------------

#

 

Service

 

Upstream
Supplier

 

Type of Service

 

Description of Transitional Arrangement

 

Transition Period
(from the date of
Closing)

 

2014 Costs

(Monthly unless

otherwise
stated)

 

Additional Terms
(e.g. third party
consent)

20   IT Security Response and Actions   Company   IT Support Service  

Provide the following:

—Exception & Exemption Management

—file an Exception or Exemption for approval and registration in the Risk
Register in the event a business process does not meet GE policy

—continue to provide corporate metrics data/reporting for compliance and
associated dashboards

—submit application for security assessments and remediate findings in
accordance with GE Policies and Standards, including report back

—remediate Penetration Test Findings in accordance with GE Policies and
Standards, including report back

—address 3rd Party assessment findings and report remediation to the 3PC team

—provide vulnerability scan findings and/or access. Applicable findings must be
remediated and reported

—address compliance with data loss prevention mechanisms including but not
limited to removable media and Digital Guardian installations. This includes
exception requests and report back

—address compliance with endpoint security and management mechanisms including
but not limited to anti-virus (McAfee), managed workstations (ITAM), laptop
encryption (safe boot), and mobile security (Good/AirWatch). This includes
analysis and report back.

—address HPA alert violations in accordance with GE Policies and Standards,
including analysis and report back

—accept incident reports from Capital, remediate the incident, then report
remediation

  24 months or until such time as IT Security Services are provided.   No Charge
  21   Financial Systems and Accounting Support   Company   Non-IT Support
Service  

Provide IT Application support and accounting services to GECC for the following
legal entities:

 

186-Retailer Credit Services, Inc.

BL4-GE Capital Canada CAD Liquidity Funding LP

D82-Montgomery Ward, LLC

DH4-GE Capital Canada US Funding GP

N21-Monogram Credit Services, LLC

N46-GE Consumer Finance, Inc.

RP6-GE Pacific (Mauritius) Ltd.

RP7-GE Pacific Private Limited

W03-GE Canada Holdings, Inc.

W05-General Electric Canada Company

XCY-GE Capital Mauritius Funding

214-GE Funding Holdings, Inc.

D01-GE Funding Government Services, Inc.

D80-GE Capital Canada Funding Company

  6 months   No Charge   22   Financial Systems and Accounting Support   Company
  Non-IT Support Service  

Provide IT Application support and accounting services to GECC for the following
legal entities:

 

001-General Electric Capital Corporation

033-Gelco Corporation

D79-GE Capital Registry Inc.

117-General Electric Capital Corporation of Puerto Rico

080-GECC Consolidations/Eliminations-Non Legal Entity

0CA-GECC Interest Allocations-Non Legal Entity

0AL-GECC Inter-Bus Allocation-Non Legal Entity

0FA-International Interest Allocations-Non Legal Entity

  12 months   No Charge   23   Access to US G/L information for stay behind
entities   Company   IT Support Service   Company to provide reporting/queries
from the US G/L on an as requested basis for stay behind legal entities defined
in #28 & 29.   12 months   No charge   24   Provide input to the Loan Review
Process   Company   Non-IT Support Service   Company to input to Internal audit
functions at GECC and CAS for the purposes of Peer Loan Services review.   Until
Trigger Date   No charge   25   Network Service for GE Capital Invest Direct
applications   Company   IT Support Service   Provide Network Support for the GE
Capital Invest Direct Applications hosted in the Savvis Data Center   6 months  
No Charge   26   Access to Responsys contract   Company   Non-IT Support Service
  Company to provide access to Responsys Master Services Agreement used by GECC
prior to IPO.   Until Trigger Date   No Charge   27   Access to Sarcom contract
  Company   Non-IT Support Service   Company to provide access to Sarcom Master
Services Agreement used by GECC prior to IPO.   Until Trigger Date   No Charge  
28   Access to Cincinnati Bell Technology Solutions, Inc. (#21065) contract  
Company   Non-IT Support Service   Company to provide access to Cincinnati Bell
Technology Solutions, Inc. (#21065) Master Services Agreement used by GECC prior
to IPO.   Until Trigger Date   No Charge   29   Access to Comperemedia, Inc.
(#238802) contract   Company   Non-IT Support Service   Company to provide
access to Comperemedia, Inc. (#238802) Master Services Agreement used by GECC
prior to IPO.   Until Trigger Date   No Charge   30   Access to Equifax
Information Services LLC (#151514 & #151227) contract   Company   Non-IT Support
Service  

Company to provide access to Equifax Information Services LLC (#151514 & #
151227)

Master Services Agreement used by GECC prior to IPO.

  Until Trigger Date   No Charge   31   Access to iOvation contract   Company  
Non-IT Support Service   Company to provide access to iOvation Master Services
Agreement used by GECC prior to IPO.   Until Trigger Date   No Charge   32   IdM
hosting and systems administration services   Company   IT Support Service  
Company to provide hosting and system administration support for the Money IdM
environment.   24 months   $10,000   33   MetricStream reporting   Company  
Non-IT Support Service   Company to provide MetricStream reporting used for
roll-up reporting as required by GE Capital at such time as Company establishes
Company instance.   Until Trigger Date   No Charge   34   T&L for Personnel
Training   Company   Non-IT Support Service   Company to send a trainer for the
Personnel Relations Leadership course to GE site on as requested basis.   Until
Trigger Date   Based upon actual travel costs incurred  



--------------------------------------------------------------------------------

Schedule 3

GECC Facility Licenses to Company

5595 Trillium Blvd. Hoffman Estates, IL

500 W Monroe, Chicago, IL

1 Village Center Drive, Van Buren Township, MI

Employee medical facilities located in the State of Connecticut, including 800
Long Ridge Road, Stamford



--------------------------------------------------------------------------------

Schedule 4

Company Facility Licenses to GECC

1801 Phyllis Street, Lakeside Center II, Bentonville, AR



--------------------------------------------------------------------------------

Schedule 5

VARIATION REQUEST

 

Service Name / Number (from TSA Schedule 1 or Schedule 2):    Prepared by:   
Date (MM/DD/YYYY):    Variation Control No.:   

 

1. Requestor Information    Fill in with appropriate information or place an “X”
next to all those that apply:    Area of Change:                
Change to Existing Service   ¨           Addition of New Service       ¨    Is
this Change a Regulatory Variation pursuant to Section 5.4 of the TSA?    No   ¨
     Yes       ¨    


 
 
 

If yes, specify


relevant change
in Applicable
Law

  


  
  
  

     

Proposed Variation Description and

References:

   
  Provide information below concerning the requested
change. Create links to any supporting documentation.

Description /

Justification:

    

Impact of Not

Implementing

Proposed Change:

    

Available

Alternatives:

    

Requested

Production Start

Date

(MM/DD/YYYY)

    



--------------------------------------------------------------------------------

2. Initial Impact Analysis

Initial Review Date:

(MM/DD/YYYY)

      Assigned to:    IT Environments Affected:    Impact on Cost / Resources:
   Impact on Transition Plan:    Pre-Closing Form(s) / Standard(s) Affected:   
Risk associated with implementing the Variation:    Risk associated with not
implementing the Variation:   

Final Review Date:

(MM/DD/YYYY)

  

3. Impact Analysis Results

Task / Milestone    Estimated      Daily      Estimated    Estimated Resource
Availability Dates

(or other expense)

   Quantity      Rate      No. of Days    From    To

Requirements & Analysis:

      $                       

Development Effort:

      $                       

Infrastructure Effort:

      $                       

Testing & Release Effort:

      $                       

Training (if applicable):

      $                       

Travel and Expense estimate (if applicable):

   $                             

Estimated Total Costs:

      $                          

Impact of Not Implementing the Variation:

                 

Alternatives to the Proposed Variation:

                 

Estimated Release to Production Date:

(MM/DD/YYYY)

                 

 

4. Final Recommendation(s) Approve    ¨    Reject    ¨   

Defer Until

(MM/DD/YYYY)

     

Express

Treatment

   ¨   



--------------------------------------------------------------------------------

5. Variation Request Form / Signatures

GECC

Representative:           

   

Purchaser

Representative:           

  ATTACHED TO AND MADE A PART OF THE TRANSITIONAL SERVICES AGREEMENT DATED AS
OF            . Agreed and Accepted:        GECC:  

 

    Purchaser:   

 

By:  

 

    By:   

 

  (Authorized Signature)        (Authorized Signature) Printed Name:  

 

    Printed Name:   

 

Title:  

 

    Title:   

 

Date:  

 

    Date:   

 

  (The “Effective Date”)       



--------------------------------------------------------------------------------

Schedule 6

Deleted Service

[see attached]



--------------------------------------------------------------------------------

Schedule 6

 

Software/Services to be removed at Trigger Date

 

Manufacturer

  

Product

Minitab    Minitab PKWare    All Products under Corporate Terms and Conditions
Critical Path    Critical Path Meta Directory Decisioneering    Crystal Ball
Interwoven    Interwoven Knowledge Management    Meeko Graphics GE   
Screensavers & logos on PC’s Secure Computing    Smartfilter Synovate    Net
Promoter Score SalesForce.com    SalesForce.com



--------------------------------------------------------------------------------

Schedule 7

Service Levels

[see attached]



--------------------------------------------------------------------------------

Schedule 7

TABLE OF CONTENTS

 

             Page   1.  

INTRODUCTION

     1    2.  

DEFINITIONS AND INTERPRETATION

     1      2.1   Defined Terms      1      2.2   References to Specific
Resources      2    3.  

SERVICE LEVEL FRAMEWORK

     2      3.1   General      2      3.2   Performance Measurement Tools      2
     3.3   Performance Assessment and Reporting      2      3.4   Service Levels
Measured by Percentage      3      3.5   Performance Failures, Excused Failures
and Service Level Defaults      4      3.6   Cooperation with Other Parties     
5    4.  

SERVICE LEVEL CREDIT METHODOLOGY

     5      4.1   Service Level Credits      5    5.  

CHANGES TO SERVICE LEVELS AND SERVICE LEVEL CREDIT AMOUNTS

     5      5.1   Changes to Service Level Credit Amounts      5      5.2  
Deletion of Service Levels      6      5.3   Addition of New Service Levels     
6      5.4   Determination of Service Level Values      6      5.5   Validation
Procedure      7      5.6   Service Level Credit Amounts for New Service Levels
     7   

Exhibits

    

Exhibit 7-A

  Service Levels   

Exhibit 7-B

  Severity Level Definitions   



--------------------------------------------------------------------------------

SCHEDULE 7

PERFORMANCE MEASUREMENTS

1. Introduction

This Schedule 7 sets forth the methodology that will be used to measure and
assess the degree to which GECC’s performance of the Transitional Arrangements
is meeting Company’s operational performance requirements for such Transitional
Arrangements.

 

2. Definitions and Interpretation

 

2.1 Defined Terms

The following terms, when used in this Schedule 7, will have the meanings given
them below unless otherwise specified or required by the context in which the
term is used. Any capitalized term used but not defined in this Schedule 7 will
have the meaning indicated in the main body of the Agreement.

 

Defined Term    Meaning “Amount At Risk”    Ten percent (10%) of the At Risk
Charges each month (representing the maximum amount of Service Level Credits for
which GECC is potentially at risk each month). “At Risk Charges”    GECC’s
charges for the specific Transitional Arrangements to which the Service Levels
apply (as such specific Transitional Arrangements are listed in Exhibit 7-A),
excluding taxes with respect to such Transitional Arrangement. “Compliance Date”
   The date on which Service Level Credits first become applicable to a Service
Level Default, as specified in a Service Level Table. “Measurement Period”   
The period (typically, a calendar month) during which GECC is to measure and
report on its performance against the Service Levels. “Monthly Performance
Report”    The performance report to be issued to Company each month by GECC as
described in Section 3.3(a). “Performance Failure”    A failure of GECC to meet
a Service Level, whether or not the failure is excused. “Service Level”    A
standard of performance designated in Exhibit 7-A (Service Levels). “Service
Level Credit” or “SLC”    A monetary credit payable to Company by GECC in
respect of a Service Level Default. “Service Level Default”    A failure of GECC
to meet a Service Level in any applicable Measurement Period that is not excused
pursuant to Section 3.5(b), or as provided in Section 3.3(e). “Service Level
Table”    An Exhibit to this Schedule 7 that sets forth Service Levels, together
with other pertinent information. “Validation Period”    For any Service Level
that is subject to validation, a period of six months beginning on the first day
of the first month after GECC first becomes capable of measuring its performance
relative to such Service Level.

 

1



--------------------------------------------------------------------------------

2.2 References to Specific Resources

Where this Schedule 7 includes references to specific resources (e.g., tools,
systems, equipment or software) that are to be used by GECC, if GECC implements
any successors or replacements to such resources, the applicable references will
be deemed to include such successor or replacement resources.

 

3. Service Level Framework

 

3.1 General

 

  (a) GECC will perform the Transitional Arrangements provided pursuant to this
Agreement in a manner that meets (or exceeds) the applicable Service Levels.
GECC will be responsible for measuring and reporting on its performance with
respect to the Service Levels.

 

  (b) In cases where this Schedule 7 does not prescribe or otherwise regulate
the manner or quality of GECC’s performance, GECC will render such Transitional
Arrangements in accordance with Clause 2.1 of the Agreement.

 

3.2 Performance Measurement Tools

 

  (a) GECC will measure its performance with respect to each Service Level using
the corresponding measurement tools and methodologies identified in the Service
Level Tables or, where the measurement tools and methodologies are not
identified, using such other means as are mutually agreed upon by the Parties in
writing. Performance monitoring and measurement must permit reporting at a level
of detail sufficient to verify GECC’s compliance with the Service Levels and
will be subject to audit by Company.

 

  (b) Except as otherwise expressly provided in the Agreement, GECC will have
operational, administrative, maintenance and financial responsibility for all
tools and functions required to monitor, measure and report on GECC’s
performance against the Service Levels.

 

  (c) If a Party desires to use a different measuring tool than is specified for
any Service Level, the issue shall be raised to and addressed by the Steering
Committee. As part of such review, the Steering Committee may review and
consider reasonable adjustments to the affected Service Levels as necessary to
account for any increased or decreased sensitivity in the new measuring tool.
The Parties may utilize different measuring tools only to the extent the tool,
and any associated Service Level adjustments, are approved by the Steering
Committee.

 

3.3 Performance Assessment and Reporting

 

  (a)

GECC will track its performance with respect to each Service Level each month
and report the results to Company in a monthly performance report, the format
and structure of which will be as mutually agreed by Company and GECC (the
“Monthly

 

2



--------------------------------------------------------------------------------

  Performance Report”). GECC will deliver the Monthly Performance Report to
Company in both printed and electronic form by the 15th day of the following
month (or such other date as directed by the Steering Committee). The Monthly
Performance Reports and any supporting data and information will constitute
Company Confidential Information under the Agreement. The Steering Committee
will meet each month promptly after the delivery of the Monthly Performance
Report (i) to review any issues with the Transitional Arrangements provided
pursuant to this Agreement or with any on-going projects and (ii) to discuss
GECC’s overall performance of the Transitional Arrangements provided pursuant to
this Agreement.

 

  (b) Except as otherwise stated in a Service Level Table, performance against
all Service Levels will be measured 7 days a week, 365 days a year (or, in the
case of any specific Transitional Arrangement for which the hours of operation
are limited, during the scheduled hours of operation).

 

  (c) The Monthly Performance Report (i) will identify and describe each Service
Level Default and (ii) for each Service Level Default, will calculate the amount
of the corresponding Service Level Credit Company is entitled to receive in
accordance with Section 4.1.

 

  (d) Upon Company’s request, GECC will provide detailed supporting information
for any Monthly Performance Report. In certain cases where practicable, GECC
will also give designated Company personnel online access to GECC’s monitoring
systems so that they can view real-time or near real-time operational status and
performance data.

 

  (e) If GECC fails to properly assess and report on its performance relative to
any Service Level on or before the date the Monthly Performance Report is due,
it shall be deemed to be a Performance Failure subject to the provisions of
Section 3.5, unless GECC provides the complete Monthly Performance Report to
Company within five days after receiving written notice from Company that GECC
failed to provide such report when due.

 

3.4 Service Levels Measured by Percentage

 

  (a) Some Service Levels are expressed in terms of achievement of a level of
performance over a percentage of incidents occurring during a Measurement
Period. In these instances, if the number of incidents occurring during a given
Measurement Period is less than or equal to 100, then the following algorithm
will be used to determine the number of instances that GECC must successfully
complete the required performance to have achieved the Service Level concerned,
notwithstanding the percentage expressed in the Service Level Table as the
required level of performance for such Service Level:

 

  (i) the number of instances occurring during the Measurement Period will be
multiplied by the stated percentage; and

 

  (ii) if the product of that multiplication is not a whole number, then the
product will be rounded down to the nearest whole number.

 

  (b)

For example, assume that a Service Level states that GECC must complete at least
95% of instances within a stated interval of time in order to achieve the
applicable Service Level. The following sample calculations illustrate how the
above algorithm

 

3



--------------------------------------------------------------------------------

  would function to determine the number of instances that GECC must complete
within the stated interval of time in order to achieve the Service Level (in
each case given a different number of total instances occurring during the
corresponding Measurement Period):

 

  (i) If the actual number of instances was 100, GECC must successfully complete
95 or more instances on time (100 incidents x 95% = 95 instances);

 

  (ii) If the actual number of instances was 99, GECC must successfully complete
94 instances on time (99 incidents x 95% = 94.05 instances, rounded down to 94
instances); and

 

  (iii) If the actual number of instances was 9, GECC must successfully complete
8 instances on time (9 instances x 95% = 8.55 instances, rounded down to 8
instances).

 

3.5 Performance Failures, Excused Failures and Service Level Defaults

 

  (a) In the event of a Performance Failure, GECC will: (i) promptly investigate
and report on the root cause of the problem; (ii) remedy the cause of the
Performance Failure and resume meeting the affected Service Levels to the extent
the actions required or appropriate to remedy the Performance Failure are within
GECC’s scope of responsibility; (iii) identify and inform Company of the
actions, if any, that are required of Company to remedy and prevent recurrence
of the Performance Failure; (iv) implement and notify Company of measures taken
by GECC to prevent recurrences if the Performance Failure is otherwise likely to
recur; and (v) make written recommendations to Company for improvements in
procedures. As appropriate, GECC will implement new (or enhance its existing)
standard operating procedures (SOPs) to prevent recurrences of Performance
Failures and will update the procedures manuals (if applicable) to include the
new or enhanced SOPs.

 

  (b) Each Performance Failure will constitute a Service Level Default except
when (and to the extent that) (i) the Performance Failure is excused pursuant to
the Force Majeure provisions of the Agreement, or (ii) the Performance Failure
is directly attributable to (A) Company’s failure to perform (or cause to be
performed) or (B) improper performance of, Company’s express responsibilities
relating to the applicable Transitional Arrangement, so long as in either case,
that GECC promptly notifies Company of the problem and uses commercially
reasonable efforts to perform the affected Transitional Arrangements and meet
the Service Levels notwithstanding Company’s failure, but the Performance
Failure occurs nevertheless; provided that GECC will notify Company in writing
in advance of any out of pocket expenses, if any, incurred by GECC directly as
the result of such event and such out of pocket expenses shall be reimbursed by
Company.

 

  (c) If GECC wishes to avail itself of one of the excuses set out in
Section 3.5(b) above, then GECC will so state in the Monthly Performance Report.
In the Monthly Performance Report, GECC will also indicate the following:

 

  (i) which Service Level(s) is(are) affected by the excuse(s); and

 

  (ii) all of the circumstances that give rise to the excuse, in sufficient
detail to permit Company to evaluate whether GECC’s claim of excuse is valid.

 

4



--------------------------------------------------------------------------------

  (d) GECC will at all times bear the burden of proof as to the existence of an
excuse and the applicability of the excuse to the Performance Failure at issue,
including during dispute resolution proceedings and without regard to any
procedural rules of the dispute resolution forum that would otherwise impose the
burden of proof on Company.

 

3.6 Cooperation with Other Parties

The achievement of the Service Levels by GECC may require the coordinated,
collaborative effort of GECC with other parties. GECC will provide a single
point of contact for the prompt resolution of all Performance Failures,
regardless of whether the Performance Failure at issue was caused, in whole or
in part, by GECC, Company, or some other party or event.

 

4. Service Level Credit Methodology

 

4.1 Service Level Credits

 

  (a) In the event that a single Service Level experiences a Service Level
Default (i) in any two (2) calendar months occurring within a rolling six
(6) calendar month period, or (ii) in such a manner as may be otherwise
expressly provided in Exhibit 7-A, Company will be entitled to receive a
monetary credit (i.e., a Service Level Credit) against GECC’s Charges to reflect
the reduced level of services actually received by Company.

 

  (b) If Company becomes entitled to a Service Level Credit for a Service Level
Default, the Monthly Performance Report will so indicate, specifying each
affected Service Level and the amount of the Service Level Credit that Company
is entitled to receive. Service Level Credits shall be calculated as provided in
the Exhibit 7-A. Unless otherwise directed by Company, GECC will give Company a
credit in the amount owed to Company on GECC’s next invoice pursuant to Clause
8.2 of the Agreement.

 

  (c) If more than one Service Level Credit is payable during a month, Company
will be entitled to receive the sum of the corresponding Service Level Credits;
provided, however, that in no event will Company be entitled to receive Service
Level Credits for a single month in an amount that exceeds the dollar value of
the Amount At Risk for that month.

 

  (d) Service Level Credits are intended to compensate Company for the difficult
to quantify diminution in the value or quality of the Transitional Arrangements
rendered as a result of a Service Level Default. For the avoidance of doubt,
nothing herein is intended to preclude Company from exercising its rights under
Clause 17.12 of the Agreement. GECC hereby irrevocably waives any claim or
defense that Service Level Credits are not enforceable or that they constitute
Company’s sole and exclusive remedy of Company with respect to an occurrence or
event that results in the occurrence of a Service Level Default.

 

5. Changes to Service Levels and Service Level Credit Amounts

 

5.1 Changes to Service Level Credit Amounts

A Party may propose that the then-current Service Level Credit amount for one or
more Service Levels be increased or decreased, by proposing a Variation (in
accordance with Clause 5 of the Agreement). Any agreed changes to the Service
Level Credits as a result of an approved Variation shall become effective upon
the timetable approved by the Steering Committee.

 

5



--------------------------------------------------------------------------------

5.2 Deletion of Service Levels

A Party may propose deletions to one or more Service Levels at any time during
the Term by proposing such for consideration by the Steering Committee. Any
agreed-upon deletion of a Service Level will take effect on the date as
specified by the Steering Committee.

 

5.3 Addition of New Service Levels

 

  (a) In response to changes in Company’s business needs, or to reflect changes
in or evolution of the Transitional Arrangements provided hereunder, the means
of delivery or regulatory requirements, Company may propose to add additional
Service Levels by proposing a Variation (in accordance with Clause 5 of the
Agreement).

 

  (b) If the addition of a new Service Level or measurement tool results in
additional, demonstrable costs to GECC, GECC may request an increase in the
Charges via the Variation process, by providing information documenting such
additional costs to Company. If the Parties do not resolve any such issue
pursuant to the Variation process, the Parties will negotiate and resolve the
dispute concerning such proposed increase in the Charges using the dispute
resolution procedures set forth in the Agreement.

 

5.4 Determination of Service Level Values

Unless the Parties mutually agree on the value for each Service Level set forth
in a Service Level Table, the following methodology will be used to establish
their initial values:

 

  (a) If recent historical performance data exists for the Service Level, the
performance data for the most recent six months will be used as follows:

 

  (i) The performance data for the best and the worst performance months in the
six-month period will be discarded; and

 

  (ii) The Service Level will be set equal to the average monthly measurement
out of the remaining monthly performance measurements. For example, if the six
monthly performance measurements for a Service Level for which 100% reflects
perfect performance were 99.90%, 99.91%, 99.92%, 99.93%, 99.94% and 99.95%, then
99.95% and 99.90% would be dropped and the Service Level will be set to 99.925%.

 

  (b) If recent historical performance data does not exist for the Service Level
and sufficient empirical or qualitative data does not exist for the Parties to
reasonably determine what level of performance GECC should be capable of
achieving, the Service Level will be subject to validation and will be set as
provided in Section 5.4(a) following the completion of the Validation Period. In
the interim, Company will specify a reasonable provisional value for the Service
Level based on available information.

 

6



--------------------------------------------------------------------------------

5.5 Validation Procedure

 

  (a) The terms of this Section 5.5 apply to any of the Service Levels that
Exhibit 7-A provides are subject to validation or that the Parties otherwise
agree are subject to validation.

 

  (b) During the Validation Period for each Service Level designated as being
subject to validation:

 

  (i) GECC will measure and reports its performance monthly against each such
Service Level in accordance with Sections 3.2 and 3.3; and

 

  (ii) GECC will use commercially reasonable efforts to meet (or exceed) the
provisional Service Levels set by Company pursuant to Section 5.4(b) and to
otherwise comply fully with the provisions of this Schedule 7 with respect to
such Service Levels; provided, however, that Service Level Credits will not
apply to any Service Level that is subject to validation during its Validation
Period.

 

  (c) Company, in its sole discretion, may extend the Validation Period for any
Service Levels by so notifying GECC in writing, stating the period of extension.

 

  (d) At the end of the Validation Period, the affected Service Levels will be
set in the manner specified in Section 5.4(a) or at such other levels as the
Parties may otherwise agree taking into account pertinent factors, including the
performance data obtained during the Validation Period, applicable industry
standards for comparable environments, performance prior to the Validation
Period, improvements in GECC’s performance and non-recurring (or remedied)
events responsible for any performance degradations during the Validation
Period.

 

5.6 Service Level Credit Amounts for New Service Levels

When a new Service Level is added pursuant to this Section 5, the Steering
Committee will determine a Service Level Credit amount allocable to the new
Service Level.

 

7



--------------------------------------------------------------------------------

EXHIBIT 7-A

SERVICE LEVELS

 

1. Definitions

 

  a. “Actual Uptime” means the aggregate number of minutes in any calendar month
during which the applicable equipment, software, services, or data are Available
for Use.

 

  b. “Available for Use” means the ability of equipment, software, services or
data to be utilized or accessed by Company at the applicable level or capacity
to be provided to Company or other users in accordance with normal operations
that are consistent with the stated requirements of Company or other users
(including, as applicable, equipment and software specifications and Service
Levels).

 

  c. “Availability” measures the Actual Uptime of the equipment, software,
services or data to be utilized or accessed by Company, expressed as a
percentage of the Scheduled Uptime for such equipment, software, services or
data (i.e., Availability % = ((Actual Uptime)/(Scheduled Uptime)) x 100).

 

  d. “Change Management Accuracy” means, for all changes that are required to be
performed by GECC through the change management process utilized by the Parties,
the percentage of such changes that are completed and implemented during the
Measurement Period such that no Severity 2 or above Incidents result. This shall
be calculated as: (Number of changes completed and implemented during the
Measurement Period such that no such Incidents result) / (Number of changes that
are scheduled to be completed and implemented by GECC during the Measurement
Period).

 

  e. “Incident” means an event which is not part of the standard operation of a
service and which causes or may cause interruption to or a reduction to the
quality of the service.

 

  f. “Response Time” means the elapsed time between: (i) the earlier of the
moment that an Incident is reported to GECC (e.g., through automatic
notification; a call to GECC’s help desk or call from Company; or other form of
communication) or the moment that GECC otherwise becomes aware of such Incident;
and (ii) notification of acknowledgement to the applicable Company contact and
the commencement of resolution efforts by the group responsible for resolution.

 

  g. “Scheduled Uptime” means 24 hours per day, 7 days per week, but excluding
routinely scheduled maintenance windows during which the applicable system or
device is not Available for Use.

 

  h. “Service Level Credit” means, for each Transitional Arrangement set forth
in Section 2 of this Exhibit 7-A, the lesser of (i) $250,000 or (ii) 50% of the
monthly At Risk Charges for that particular Transitional Arrangement.



--------------------------------------------------------------------------------

  i. “Severity Level” means the level of business impact to Company for each
Incident, and Severity Level 0, 1, 2 and 3 Incidents are described in Exhibit
7-B (Severity Level Definitions).

 

  j. “Speed of Answer” measures (on a 24 hours x 7 day basis), the time elapsed,
in seconds, between (a) the time of a service recipient’s selection of a voice
response unit option that requires answer by the help desk analyst or the time
that the voice response unit completes its menued message, and (b) the time when
a live help desk staff analyst answers the call.

 

  k. “Time to Restore” means the elapsed time between: (i) the earlier of the
moment that an Incident is reported to GECC (e.g., through automatic
notification; a call to GECC’s help desk or call from Company; or other form of
communication) or the moment that GECC otherwise becomes aware of such Incident;
and (ii) the moment that (A) the affected equipment, software, data or services
for which GECC is responsible are restored to normal operations in accordance
with applicable performance standards and specifications, or GECC implements a
commercially reasonable workaround, such that the recipient of the corresponding
services incur(s) no more than a de minimis, insignificant degradation of
service that does not affect such recipient’s ability to perform their work, and
(B) the corresponding Incident ticket is updated to reflect that such Incident
has been resolved. An Incident ticket that is managed by GECC and associated
with a particular Incident shall not be closed until the service recipient
reporting the Incident or other appropriate Company contact agrees that such
ticket may be closed.

 

2. Service Levels

 

Service

  

Service Level

  

Alternate Service Level
Default under Section
4.1(a)(ii) (if applicable)

  

Measurement

Period

  

Measurement

Tool / Process

  

Does Validation

Period Apply

(Section 5.5)?

GO-IT Data Centers (IT-8)    Availability shall be at least 99%       Monthly   
ITIL: ServiceNow    No AS/400 (IT-9)    Availability shall be at least 99%      
Monthly    ITIL: ServiceNow    No Mainframe (IT-10)    Availability shall be at
least 99%    Availability shall be at least 94%    Monthly    ITIL: ServiceNow
   No



--------------------------------------------------------------------------------

Service

  

Service Level

  

Alternate Service Level
Default under Section
4.1(a)(ii) (if applicable)

  

Measurement

Period

  

Measurement

Tool / Process

  

Does Validation

Period Apply

(Section 5.5)?

CTO—Capital IT Risk Solutions Group (IT-33)   

With regard to Active Directory:

98% of all Severity 1 Incidents will have a Time to Restore of 2 hours, 95% of
all Severity 2 Incidents will have a Time to Restore of 8 hours and 95% of all
Severity 3 Incidents will have a Time to Restore of 24 hours.

 

AND

 

With regard to IDM, BOTH:

95% of all:

•   Severity 1 Incidents will have a Response Time of 4 hours; and

 

•   Severity 2 Incidents will have a Response Time of 8 hours

 

AND

 

95% of all:

•   Severity 1 Incidents will have a Time to Restore of 8 hours; and

 

•   Severity 2 Incidents will have a Time to Restore of 16 hours

      Monthly    ITIL: ServiceNow    No Enhanced Authentication Services (IT-20)
  

Availability of the Enhanced Authentication Services shall be at least 98%.

 

AND

 

Transaction response time will be less than 2 seconds 95% of the time.

   Availability of the Enhanced Authentication Services shall be at least 93%   
Monthly    ITIL: Topaz moving to Intrascope    No



--------------------------------------------------------------------------------

Service

  

Service Level

  

Alternate Service Level
Default under Section
4.1(a)(ii) (if applicable)

  

Measurement

Period

  

Measurement

Tool / Process

  

Does Validation

Period Apply

(Section 5.5)?

Data Loss Prevention (IT-24)   

95% of all:

 

•   Severity 1 Incidents will have a Time to Restore of 2 hours; and

 

•   Severity 2 Incidents will have a Time to Restore of 4 hours

      Monthly    ITIL: ServiceNow    Yes GE Network Service—WAN/LAN (IT-7)   
Availability of the GE WAN/LAN (including network separation devices) shall be
at least 98%    Availability of WAN/LAN shall be at least 93%    Monthly   
ITIL: ServiceNow    No VPN Remote Access (IT-5)    Availability of the VPN shall
be at least 95%       Monthly    ITIL: ServiceNow    No OneGE Helpdesk (IT-21)
   85% of calls to the OneGE Helpdesk shall have a Speed of Answer of 60 seconds
or less       Monthly    Vendor IVR System    No Identity and Access Controls
(IT-34)    Availability shall be at least 95%       Monthly    ITIL: ServiceNow
   No



--------------------------------------------------------------------------------

Service

  

Service Level

  

Alternate Service Level
Default under Section
4.1(a)(ii) (if applicable)

  

Measurement

Period

  

Measurement

Tool / Process

  

Does Validation

Period Apply

(Section 5.5)?

Threat & Vulnerability services (IT-36)
    -   

With regard to Third Party Assessments:

Complete 90% of risk profiles within 7 days of receipt

Complete 90% of 3PC assessment issue/scoring logs within 14 days of receiving
the completed SAQ.

 

AND

 

With regard to Cyber Intelligence (CRITS):

Deliver 100% of daily threat updates (CTU) for each Business Day during the
month (unless changes to the update rhythm (i.e., daily) are agreed upon by the
Parties)

 

AND

 

With regard to Blue Team:

Complete 87% of blue team assessments within the estimated end date based on the
latest agreed upon SOW

 

AND

 

With regard to Red Team:

Complete 95% of Red team assessments within the estimated end date in the latest
agreed upon SOW

      Monthly   

Support Central (for 3rd party assessments and Blue Team);

 

Manual (for CRITS)

 

WIKI (for Red Team)

   Yes for all except CRITS



--------------------------------------------------------------------------------

Service

  

Service Level

  

Alternate Service Level
Default under Section
4.1(a)(ii) (if applicable)

  

Measurement

Period

  

Measurement

Tool / Process

  

Does Validation

Period Apply

(Section 5.5)?

Anti-Money Laundering (AML)

(Comp-1)

   Availability of Actimize shall be at least 98%       Monthly    Topaz    No
US Payroll & Benefits Administration (HR-3)   

95.5% of direct deposit employees to be paid within 24 hours of scheduled pay
date.

 

AND

 

Speed / Service – For all Retail Finance HR inquiries / escalations, GE will
provide an initial response within 1 business day providing either an answer,
solution, or update.

      Monthly    Peoplsoft and CRMS    Yes Non-US Payroll & Benefits
Administration (HR-2)   

95.5% of direct deposit employees to be paid within 24 hours of scheduled pay
date.

 

AND

 

Speed / Service – For all Retail Finance HR inquiries / escalations, GE will
provide an initial response within 1 business day providing either an answer,
solution, or update.

      Monthly   

Manual (for Philippines)

 

Ramco and standard HR service channel (for India)

   Yes Oracle HR (HR-1)    Availability of the OHR system shall be at least 99%
      Monthly    ITIL: APC/Topaz    No



--------------------------------------------------------------------------------

Service

  

Service Level

  

Alternate Service Level
Default under Section
4.1(a)(ii) (if applicable)

  

Measurement

Period

  

Measurement

Tool / Process

  

Does Validation

Period Apply

(Section 5.5)?

EOR System (MetricStream) (Risk-1)   

90% of all tickets will have a Time to Restore (TTR) of:

Severity 1 <= 48 hrs

Severity 2 <= 5 business days

Severity 3 <= 14 business days

 

AND

 

Availability of MetricStream shall be at least 99%

      Monthly   

ServiceNow

Topaz

   No SSS Purchasing / AP Platform (SRC-1)    Availability of Oracle SSS shall
be at least 98%       Monthly    ITIL: ServiceNow    No



--------------------------------------------------------------------------------

Service

  

Service Level

  

Alternate Service Level
Default under Section
4.1(a)(ii) (if applicable)

  

Measurement

Period

  

Measurement

Tool / Process

  

Does Validation

Period Apply

(Section 5.5)?

Cash Management (Treas-2)   

With regard to Static Data Management:

Supplier will update bank account details in WebCash when provided by a
Company-identified contact within 3 business days as long as the Vault request
has been fully updated and approved in the system.

 

AND

 

With regard to Balance Reporting Monitoring:

Supplier will support Company with any balance reporting issues within 8 hours
of being notified by a Company-identified contact.

 

AND

 

With regard to Payment Monitoring & Alerts:

Supplier will support Company with any payment issues within 8 hours of being
notified by a Company-identified contact.

      Monthly    Manual    Yes



--------------------------------------------------------------------------------

Service

  

Service Level

  

Alternate Service Level
Default under Section
4.1(a)(ii) (if applicable)

  

Measurement

Period

  

Measurement

Tool / Process

  

Does Validation

Period Apply

(Section 5.5)?

WebCash, Hot Scan, Swift (Treas-11)   

With regard to Planned Outages:

Supplier will notify the Company-identified contacts for any planned outages
outside of the maintenance window within 4 hours of impact.

 

AND

 

With regard to Unplanned Outages:

Supplier will notify Company-identified contacts within 2 hours in the case of
an unplanned outage. In cases of a severity 1 on WebCash or SWIFT, the
Company-identified contact will be notified at the same frequency as the GE
users.

 

AND

 

With regard to OFAC Scanning:

Supplier will scan all Company GEWC payments and support Company with any issues
within 2 business days when notified.

      Monthly    Manual    Yes



--------------------------------------------------------------------------------

Exhibit 7-B

Severity Level Definitions

 

Severity

Level

  

Definition

Severity 1    A significant, urgent, or high severity incident that results in
slow response or limited access for an entire Company Business unit/business
unit location or a loss of access for one or more Company business unit
locations for system, region, or application. These types of incidents result in
a high business impact or high visibility failure. Severity 2    A significant
or high severity incident that results in a partial loss of the network, system,
region, or application that impacts a Company business unit location. It also
includes batch or operational failures requiring immediate response, and/or
application transaction failures. Severity 3    A normal, medium, or minor
incident that results in a single user loss of access to system, region, or
application, batch failure not requiring immediate response. These types of
incidents result in minimal impact to Company or a single Company business unit.